Exhibit 10.3







Published Deal CUSIP Number: 42833UAB4


CREDIT AGREEMENT
                                                                 dated as of
April 28, 2014
among
HI-CRUSH PARTNERS LP
as Borrower,
MORGAN STANLEY SENIOR FUNDING, INC.
as Administrative Agent and Collateral Agent,
BARCLAYS BANK PLC
as Syndication Agent,
and
THE LENDERS NAMED HEREIN
as Lenders
$200,000,000





MORGAN STANLEY SENIOR FUNDING, INC., BARCLAYS BANK PLC AND UBS SECURITIES LLC,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS







NY\6260051.12

--------------------------------------------------------------------------------






ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
1


Section 1.1.
Certain Defined Terms
1


Section 1.2.
Computation of Time Periods
21


Section 1.3.
Accounting Terms; Changes in GAAP
21


Section 1.4.
Types of Advances
22


Section 1.5.
Miscellaneous
22


ARTICLE 2
CREDIT FACILITY
22


Section 2.1.
Commitments
22


Section 2.2.
Advances
23


Section 2.3.
Prepayments
25


Section 2.4.
Repayment
26


Section 2.5.
Fees
27


Section 2.6.
Interest
27


Section 2.7.
Illegality
27


Section 2.8.
Breakage Costs
28


Section 2.9.
Increased Costs
28


Section 2.10.
Payments and Computations
29


Section 2.11.
Taxes
30


Section 2.12.
Replacement of Lenders
34


Section 2.13.
[Reserved]
34


Section 2.14.
Incremental Advances
34


ARTICLE 3
CONDITIONS OF LENDING
36


Section 3.1.
Conditions Precedent to Initial Borrowings
36


Section 3.2.
Determinations Under Section 3.1
38


ARTICLE 4
REPRESENTATIONS AND WARRANTIES
39


Section 4.1.
Organization
39


Section 4.2.
Authorization
39


Section 4.3.
Enforceability
39


Section 4.4.
Financial Condition
39


Section 4.5.
Ownership and Liens; Real Property
40


Section 4.6.
True and Complete Disclosure
40


Section 4.7.
Litigation
40


Section 4.8.
Compliance with Agreements
40


Section 4.9.
Pension Plans
41


Section 4.10.
Environmental Condition
41


Section 4.11.
Subsidiaries
42


Section 4.12.
Investment Company Act
42


Section 4.13.
Taxes
42


Section 4.14.
Permits, Licenses, etc
42


Section 4.15.
Use of Proceeds
43




-i-


NY\6260051.12

--------------------------------------------------------------------------------




Section 4.16.
Condition of Property; Casualties
43


Section 4.17.
Insurance
43


Section 4.18.
Security Interest
43


Section 4.19.
OFAC; Anti-Terrorism; Patriot Act; FCPA
43


Section 4.20.
Solvency
44


Section 4.21.
Status as Senior Debt
44


ARTICLE 5
AFFIRMATIVE COVENANTS
44


Section 5.1.
Organization
44


Section 5.2.
Reporting
44


Section 5.3.
Insurance
46


Section 5.4.
Compliance with Laws
47


Section 5.5.
Taxes
47


Section 5.6.
New Subsidiaries
47


Section 5.7.
Security
47


Section 5.8.
Deposit Accounts
48


Section 5.9.
Records; Inspection
48


Section 5.9.
Maintenance of Property
48


Section 5.11.
Royalty Agreements
49


Section 5.12.
Further Assurances
49


Section 5.13.
Legal Separateness
49


Section 5.14.
Post-Closing Obligations
49


ARTICLE 6
NEGATIVE COVENANTS
50


Section 6.1.
Debt
50


Section 6.2.
Liens
52


Section 6.3.
Investments
54


Section 6.4.
Acquisitions
55


Section 6.5.
Agreements Restricting Liens
55


Section 6.6.
Use of Proceeds
55


Section 6.7.
Corporate Actions; Accounting Changes
56


Section 6.8.
Sale of Assets
56


Section 6.9.
Restricted Payments
57


Section 6.10.
Affiliate Transactions
58


Section 6.11.
Line of Business
58


Section 6.12.    
Hazardous Materials
58


Section 6.13.
Compliance with ERISA
58


Section 6.14.
Sale and Leaseback Transactions
59


Section 6.15.
Limitation on Hedging
59


Section 6.16.    
Landlord Agreements
59


Section 6.17.
Operating Leases
60


Section 6.18.
Prepayment of Certain Debt
60


Section 6.19.
Amendment of Subordinated Debt or Revolving Loan
60




-ii-


NY\6260051.12

--------------------------------------------------------------------------------




ARTICLE 7
DEFAULT AND REMEDIES
60


Section 7.1.
Events of Default
60


Section 7.2.    
Optional Acceleration of Maturity
63


Section 7.3.
Automatic Acceleration of Maturity
63


Section 7.4.
Set-off
63


Section 7.5.
Remedies Cumulative, No Waiver
63


Section 7.6.
Application of Payments
64


ARTICLE 8
ARTICLE 8
65


Section 8.1.
Appointment, Powers, and Immunities
65


Section 8.2.    
Reliance by Administrative Agent
65


Section 8.3.
Defaults
65


Section 8.4.
Rights as Lender
66


Section 8.5.
Indemnification
66


Section 8.6.
Non-Reliance on Administrative Agent and Other Lenders
67


Section 8.7.
Resignation of Administrative Agent and Issuing Lender
67


Section 8.8.
Collateral Matters
68


Section 8.9.
No Other Duties, etc
68


Section 8.10.
Flood Laws
69


Section 8.11.
Withholding Tax
69


ARTICLE 9
MISCELLANEOUS
69


Section 9.1.
Costs and Expenses
69


Section 9.2.
Indemnification; Waiver of Damages
69


Section 9.3.
Waivers and Amendments
71


Section 9.4.
Severability
72


Section 9.5.
Survival of Representations and Obligations
72


Section 9.6.
Binding Effect
72


Section 9.7.
Lender Assignments and Participations
72


Section 9.8.
Confidentiality
74


Section 9.9.
Notices, Etc
75


Section 9.10.
Usury Not Intended
76


Section 9.11.
Usury Recapture
76


Section 9.12.
Governing Law; Service of Process
77


Section 9.13.
Submission to Jurisdiction
77


Section 9.14.
Waiver of Venue
77


Section 9.15.    
Waiver of Jury Trial
77


Section 9.16.
Execution in Counterparts
78


Section 9.17.
Subordination Agreements
78


Section 9.18.
USA Patriot Act
78


Section 9.19.
No Fiduciary or Agency Relationship
78


Section 9.20.
Integration
78




-iii-


NY\6260051.12

--------------------------------------------------------------------------------




Section 9.21.
Intercreditor Agreement
78


Section 9.22.
Affiliated Lenders
79







EXHIBITS:
 
 
 
 
 
Exhibit A
–
Form of Assignment and Acceptance
Exhibit A-2
–
Form of Affiliated Lender Assignment and Acceptance
Exhibit B
–
Form of Guaranty
Exhibit C
–
Form of Notice of Borrowing
Exhibit D
–
Form of Notice of Continuation or Conversion
Exhibit E
–
Form of Pledge and Security Agreement
Exhibit F
–
Form of Note
Exhibit G
–
Form of Solvency Certificate



SCHEDULES:
 
 
 
Schedule I
– Commitments, Contact Information
Schedule II
– Additional Conditions and Requirements for New Subsidiaries
Schedule 4.1
– Organizational Information
Schedule 4.4
– Financial Condition
Schedule 4.5
– Owned and Leased Real Properties
Schedule 4.7
– Litigation
Schedule 4.10    
– Environmental Condition
Schedule 4.11     
– Subsidiaries
Schedule 6.1
– Existing Permitted Debt
Schedule 6.2    
– Existing Permitted Liens
Schedule 6.3    
– Existing Permitted Investments
Schedule 6.10    
– Affiliate Transactions


-iv-


NY\6260051.12

--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT dated as of April 28, 2014 (the “Agreement”) is among
Hi-Crush Partners LP, a Delaware limited partnership (the “Borrower”), the
Lenders (as defined below) and Morgan Stanley Senior Funding, Inc., as
Administrative Agent (as defined below) for the Lenders and as Collateral Agent
(as defined below) for the Lenders.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:
ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS
Section 1.1.    Certain Defined Terms. The following terms shall have the
following meanings (unless otherwise indicated, such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
“Acceptable Security Interest” means a security interest which (a) exists in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Secured Parties, (b) is superior to all other security interests (other than the
Permitted Liens), (c) ranks pari passu with any security interest granted in
favor of the Revolving Agent for its benefit and the ratable benefit of the
secured parties under the Revolving Loan Documents, (d) secures the Secured
Obligations, (e) is enforceable against the Credit Party which created such
security interest and (f) is perfected to the extent required by any Credit
Document.
“Account Control Agreement” means, as to any deposit account of any Credit Party
held with a bank, an agreement or agreements in form and substance reasonably
acceptable to the Administrative Agent, among the Credit Party owning such
deposit account, the Administrative Agent and such other bank governing such
deposit account.
“Acquisition” means the purchase by any Credit Party of (a) any business,
division or enterprise or all or substantially all of any Person through the
purchase of assets (but, for the avoidance of doubt, excluding (x) purchases of
equipment only with no other tangible or intangible property associated with
such equipment purchase unless such purchase of equipment involves all or
substantially all the assets of the seller and (y) repurchases of all or any
portion of royalty interests evidenced by royalty agreements permitted by
Section 6.1(o)) or (b) Equity Interests of any Person sufficient to cause such
Person to become a Subsidiary of a Credit Party.
“Acquisition Agreement Representations” means such of the representations made
by or with respect to Augusta in the Contribution Agreement that are material to
the interests of the Lenders, but only to the extent that the Borrower has (or
any of its subsidiaries has) the right to terminate its (or such subsidiary’s)
obligations under the Contribution Agreement or the right to decline to
consummate the Augusta Drop Down as a result of an inaccuracy of any of such
representations in the Contribution Agreement.
“Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Wall Street Journal Rate in effect on
such day, (b) the Federal Funds Rate in effect on such day plus 0.50%, and (c)
the Daily One-Month LIBOR plus 1.00%. Any change in the Adjusted Base Rate due
to a change in the Wall Street Journal Rate, Daily One-Month LIBOR or the
Federal Funds Rate shall be effective on the effective date of such change in
the Wall Street Journal Rate, Daily One-Month LIBOR or the Federal Funds Rate.





NY\6260051.12

--------------------------------------------------------------------------------




“Administrative Agent” means Morgan Stanley in its capacity as agent for the
Lenders pursuant to Article 8 and any successor agent pursuant to Section 8.7.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means any advance by a Lender to the Borrower as a part of a
Borrowing.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership, by contract, or otherwise. Notwithstanding anything to the contrary
contained herein, in no event shall any portfolio company or other investment of
the Sponsor (other than the Hi-Crush Proppants Entities) be deemed to be an
Affiliate of the Borrower or its Subsidiaries solely as a result of the direct
or indirect control by the Sponsor of such portfolio company or investment.
“Affiliated Lender” shall mean any Person that becomes a Lender that is the
Sponsor or an Affiliate of the Sponsor (other than a Credit Party).
“Affiliated Lender Assignment and Acceptance” shall mean an assignment and
acceptance entered into (x) by a Lender, as assignor, and an Affiliated Lender,
as assignee or (y) by an Affiliated Lender, as assignor, and any other Eligible
Assignee or Affiliated Lender, as assignee, to the extent permitted pursuant to
Section 9.7, and, in each case, accepted by the Administrative Agent and the
Borrower (if required pursuant to Section 9.7), in substantially the form of
Exhibit A-2 or such other form as shall be approved by the Administrative Agent.
“Agreement” means this Credit Agreement among the Borrower, the Lenders, the
Administrative Agent and the Collateral Agent.
“Anti-Money Laundering Laws” has the meaning set forth in Section 4.19(c).
“Applicable Margin” means, at any time (a) with respect to any Eurodollar
Advance, 3.75% per annum and (b) with respect to any Base Rate Advance, 2.75%
per annum.
“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.
“Arrangers” means, collectively, Morgan Stanley, Barclays and UBS Securities LLC
in their capacities as joint lead arrangers and joint bookrunners with respect
to this Agreement.
“Asset Sale” means any sale, transfer, or other disposition of any Property by
any Credit Party; provided that, any sale, transfer or other disposition of
Property permitted under Sections 6.8(a) through (j), shall not constitute an
“Asset Sale” for purposes of this Agreement.
“Assignment and Acceptance” means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the same form as Exhibit A-1.

-2-


NY\6260051.12

--------------------------------------------------------------------------------




“Augusta” means Hi-Crush Augusta LLC, a Delaware limited liability company.
“Augusta Drop Down” means the contribution of 390,000 common units of Augusta by
Hi-Crush Proppants to the Borrower pursuant to the Augusta Drop Down Documents
for total consideration not exceeding $224,250,000 in cash.
“Augusta Drop Down Documents” means the Contribution Agreement, together with
each other agreement, instrument, or document executed in connection with the
Augusta Drop Down, each of which shall be in form and substance reasonably
acceptable to the Arrangers.
“Available Cash” means, with respect to any fiscal quarter, the sum of (a) all
cash and Liquid Investments of the Borrower on hand at the end of such fiscal
quarter that the board of directors of the General Partner determines to include
and (b) if the board of directors of the General Partner so determines, all or
any portion of any additional cash and Liquid Investments of the Borrower on
hand on the date the Borrower makes Restricted Payments with respect to such
fiscal quarter (including any borrowings made subsequent to the end of such
fiscal quarter), less (c) such reserves as such board determines to be
appropriate.
“Banking Services” means each and any of the following bank services provided to
any Credit Party by any Lender or any Affiliate of a Lender: (a) commercial
credit cards, (b) stored value cards and (c) treasury management services
(including controlled disbursement, automated clearinghouse transactions, return
items, overdrafts and interstate depository network services).
“Banking Services Obligations” means any and all obligations of the Borrower or
any other Credit Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
“Banking Services Provider” means any Lender or Affiliate of a Lender that
provides Banking Services to the Borrower or any Subsidiary.
“Barclays” means Barclays Bank PLC.
“Base Rate Advance” means an Advance which bears interest based upon the
Adjusted Base Rate.
“Borrower” means Hi-Crush Partners LP, a Delaware limited partnership.
“Borrower Materials” has the meaning set forth in Section 5.2.
“Borrowing” means a borrowing comprised of Advances of the same Type made,
converted or continued on the same date and, in the case of Eurodollar Advances,
as to which a single Interest Period is in effect.
“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which banks are required or permitted to be closed under the laws of, or are in
fact closed in, Texas or New York, and (b) if the applicable Business Day
relates to any Eurodollar Advances, on which dealings are carried on by
commercial banks in the London interbank market.
“Capital Expenditures” for any Person and period of its determination means,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of payments under Capital Leases that are capitalized on the balance sheet of
such

-3-


NY\6260051.12

--------------------------------------------------------------------------------




Person) of such Person during such period that, in conformity with GAAP, are
required to be included in or reflected by the property, plant, or equipment or
similar fixed asset accounts reflected in the balance sheet of such Person.
“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.
“Casualty Event” means the damage, destruction or condemnation, including by
process of eminent domain or any transfer or disposition of property in lieu of
condemnation, as the case may be, of property of any Person or any of its
Subsidiaries.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“Change in Control” means the occurrence of any of the following events:
(a)    Hi-Crush Proppants shall fail to, directly or indirectly, own the greater
of 50.1% and a Controlling Percentage of the Equity Interests (including the
Voting Securities) of the General Partner;
(b)    a majority of the members of the board of directors or other equivalent
governing body of the General Partner ceases to be composed of individuals that
were elected by Hi-Crush Proppants; or
(c)    the General Partner shall cease for any reason to be the sole general
partner of the Borrower.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereof.
“Collateral” means (a) all property of the Credit Parties which is “Collateral”
or “Mortgaged Property” (as defined in each of the Mortgages or the Security
Agreement, as applicable) or similar terms used in the Security Documents and
(b) all property of the Credit Parties which secures the obligations of the
Credit Parties under the Revolving Loan Documents.
“Collateral Agent” means Morgan Stanley in its capacity as agent for the Lenders
pursuant to Article 8 and any successor agent pursuant to Section 8.7.

-4-


NY\6260051.12

--------------------------------------------------------------------------------




“Commitment” means, for each Lender, the obligation of each Lender to advance to
Borrower the amount set opposite such Lender’s name on Schedule I as its
Commitment, or if such Lender has entered into any Assignment and Acceptance,
set forth for such Lender as its Commitment in the Register, as such amount may
be increased pursuant to Section 2.14; provided that, after the making of the
initial Advances on the Effective Date, the Commitment for each Lender shall be
zero.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Confidential Information Memorandum” means the Confidential Information
Memorandum of the Borrower dated April 10, 2014.
“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and its Subsidiaries at such date.
“Contribution Agreement” means that certain Contribution Agreement dated as of
April 8, 2014 among Hi-Crush Proppants, Hi-Crush Augusta Acquisition Co. LLC and
the Borrower.
“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Subsidiary, are treated as a single employer
under Section 414 of the Code.
“Controlling Percentage” means, with respect to any Person, the percentage of
the outstanding Voting Securities (including any options, warrants or similar
rights to purchase such Equity Interest) of such Person having ordinary voting
power which gives the direct or indirect holder of such Equity Interest the
power to elect a majority of the board of directors (or other applicable
governing body), or directors holding a majority of the votes of the board of
directors (or other applicable governing body) of such Person.
“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.2(b).
“Credit Documents” means this Agreement, the Intercreditor Agreement, the
Subordination Agreements, the Notes, the Guaranty, the Notices of Borrowing, the
Notices of Continuation or Conversion, the Security Documents, the Fee Letter,
and each other agreement, instrument, or document executed at any time in
connection with this Agreement.
“Credit Parties” means the Borrower and the Guarantors.
“Daily One-Month LIBOR” means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery of funds for a one (1) month period.
“Debt” means, for any Person, without duplication: (a) indebtedness of such
Person for borrowed money, including the face amount of any letters of credit
supporting the repayment of indebtedness for borrowed money issued for the
account of such Person; (b) to the extent not covered under clause (a) above,
obligations under letters of credit and agreements relating to the issuance of
letters of credit or acceptance financing; (c) obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, or upon
which interest payments are customarily made; (d) obligations of such Person
under conditional sale or other title retention agreements relating to any
Properties purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary

-5-


NY\6260051.12

--------------------------------------------------------------------------------




course of business); (e) obligations of such Person to pay the deferred purchase
price of property or services (including any contingent obligations or other
similar obligations associated with such purchase, and including obligations
that are non-recourse to the credit of such Person but are secured by the assets
of such Person); (f) obligations of such Person as lessee under Capital Leases
and obligations of such Person in respect of synthetic leases; (g) obligations
of such Person under any Hedging Arrangement; (h) all obligations of such Person
to mandatorily purchase, redeem, retire, defease or otherwise make any payment
in respect of any Equity Interest in such Person or any other Person on a date
certain or upon the occurrence of certain events or conditions; (i) the Debt of
any partnership or unincorporated joint venture in which such Person is a
general partner or a joint venturer, but only to the extent to which there is
recourse to such Person for the payment of such Debt; (j) obligations of such
Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) of such Person to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (i) above;
(k) indebtedness or obligations of others of the kinds referred to in clauses
(a) through (j) secured by any Lien on or in respect of any Property of such
Person, and (l) all liabilities of such Person in respect of unfunded vested
benefits under any Plan.
“Debt Incurrence” means any issuance or sale by the Borrower or any of its
Subsidiaries of any Debt after the Effective Date other than Permitted Debt.
“Debt Incurrence Proceeds” means, with respect to any Debt Incurrence, all cash
and cash equivalent investments received by the Borrower or any of its
Subsidiaries from such Debt Incurrence after payment of, or provision for, all
underwriter fees and expenses, original issue discount, SEC and blue sky fees,
printing costs, fees and expenses of accountants, lawyers and other professional
advisors, brokerage commissions and other out-of-pocket fees and expenses
actually incurred in connection with such Debt Incurrence; provided that, an
original issue discount shall not reduce the amount of such Debt Incurrence
Proceeds unless such discount is due and payable at or immediately following the
closing of such Debt Incurrence and such discount has not already been taken
into account to reduce the amount of proceeds received by the Borrower or such
Subsidiary from such Debt Incurrence.
“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.
“Default Rate” means a per annum rate equal to (a) in the case of principal of
any Advance, 2.00% plus the rate otherwise applicable to such Advance as
provided in Sections 2.7(a), (b), or (c), and (b) in the case of any other
Obligation, 2.00% plus the non-default rate applicable to Base Rate Advances as
provided in Section 2.6(a).
“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Maturity Date.
“Dollars” and “$” means lawful money of the United States of America.

-6-


NY\6260051.12

--------------------------------------------------------------------------------




“Domestic Subsidiary” means, with respect to any Person, any of its Subsidiaries
that is incorporated or organized under the laws of the United States, any State
thereof or the District of Columbia.
“Drop Down Acquisition” means the acquisition by one or more Credit Parties, in
a single transaction or in a series of related transactions, of property or
assets (including Equity Interests) from any Hi-Crush Proppants Entity, so long
as the property or assets being acquired is engaged or used (or intended to be
used), as applicable, primarily in the frac sand excavation, processing and
transportation business, including the Augusta Drop Down.
“EBITDA” means for the Borrower, on a consolidated basis for any period (it
being understood that no amounts of any Net Income of any entity constituting an
Investment pursuant to Section 6.3(k) or (l) shall be taken into account in
calculating EBITDA other than to the extent provided in clause (c) below), the
sum of (a) Net Income for such period, plus (b) without duplication and to the
extent deducted in determining such Net Income (i) depletion, depreciation and
amortization for such period, plus (ii) Interest Expense for such period, plus
(iii) Income Tax Expense for such period, plus (iv) letter of credit fees, plus
(v) non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of Equity Interests to employees of the Borrower
or any of its Subsidiaries pursuant to a written plan or agreement, plus (vi)
customary non-capitalized expenses incurred in connection with (x) any Equity
Issuance on or prior to the Effective Date, (y) any Drop Down Acquisition and
(z) the transactions contemplated by this Agreement to occur on the Effective
Date, plus (vii) customary non-capitalized expenses incurred in connection with
any Investment permitted under Section 6.3(j), (k) or (l), any Acquisition
permitted by Section 6.4, any incurrence of Debt permitted by Section 6.1 or any
Equity Issuance (in each case, whether or not consummated), plus (viii) any
losses (or minus any gains) realized upon any disposition of property permitted
under Section 6.8 outside of the ordinary course of business, plus (ix)
non-recurring charges with respect to relocation or severance arrangements
between the Borrower or its Subsidiaries and their respective officers and
employees, plus (x) exploration expenses, plus (xi) non-cash charges resulting
from extraordinary, non-recurring events or circumstances for such period, plus
(c) cash dividends or distributions received by the Credit Parties from any
Permitted Investments pursuant to Section 6.3(k) or (l), minus (d) to the extent
included in determining Net Income, non-cash income resulting from
extraordinary, non-recurring events or circumstances for such period and all
other non-cash items of income which were included in determining such Net
Income; provided that such EBITDA shall be subject to pro forma adjustments for
acquisitions and asset sales (including the Augusta Drop Down and each other
Drop Down Acquisition) assuming that such transactions had occurred on the first
day of the determination period, which adjustments shall be made in a manner,
and subject to supporting documentation, acceptable to the Administrative Agent.
“Effective Date” means the date on which the conditions precedent set forth in
Section 3.1 shall have been satisfied, which date shall not be later than May
23, 2014.
“Effective Date Material Adverse Effect” means with respect to Augusta, any
circumstance, change or effect that, individually or in the aggregate, (a) is or
would reasonably be expected to be materially adverse to the business,
operations or financial condition of Augusta, or (b) materially impedes or would
reasonably be expected to impede the ability of Hi-Crush Proppants and the
Borrower to complete the transactions contemplated in the Contribution
Agreement, but shall exclude any circumstance, change or effect resulting or
arising from:
(i)
any change in general economic conditions in the industries or markets in which
Augusta operates;


-7-


NY\6260051.12

--------------------------------------------------------------------------------




(ii)
seasonal reductions in revenues or earnings of Augusta substantially consistent
with the historical results of Augusta;

(iii)
national or international political conditions, including any engagement in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack;

(iv)
changes in Legal Requirements or GAAP; or

(v)
the entry into or announcement of the Contribution Agreement, actions
contemplated by the Contribution Agreement or the consummation of the
transactions contemplated thereby.

Notwithstanding the foregoing, clauses (i), (iii) and (iv) shall not apply in
the event of a materially disproportionate effect on Augusta as compared to
other entities in the industry or markets in which Augusta operates.
“Eligible Assignee” means (a) a Lender, (b) any Affiliate of a Lender approved
by the Administrative Agent, (c) any Approved Fund of a Lender, (d) subject to
the conditions set forth in Sections 9.7(g) and 9.22, any Person that is or
that, upon the assignment of Advances hereunder, will be an Affiliated Lender or
(e) any other Person (other than a natural Person) reasonably acceptable to the
Administrative Agent and, unless (i) an Event of Default has occurred and is
continuing at the time any assignment is effected in accordance with Section 9.7
or (ii) such assignment is being made by the Arrangers during the primary
syndication of the Advances and Commitments hereunder to Persons reasonably
acceptable to the Borrower identified by the Administrative Agent to the
Borrower on or prior to the Effective Date, the Borrower, such approval not to
be unreasonably withheld or delayed by the Borrower and such approval to be
deemed given by the Borrower if no objection is received by the Administrative
Agent from the Borrower within five Business Days after notice of such proposed
assignment has been provided to the Borrower; provided, however, that no Credit
Party shall qualify as an Eligible Assignee.
“Environment” shall have the meanings set forth in 42 U.S.C. 9601(8) (1988).
“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.
“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, human health, or safety, including CERCLA,
relating to (a) pollution, contamination, injury, destruction, loss, protection,
cleanup, reclamation or restoration of the air, surface water, groundwater, land
surface or subsurface strata, or other natural resources; (b) solid, gaseous or
liquid waste generation, treatment, processing, recycling, reclamation, cleanup,
storage, disposal or transportation; (c) exposure to pollutants, contaminants,
hazardous, medical infections, or toxic substances, materials or wastes; (d) the
safety or health of employees; or (e) the manufacture, processing, handling,
transportation, distribution in commerce, use, storage or disposal of hazardous,
medical infections, or toxic substances, materials or wastes.
“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

-8-


NY\6260051.12

--------------------------------------------------------------------------------




“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.
“Equity Investors” means Hi-Crush Proppants and/or the General Partner, as
applicable.
“Equity Issuance” means any issuance of equity securities or any other Equity
Interests (including any preferred equity securities) by the Borrower or any of
its Subsidiaries.
“Equity Issuance Proceeds” means, with respect to any Equity Issuance by the
Borrower after the Effective Date (other than any such Equity Issuance of
Disqualified Stock), all cash and Liquid Investments received by the Borrower or
any of its Subsidiaries from such Equity Issuance (other than from any other
Credit Party) after payment of, or provision for, all underwriter fees and
expenses, SEC and blue sky fees, printing costs, fees and expenses of
accountants, lawyers and other professional advisors, brokerage commissions and
other out-of-pocket fees and expenses actually incurred in connection with such
Equity Issuance.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.
“Eurodollar Advance” means an Advance that bears interest based upon the
Eurodollar Rate (other than Advances that bear interest based upon the Daily One
Month LIBOR).
“Eurodollar Base Rate” means (a) in determining Eurodollar Rate for purposes of
the “Daily One Month LIBOR”, the rate per annum for Dollar deposits quoted by
the Administrative Agent for the purpose of calculating effective rates of
interest for loans making reference to the “Daily One-Month LIBOR”, as the
inter-bank offered rate in effect from time to time for delivery of funds for
one (1) month in amounts approximately equal to the principal amount of the
applicable Advances; provided that, the Administrative Agent may base its
quotation of the inter-bank offered rate upon such offers or other market
indicators of the inter-bank market as the Administrative Agent in its
discretion deems appropriate including, but not limited to, the rate determined
under the following clause (b), and (b) in determining Eurodollar Rate for all
other purposes, the rate per annum (rounded upward to the nearest whole multiple
of 1/100 of 1%) equal to (i) the rate per annum determined by the Administrative
Agent to be the offered rate for deposits in dollars with a term equivalent to
the elected Interest Period appearing on the page of the Reuters Screen which
displays an average of the London interbank offered rate administered by the ICE
Benchmark Administration (such page currently being the LIBOR01 page) or (ii) if
the rate in clause (b)(i) above does not appear on such page or service or if
such page or service is not available, the rate per annum determined by the
Administrative Agent to be the offered rate for deposits in dollars with a term
equivalent to the elected Interest Period on such other page or other service
which displays an average of the London interbank offered rate or (iii) if the
rates in clauses (b)(i) and (b)(ii) are not available, for any reason, then for
purposes of this clause (b), Eurodollar Base Rate shall then be the rate per
annum determined by the Administrative Agent to be the average offered quotation
rate by major banks in the London interbank market for deposits in Dollars for
delivery on the first day of such Interest Period in immediately available funds
in the approximate amount of the Advances for which the Eurodollar Base Rate is
then being determined and with a term equivalent to such Interest Period.

-9-


NY\6260051.12

--------------------------------------------------------------------------------




“Eurodollar Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
Eurodollar Rate =
Eurodollar Base Rate    
1.00 – Eurodollar Reserve Percentage

Where,
“Eurodollar Reserve Percentage” means, as of any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities. The Eurodollar Rate for each outstanding Advance shall
be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage
; provided however, notwithstanding anything to the contrary in this Agreement,
in no event shall the Eurodollar Rate be lower than 1.00%.
“Event of Default” has the meaning specified in Section 7.1.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, 15 U.S.C. §§
78dd-1, et seq.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the preceding Business Day as so published on the succeeding Business Day and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the Administrative Agent.

-10-


NY\6260051.12

--------------------------------------------------------------------------------




“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
“Fee Letter” means that certain Fee Letter dated as of April 8, 2014 between the
Borrower and the Arrangers.
“Financial Statements” means, for any period, the consolidated financial
statements of the Borrower and its Subsidiaries, including statements of
operations, partners’ equity and cash flow for such period as well as a balance
sheet as of the end of such period, all prepared in accordance with GAAP.
“First-Tier Foreign Subsidiary” means any FSHCO or any Foreign Subsidiary that
is a CFC and, in each case, the Equity Interests of which are held directly by
the Borrower or a Domestic Subsidiary.
“Fixed Charge Coverage Ratio” means, as of any date, the ratio of (a) Borrower’s
consolidated EBITDA for the most recently completed four-fiscal quarter period
to (b) Borrower's consolidated Net Interest Expense for the most recently
completed four-fiscal quarter period.
“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Subsidiary of a Person that is not incorporated
or organized under the laws of the United States, any State thereof or the
District of Columbia.
“FSHCO” means (a) any Domestic Subsidiary that holds, directly or indirectly, no
material assets other than Equity Interests or Debt of one or more CFCs or (b)
any Foreign Subsidiary that is a pass-through entity (including a partnership or
disregarded entity for U.S. federal income tax purposes) that holds, directly or
indirectly, no material assets other than Equity Interests or Debt of one or
more CFCs.
“Funded Debt” of any Person means, at any time, without duplication, Debt of
such Person (a) of the type described in clauses (a), (b), (c), (f), and (h) of
the definition of “Debt”; provided that Debt with respect to letters of credit
referred to in clause (b) of such definition shall be considered “Funded Debt”
regardless of whether such letters of credit are drawn or funded, (b) of the
type described in clause (i) of the definition of “Debt”; provided that such
Debt would otherwise qualify as “Funded Debt” under this definition, or (c) of
the type described in clauses (j) or (k) of the definition of “Debt” to the
extent that such guaranty covers, or such Lien secures, Debt of the type
described in clause (a) or clause (b) of this definition of “Funded Debt”. For
the avoidance of doubt, all Debt outstanding under this Agreement shall
constitute “Funded Debt”. Notwithstanding the foregoing, Permitted Subordinated
Debt shall not constitute “Funded Debt” so long as each Subordination Agreement
is in full force and effect.
“GAAP” means United States of America generally accepted accounting principles
as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.3.
“General Partner” means Hi-Crush GP LLC, a Delaware limited liability company.
“Governmental Authority” means, with respect to any Person, any foreign
governmental authority, the United States of America, any state of the United
States of America, the District of Columbia, and any subdivision of any of the
foregoing, and any agency, department, commission, board, authority or
instrumentality, bureau or court having jurisdiction over such Person.

-11-


NY\6260051.12

--------------------------------------------------------------------------------




“Guarantors” means any Person that now or hereafter executes a Guaranty,
including (a) each Subsidiary of the Borrower listed on Schedule 4.11 and (b)
each Subsidiary of the Borrower that becomes a guarantor of all or a portion of
the Obligations and which has entered into either a joinder agreement
substantially in the form attached to the Guaranty or a new Guaranty; provided,
however, notwithstanding anything contained in this Agreement or any other
Credit Document to the contrary, no Foreign Subsidiary or FSHCO of the Borrower
shall be required to execute a Guaranty.
“Guaranty” means the Guaranty Agreement executed in substantially the same form
as Exhibit B.
“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including pollutants, contaminants, petroleum, petroleum products,
radionuclides, and radioactive materials.
“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including pollutants, contaminants,
flammable substances and materials, explosives, radioactive materials, oil,
petroleum and petroleum products, chemical liquids and solids, polychlorinated
biphenyls, asbestos, toxic substances, and similar substances and materials.
“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.
“Hi-Crush Proppants” means Hi-Crush Proppants LLC, a Delaware limited liability
company.
“Hi-Crush Proppants Entities” means Hi-Crush Proppants and its Subsidiaries
(other than the General Partner, the Borrower and its Subsidiaries).
“Income Tax Expense” means for Borrower and its Subsidiaries, on a consolidated
basis for any period, all state and federal income taxes (including Texas
franchise taxes) paid or due to be paid during such period.
“Incremental Advance Repayment Dates” means the dates scheduled for the
repayment of principal of any Incremental Advance, as set forth in the
applicable Incremental Agreement.
“Incremental Advances” means Advances made by one or more Lenders to the
Borrower pursuant to Section 2.1(a)(ii). Incremental Advances may be made in the
form of additional Advances or, to the extent permitted by Section 2.14 and
provided for in the relevant Incremental Agreement, Other Advances.
“Incremental Agreement” means an agreement with respect to Incremental Advances
among the Borrower, the Administrative Agent and one or more Incremental
Lenders.
“Incremental Commitment” means the commitment of any Lender, established
pursuant to Section 2.14, to make Incremental Advances to the Borrower.
“Incremental Funds” means the sum of (a) 100% of the aggregate net cash proceeds
received by the Borrower (including the fair market value of any Property that
is used or useful by the Borrower and its Subsidiaries in the conduct of its
business to the extent acquired in consideration of Equity Interests of the
Borrower) after the Effective Date as a contribution to its common equity
capital or from the issue or sale

-12-


NY\6260051.12

--------------------------------------------------------------------------------




of Equity Interests of the Borrower or from the issue or sale of convertible or
exchangeable Equity Interests of the Borrower or convertible or exchangeable
debt securities of the Borrower that have been converted into or exchanged for
such Equity Interests (in each case, other than Disqualified Stock and Equity
Interests sold to a Subsidiary of the Borrower) plus (b) to the extent that any
Permitted Investment that was made after the Effective Date is sold for cash or
Liquid Investments or otherwise liquidated or repaid for cash, the lesser of (i)
the cash return of capital with respect to such Permitted Investment (less the
cost of disposition, if any) and (ii) the initial amount of such Permitted
Investment plus (c) the net reduction in Permitted Investments made after the
Effective Date resulting from dividends, repayments of loans or advances, or
other transfers of assets in each case to the Borrower or any of its
Subsidiaries from any Person less (d) the aggregate amount of Incremental Funds
previously expended pursuant to Section 6.9(c) or required to be excluded
pursuant to Section 6.9(d).
“Incremental Lender” means a Lender with an Incremental Commitment or an
outstanding Incremental Advance.
“Incremental Maturity Date” means the final maturity date of any Incremental
Advance, as set forth in the applicable Incremental Agreement.
“Initial Audited Financial Statements” means the audited financial statements of
Augusta and its Subsidiaries since its inception, including statements of
income, retained earnings, changes in equity and cash flow for such period as
well as a balance sheet as of December 31, 2013, all prepared in accordance with
GAAP.
“Initial Financial Statements” means, collectively, (a) the Initial Audited
Financial Statements and (b) the Pro Forma Financial Statements.
“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof , by and between the Collateral Agent, the Revolving Agent and the
Credit Parties, as amended, modified or supplemented from time to time.
“Interest Expense” means, for any period and with respect to any Person, total
interest expense (including the amortization of debt discount and premium and
the interest component under Capital Leases and Permitted Subordinated Debt but
excluding amortization of debt issuance costs, upfront and arrangement fees,
original issue discount and non-cash interest payments related to Debt incurred
on or prior to the date of this Agreement) as determined in accordance with
GAAP.
“Interest Period” means for each Eurodollar Advance comprising part of the same
Borrowing, the period commencing on the date of such Eurodollar Advance is made
or deemed made and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.2, and thereafter, each
subsequent period commencing on the day following the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and Section 2.2. The
duration of each such Interest Period shall be one, two, three, or six months
(or such other period if available and agreed to by all of the Lenders), in each
case as the Borrower may select, provided that:
(a)    the Borrower shall select Interest Periods so that it is not necessary to
repay any portion of any Advance prior to the last day of the applicable
Interest Period in order to make a mandatory scheduled repayment required
pursuant to Section 2.4(a);

-13-


NY\6260051.12

--------------------------------------------------------------------------------




(b)    Interest Periods commencing on the same date for Advances comprising part
of the same Borrowing shall be of the same duration;
(c)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;
(d)    any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and
(e)    the Borrower may not select any Interest Period for any Advance which
ends after the Maturity Date.
“Investment” has the meaning set forth in Section 6.3.
“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.
“Lenders” means the Persons listed on the signature pages hereto as Lenders, any
other Person that shall have become a Lender hereto pursuant to Section 2.12,
and any other Person that shall have become a Lender hereto pursuant to an
Assignment and Acceptance, but in any event, excluding any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).
“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America; (b)
commercial paper issued by (i) any Lender or any Affiliate of any Lender or (ii)
any commercial banking institutions or corporations rated at least P-1 by
Moody’s or A-1 by S&P; (c) certificates of deposit, time deposits, and bankers’
acceptances issued by (i) any of the Lenders or (ii) any other commercial
banking institution which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than $250,000,000
and rated Aa by Moody’s or AA by S&P; (d) repurchase agreements which are
entered into with any of the Lenders or any major money center banks included in
the commercial banking institutions described in clause (c) and which are
secured by readily marketable direct full faith and credit obligations of the
government of the United States of America or any agency thereof; (e)
investments in any money market fund which holds investments substantially of
the type described in the foregoing clauses (a) through (d); (f) readily and
immediately available cash held in any money market account maintained with any
Lender; provided that, such money market accounts and the

-14-


NY\6260051.12

--------------------------------------------------------------------------------




funds therein shall be unencumbered and free and clear of all Liens and other
third party rights other than a Lien in favor of the Administrative Agent
pursuant to the Security Documents; and (g) other investments made through the
Administrative Agent or its Affiliates and approved by the Administrative Agent.
All the Liquid Investments described in clauses (a) through (d) above shall have
maturities of not more than 365 days from the date of issue.
“Majority Lender Vote/Directive” has the meaning set forth in Section 9.22.
“Majority Lenders” means Lenders holding greater than 50% of the sum of the
aggregate unpaid principal amount of the Advances; provided that the portion of
the Advances held by any Affiliated Lenders shall, for purposes of this
definition, be subject to Section 9.22.
“Material Adverse Change” means a material adverse change (a) in the business,
operations, Property or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) on the validity or enforceability of this
Agreement or any of the other Credit Documents; (c) on any Credit Party’s
ability to perform its obligations under this Agreement, any Note, the Guaranty
or any other Credit Document; or (d) in any right or remedy of any Secured Party
under any Credit Document.
“Maturity Date” means the earlier of (a) April 28, 2021 and (b) the acceleration
of the Advances pursuant to Article 7.
“Maximum Rate” means the maximum nonusurious interest rate under applicable law.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.
“Morgan Stanley” means Morgan Stanley Senior Funding, Inc.
“Mortgage” means each mortgage or deed of trust in form acceptable to the
Administrative Agent executed by any Credit Party to secure all or a portion of
the Obligations.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any member of the Controlled Group
is making or accruing an obligation to make contributions.
“Net Cash Proceeds” means with respect to any Asset Sale or Casualty Event, all
cash and Liquid Investments received in respect of such Asset Sale or Casualty
Event after (a) payment of, or provision for, all brokerage commissions and
other reasonable out of pocket fees and expenses actually incurred (including
attorneys’, accountants’, investment bankers’, consultants’ or other customary
fees and expenses); (b) payment of any outstanding obligations relating to such
Property paid in connection with any such Asset Sale or Casualty Event; and (c)
taxes paid or reasonably estimated to be payable within one year after such
Asset Sale or Casualty Event as a result thereof and as a result of any gain
recognized in connection therewith.
“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, including any cash net gain but excluding, however, (a) extraordinary
items, including (i) any net non-cash gain or loss during such period arising
from the sale, exchange, retirement or other disposition of capital assets (such
term to include all fixed assets and all securities) other than in the ordinary
course of business, and (ii) any write up or write down of assets and (b) the
cumulative effect of any change in GAAP.

-15-


NY\6260051.12

--------------------------------------------------------------------------------




“Net Interest Expense” means, for any period and with respect to any Person,
Interest Expense minus interest income of such Person for such period.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 9.3 and (b) has been approved by the
Majority Lenders.
“Note” means a promissory note of the Borrower payable a Lender or its
registered assigns in the amount of such Lender’s Advances, in substantially the
same form as Exhibit F, evidencing indebtedness of the Borrower to such Lender
resulting from Advances owing to such Lender.
“Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit C.
“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit D.
“Obligations” means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications, and other amounts now or hereafter owed
by any of the Credit Parties to the Lenders or the Administrative Agent under
this Agreement and the Credit Documents, including any increases, extensions,
and rearrangements of those obligations under any amendments, supplements, and
other modifications of the documents and agreements creating those obligations.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“OID” has the meaning set forth in Section 2.14(b).
“Organization Documents” means (a) for any corporation, the certificate or
articles of incorporation and the bylaws, (b) for any partnership, the
partnership agreement and, if applicable, certificate of limited partnership or
(c) for any limited liability company, the operating agreement and articles or
certificates of formation of incorporation.
“Other Advances” shall have the meaning assigned to such term in
Section 2.14(a).
“Other Taxes” has the meaning set forth in Section 2.11(b).
“Participant Register” has the meaning set forth in Section 9.7(d).
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Hi-Crush Partners LP.
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Debt” has the meaning set forth in Section 6.1.
“Permitted Investments” has the meaning set forth in Section 6.3.

-16-


NY\6260051.12

--------------------------------------------------------------------------------




“Permitted Liens” has the meaning set forth in Section 6.2.
“Permitted Refinancing” means Debt issued or incurred (including by means of the
extension or renewal of existing Debt) to refinance, refund, extend, renew or
replace existing Debt (the “Refinanced Debt”); provided that (a) the principal
amount of such Permitted Refinancing is not greater than the outstanding
principal amount of such Refinanced Debt plus the amount of any premiums or
penalties and accrued and unpaid interest paid thereon, reasonable fees and
expenses and existing commitments unutilized thereunder, (b) such Permitted
Refinancing has a final maturity that is no sooner than such Refinanced Debt,
(c) the documentation evidencing such Permitted Refinancing contains
representations, warranties, covenants and events of default, taken as a whole,
no less favorable to the Borrower in any material respect than this Agreement
and (d) if such Refinanced Debt or any guarantees in respect thereof are
subordinated to the Obligations, such Permitted Refinancing remains so
subordinated on terms no less favorable to the Administrative Agent and the
Lenders.
“Permitted Subordinated Debt” means Debt permitted under Section 6.1(i).
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.
“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
“Platform” has the meaning set forth in Section 5.2.
“Pro Forma Financial Statements” means the unaudited pro forma consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of December
31, 2013, prepared giving pro forma effect to the Augusta Drop Down and the
other transactions to occur on the Effective Date as if such transactions had
occurred on such date, prepared in good faith by the Borrower in accordance with
GAAP; provided that the Pro Forma Financial Statements shall not need to include
adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)).
“Pro Rata Share” means, at any time with respect to any Lender, (a) the ratio
(expressed as a percentage) of such Lender’s Commitment at such time to the
aggregate Commitments at such time, or (b) if all of the Commitments have been
terminated, the ratio (expressed as a percentage) of such Lender’s aggregate
outstanding Advances at such time to the total aggregate outstanding Advances at
such time.
“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
“Register” has the meaning set forth in Section 9.7(b).
“Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof. Each of Regulations T, U, or X may be
referred to individually as Regulation T, Regulation U, or Regulation X herein.
“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

-17-


NY\6260051.12

--------------------------------------------------------------------------------




“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Repayment” means the repayment of some or all of the obligations outstanding
under that certain Credit Agreement dated as of August 21, 2012 among the
Borrower, the lenders from time to time party thereto and Amegy Bank National
Association, as administrative agent thereunder, as amended, supplemented or
otherwise modified from time to time prior to the date hereof.
“Repayment Date” has the meaning set forth in Section 2.4.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).
“Repricing Transaction” means (a) the prepayment, refinancing, substitution or
replacement of all or a portion of the Advances with any long-term secured Debt
having an effective interest cost or weighted average yield (with the
comparative determinations to be made by the Administrative Agent and the
Borrower consistent with generally accepted financial practices, after giving
effect to, among other factors, margin, interest rate floors, upfront or similar
fees or original issue discount shared with all providers of such financing, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all providers of such
bank loans, and without taking into account any fluctuations in the Eurodollar
Rate) that is less than the effective interest cost or weighted average yield
(as determined by the Administrative Agent and the Borrower on the same basis)
of such Advances or (b) any amendment hereto relating to the effective interest
cost or weighted average yield on the Advances that results in either of the
foregoing on the date of such amendment being lower than such amounts for the
Advances on the Effective Date (with the comparative determinations to be made
by the Administrative Agent and the Borrower in the same fashion as described in
clause (a) above). Any such determination by the Administrative Agent and the
Borrower as contemplated by preceding clauses (a) and (b) shall be conclusive
and binding on all Lenders holding Advances.
“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, or Chief
Financial Officer, (b) with respect to any Person that is a limited liability
company, if such Person has officers, then such Person’s Chief Executive
Officer, President, or Chief Financial Officer, and if such Person is managed by
members, then a Responsible Officer of such Person’s managing member, and if
such Person is managed by managers, then a manager (if such manager is an
individual) or a Responsible Officer of such manager (if such manager is an
entity), and (c) with respect to any Person that is a general partnership,
limited partnership or a limited liability partnership, the Responsible Officer
of such Person’s general partner or partners.
“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) made in connection with the Equity Interest
of such Person, including those dividends, distributions and payments made in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of such Person, or any
options, warrants or rights to purchase or acquire any such Equity Interest of
such Person or (b) principal or interest payments (in cash, Property or
otherwise) on, or redemptions of, subordinated debt of such Person; provided
that the term “Restricted Payment” shall not include any dividend or
distribution payable solely in common or subordinated Equity Interests of such
Person or warrants, options or other rights to purchase such Equity Interests.

-18-


NY\6260051.12

--------------------------------------------------------------------------------




“Revolving Agent” means the “Administrative Agent” under and as defined in the
Revolving Credit Agreement.
“Revolving Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of the date hereof among the Borrower, the lenders from time to time
party thereto and Amegy Bank National Association, as Revolving Agent
thereunder, as the same may be amended, supplemented, modified, restated,
refinanced or replaced from time to time in accordance with the Intercreditor
Agreement.
“Revolving Lenders” means the financial institutions from time to time party to
the Revolving Credit Agreement as lenders.
“Revolving Loan Documents” means the Revolving Credit Agreement and all security
and other collateral or other documents related thereto or entered into in
connection therewith.
“Revolving Loans” means the extensions of credit made by the Revolving Lenders
to the Borrower pursuant to the Revolving Loan Documents (including any exposure
of the Revolving Lenders with respect to letters of credit issued under the
Revolving Loan Documents).
“S&P” means Standard & Poor’s Rating Agency Group, a division of McGraw-Hill
Companies, Inc., or any successor thereof which is a national credit rating
organization.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in a
country, in each case, that is subject to a country sanctions program
administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“Sand Reserves” means (a) at any particular time, the estimated quantities of
sand which geological and engineering data demonstrate with reasonable certainty
to be recoverable in future years under then existing economic and operating
conditions (i.e., prices and costs as of the date the estimate is made) and (b)
any fee mineral interests, term mineral interests, leases, subleases, farm-outs,
royalties, overriding royalties, net profit interests, carried interests,
production payments and similar mineral interests, and all unsevered and
unextracted sand in, under, or attributable to the properties described in the
foregoing clause (a).
“SEC” means, the Securities and Exchange Commission.
“Secured Obligations” means (a) the Obligations, (b) the Banking Services
Obligations, and (c) all obligations of any of the Credit Parties owing to Swap
Counterparties under any Hedging Arrangements; provided that the “Secured
Obligations” shall not include any Excluded Swap Obligations.
“Secured Parties” means the Administrative Agent, the Lenders, the Swap
Counterparties and Banking Services Providers.
“Security Agreement” means the Pledge and Security Agreement among the Credit
Parties and the Administrative Agent in substantially the same form as Exhibit
E.

-19-


NY\6260051.12

--------------------------------------------------------------------------------




“Security Documents” means, collectively, the Mortgages, Security Agreement, and
any and all other instruments, documents or agreements, including Account
Control Agreements, now or hereafter executed by any Credit Party or any other
Person to secure the Secured Obligations.
“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) the consolidated Funded Debt of the Borrower (other than such
Funded Debt that is not secured by a Lien) as of such date, to (b) Borrower’s
consolidated EBITDA for the most recently completed four-fiscal quarter period.
“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including contingent liabilities) of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts and other liabilities (including contingent liabilities) as they become
absolute and matured, (c) such Person is able to realize upon its assets and pay
its debts and other liabilities (including contingent liabilities) as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will, incur debts or liabilities (including contingent
liabilities) beyond such Person’s ability to pay as such debts and liabilities
mature, (e) such Person is not engaged in, and is not about to engage in,
business or a transaction for which such Person’s Property would constitute
unreasonably small capital, and (f) such Person has not transferred, concealed
or removed any Property with intent to hinder, delay or defraud any creditor of
such Person.
“Specified Representations” means the representations and warranties relating to
Borrower and its Subsidiaries set forth in Sections 4.1, 4.2(a)-(d), 4.3, 4.12,
4.15, 4.18, 4.19, 4.20 and 4.21.
“Sponsor” means Avista Capital Holdings, L.P. or any entities that are used to
form, organize or establish funds on behalf of Avista Capital Holdings, L.P. and
its affiliates.
“Subject Lender” has the meaning set forth in Section 2.12.
“Subordination Agreement” means a subordination agreement in form and substance
satisfactory to the Majority Lenders by and among each applicable Credit Party,
the holder(s) of Permitted Subordinated Debt, and the Administrative Agent.
“Subsidiary” means, with respect to any Person (the “holder”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the holder in the
holder’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding Voting Securities shall at any time be
owned by the holder or one more Subsidiaries of the holder. Unless expressly
provided otherwise, all references herein and in any other Credit Document to
any “Subsidiary” or “Subsidiaries” means a Subsidiary or Subsidiaries of the
Borrower.
“Swap Counterparty” means a Lender or an Affiliate of a Lender that has entered
into a Hedging Arrangement with a Credit Party as permitted by the terms of this
Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Syndication Agent” means Barclays in its capacity as syndication agent for the
Lenders.

-20-


NY\6260051.12

--------------------------------------------------------------------------------




“Tax Group” has the meaning assigned to it in Section 4.13.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
“Type” has the meaning set forth in Section 1.4.
“Voting Securities” means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.
“Wall Street Journal Rate” means a rate of interest per annum equal to the
“prime rate” as published from time to time in the Eastern Edition of the Wall
Street Journal as the average prime lending rate for seventy-five percent (75%)
of the United States’ thirty (30) largest commercial banks, or if the Wall
Street Journal shall cease publication or cease publishing the “prime rate” on a
regular basis, such other regularly published average prime rate applicable to
such commercial banks as is acceptable to the Administrative Agent in its
reasonable discretion.
“Yield Differential” has the meaning set forth in Section 2.14(b).
Section 1.2.    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
Section 1.3.    Accounting Terms; Changes in GAAP.
(a)    All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Initial Financial Statements.
(b)    Unless otherwise indicated, all financial statements of the Borrower, all
calculations for compliance with covenants in this Agreement, all determinations
of the Applicable Margin, and all calculations of any amounts to be calculated
under the definitions in Section 1.1 shall be based upon the consolidated
accounts of the Borrower and its Subsidiaries in accordance with GAAP and
consistent with the principles of consolidation applied in preparing the Initial
Financial Statements.

-21-


NY\6260051.12

--------------------------------------------------------------------------------




(c)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Borrower or the Majority Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
(d)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Debt or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof and (iii) in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of the Effective Date and any similar lease entered into
after the Effective Date by such Person shall be accounted for as obligations
relating to an operating lease and not as a Capital Lease.
Section 1.4.    Types of Advances. Advances are distinguished by “Type”. The
“Type” of an Advance refers to the determination of whether such Advance is a
Base Rate Advance or a Eurodollar Advance.
Section 1.5.    Miscellaneous. Article, Section, Schedule, and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements (including this Agreement) are
references to such instruments, documents, contracts, and agreements as the same
may be amended, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified. Any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained herein). The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement.
ARTICLE 2    
CREDIT FACILITY
Section 2.1.    Commitments.
(a)    Commitment.
(i)    Each Lender severally agrees, on the terms and conditions set forth in
this Agreement, to make a single Advance in Dollars to the Borrower on the
Effective Date in a principal

-22-


NY\6260051.12

--------------------------------------------------------------------------------




amount not to exceed such Lender’s Commitment. Each Borrowing shall (A) if
comprised of Base Rate Advances be in an aggregate amount not less than $500,000
and in integral multiples of $50,000 in excess thereof, (B) if comprised of
Eurodollar Advances be in an aggregate amount not less than $1,000,000 and in
integral multiples of $500,000 in excess thereof, and (C) consist of Advances of
the same Type made on the same day by the Lenders ratably according to their
respective Commitments. Amounts paid or prepaid in respect of Advances may not
be reborrowed.
(ii)    Each Lender having an Incremental Commitment severally agrees, on the
terms and conditions set forth in this Agreement and in the applicable
Incremental Agreement, to make Incremental Advances to the Borrower, in an
aggregate principal amount not to exceed its Incremental Commitment. Amounts
paid or prepaid in respect of Incremental Advances may not be reborrowed.
(iii)    The Commitments (other than any Incremental Commitments, which shall
terminate as provided in the related Incremental Agreement) shall automatically
terminate upon the making of the Advances on the Effective Date.
(b)    Notes.     Any Lender may request that Advances made by it hereunder be
evidenced by a Note. Notwithstanding any other provision of this Agreement, in
the event any Lender shall request and receive such a Note, the interests
represented by such Note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.7) be represented by one or
more Notes payable to the payee named therein or its registered assigns.
Section 2.2.    Advances.
(a)    Notice. The Borrowing to be made on the Effective Date shall be made
pursuant to the applicable Notices of Borrowing given not later than 1:00 p.m.
(New York City time) on the Effective Date by the Borrower to the Administrative
Agent, which shall give to each Lender prompt notice of such proposed Borrowing,
by facsimile or telex. Each Notice of Borrowing shall be by facsimile or telex,
confirmed promptly by the Borrower with a hard copy (other than with respect to
notice sent by facsimile), specifying (i) the requested date of such Borrowing,
(ii) the requested Type of Advances comprising such Borrowing, (iii) the
aggregate amount of such Borrowing, and (iv) if such Borrowing is to be
comprised of Eurodollar Advances, the requested Interest Period for each such
Advance; provided that, and all Borrowings to be made on the Effective Date
shall consist only of Base Rate Advance (unless the initial Lenders and the
Administrative Agent otherwise agree) which may, subject to the terms of this
Agreement, be thereafter Converted into Eurodollar Advances. In the case of a
proposed Borrowing comprised of Eurodollar Advances, the Administrative Agent
shall promptly notify each Lender of the applicable interest rate under Section
2.6(b). Each Lender shall, before 2:00 p.m. (New York City time), make available
for the account of its applicable Lending Office to the Administrative Agent at
its address referred to in Section 9.9, or such other location as the
Administrative Agent may specify by notice to the Lenders, in same day funds,
such Lender’s Pro Rata Share of such Borrowing. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article 3, the Administrative Agent will make such funds available to
the Borrower at its account with the Administrative Agent or as otherwise
directed by the Borrower with written notice to the Administrative Agent.
(b)    Conversions and Continuations. In order to elect to Convert or continue
an Advance under this paragraph, the Borrower shall deliver an irrevocable
Notice of Continuation or Conversion to the Administrative Agent at the
Administrative Agent’s office no later than 1:00 p.m. (New York City time) at
least three Business Days in advance of the proposed conversion or continuation
date. Each such Notice of Continuation or Conversion shall be in writing or by
telex or facsimile confirmed promptly by the Borrower

-23-


NY\6260051.12

--------------------------------------------------------------------------------




with a hard copy (other than with respect to notice sent by facsimile),
specifying (i) the requested Conversion or continuation date (which shall be a
Business Day), (ii) the amount and Type of the Advance to be Converted or
continued, (iii) whether a Conversion or continuation is requested and, if a
Conversion, into what Type of Advance, and (iv) in the case of a Conversion to,
or a continuation of, a Eurodollar Advance, the requested Interest Period.
Promptly after receipt of a Notice of Conversion or Continuation under this
paragraph, the Administrative Agent shall provide each Lender with a copy
thereof and, in the case of a Conversion to or a Continuation of a Eurodollar
Advance, notify each Lender of the applicable interest rate under Section
2.6(b). The portion of Advances comprising part of the same Borrowing that are
Converted to Advances of another Type shall constitute a new Borrowing.
(c)    Certain Limitations. Notwithstanding anything in paragraphs (a) and (b)
above:
(i)    at no time shall there be more than ten Interest Periods applicable to
outstanding Eurodollar Advances;
(ii)    the Borrower may not select Eurodollar Advances for any Borrowing at any
time when an Event of Default has occurred and is continuing;
(iii)    if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender or its applicable Lending
Office to perform its obligations under this Agreement to make Eurodollar
Advances or to fund or maintain Eurodollar Advances, (A) the obligation of such
Lender to make such Eurodollar Advance as part of the requested Borrowing or for
any subsequent Borrowing shall be suspended until such Lender shall notify the
Borrower that the circumstances causing such suspension no longer exist and such
Lender’s portion of such requested Borrowing or any subsequent Borrowing of
Eurodollar Advances shall be made in the form of a Base Rate Advance, and (B)
such Lender agrees to use commercially reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to designate a
different Lending Office if the making of such designation would avoid the
effect of this paragraph and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender;
(iv)    if the Administrative Agent is unable to determine the Eurodollar Rate
for Eurodollar Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and each Advance comprising such Borrowing shall be a Base Rate
Advance;
(v)    if the Majority Lenders shall notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Advances, as the case may be, for such Borrowing, the
right of the Borrower to select Eurodollar Advances for such Borrowing or for
any subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Base Rate Advance; and
(vi)    if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Advances in accordance with the provisions
contained in the definition of Interest Period in Section 1.1 and paragraphs (a)
and (b) above, the Administrative Agent will forthwith so

-24-


NY\6260051.12

--------------------------------------------------------------------------------




notify the Borrower and the Lenders and such Advances will be made available to
the Borrower on the date of such Borrowing as Eurodollar Advances with an
interest period duration of one month or, in the case of continuation of an
existing Advance, Convert into Base Rate Advances.
(d)    Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation
or Conversion delivered by the Borrower hereunder shall be irrevocable and
binding on the Borrower.
(e)    Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender before the date of any Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s Pro Rata Share
of any Borrowing, the Administrative Agent may assume that such Lender has made
its Pro Rata Share of such Borrowing available to the Administrative Agent on
the date of such Borrowing in accordance with Section 2.2(a), and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made its Pro Rata Share of such Borrowing available to
the Administrative Agent, such Lender and the Borrower severally agree to
immediately repay to the Administrative Agent on demand such corresponding
amount, together with interest on such amount, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable on such day to Advances comprising such Borrowing and (ii) in the
case of such Lender, the lesser of (A) the Federal Funds Rate for such day for
the first three days and thereafter the interest rate applicable to the Advance
and (B) the Maximum Rate. If such Lender shall repay to the Administrative Agent
such corresponding amount and interest as provided above, such corresponding
amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement even though not made on the same day as
the other Advances comprising such Borrowing.
Section 2.3.    Prepayments.
(a)    Right to Prepay; Ratable Prepayment. The Borrower shall have no right to
prepay any principal amount of any Advance except as provided in this Section
2.3 and all notices given pursuant to this Section 2.3 shall be irrevocable and
binding upon the Borrower. Each payment of any Advance pursuant to this Section
2.3 shall be made in a manner such that all Advances comprising part of the same
Borrowing are paid in whole or ratably in part.
(b)    Optional. The Borrower may elect to prepay any of the Advances without
penalty or premium except as set forth in Sections 2.8 and 2.3(c)(i), and after
giving by 1:00 p.m. (New York City time) (i) in the case of Eurodollar Advances,
at least three Business Days’ or (ii) in case of Base Rate Advances, one
Business Day’s prior written notice to the Administrative Agent stating the
proposed date and aggregate principal amount of such prepayment. If any such
notice is given, the Borrower shall prepay Advances comprising part of the same
Borrowing in whole or ratably in part in an aggregate principal amount equal to
the amount specified in such notice, together with accrued interest to the date
of such prepayment on the principal amount prepaid and amounts, if any, required
to be paid pursuant to Section 2.8 or 2.3(c)(i) as a result of such prepayment
being made on such date; provided that (A) each optional prepayment of
Eurodollar Advances shall be in a minimum amount not less than $500,000 and in
multiple integrals of $100,000 in excess thereof and (B) each optional
prepayment of Base Rate Advances shall be in a minimum amount not less than
$500,000 and in multiple integrals of $50,000 in excess thereof. Notwithstanding
the foregoing, the Borrower may (subject to payment to the Lenders of any
applicable amounts under Section 2.8 hereof) rescind or postpone any notice of
prepayment under this Section 2.3(b) if such prepayment would have resulted from
a refinancing of this Agreement, which refinancing shall not be consummated or
shall otherwise be delayed.

-25-


NY\6260051.12

--------------------------------------------------------------------------------




(c)    Mandatory.
(i)    If the Borrower effects a Repricing Transaction on or prior to the first
anniversary of the Effective Date, the Borrower shall pay to the Administrative
Agent, for the ratable account of each of the applicable Lenders, a prepayment
premium of 1.00% of the aggregate principal amount of the Advances so modified,
prepaid, refinanced, substituted or replaced. Such amounts shall be due and
payable on the date of effectiveness of such Repricing Transaction.
(ii)    Subject to the Intercreditor Agreement, if the Borrower or any
Subsidiary completes an Asset Sale or is subject to a Casualty Event, in each
case which results in Net Cash Proceeds in excess of the greater of $5,000,000
and 2% of Consolidated Total Assets in any fiscal year, then the Borrower shall,
no later than five Business Days following the receipt thereof, apply an amount
equal to 100% of such Net Cash Proceeds to prepay to the Lenders on a pro rata
basis the outstanding principal amount of the Advances; provided that, (A) if no
Event of Default exists or would arise therefrom, then such proceeds shall not
be required to be so applied on such date to the extent that Borrower shall have
delivered a certificate by a Responsible Officer of the Borrower to the
Administrative Agent on or prior to such date stating that such Net Cash
Proceeds are reasonably expected to be reinvested in fixed or capital assets of
any Credit Party within 360 days following the date of such Asset Sale or
Casualty Event (which officers’ certificate shall set forth the estimates of the
proceeds to be so expended); and (B) if all or any portion of such Net Cash
Proceeds are not reinvested within such 360-day period as provided in clause (A)
above, then 100% of such unused portion shall be applied on the last day of such
period first to prepay to the Lenders on a pro rata basis the outstanding
principal amount of the Advances.
(iii)    Subject to the Intercreditor Agreement, if the Borrower or any
Subsidiary receives Debt Incurrence Proceeds other than those resulting from
Permitted Debt, then not later than five Business Days following the receipt of
such proceeds, the Borrower shall prepay the Advances in an amount equal to 100%
of such Debt Incurrence Proceeds.
(d)    Interest; Costs. Each prepayment pursuant to this Section 2.3 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.8 and
2.3(c)(i) as a result of such prepayment being made on such date.
(e)    Application of Payments.
(i)    Each voluntary prepayment shall be applied to such Advances and in such
order as the Borrower may direct.
(ii)    Each mandatory prepayment of the Advances required by Section 2.3(c)
shall be applied to the scheduled principal installments of the Advances in
direct order of maturity until such time as the Advances are repaid in full.
Section 2.4.    Repayment.
(a)    Advances. The Borrower shall pay to the Administrative Agent, for the
account of the Lenders, on the last day of each fiscal quarter ending after the
Effective Date, or if any such date is not a Business Day, on the next preceding
Business Day (each such date being called a “Repayment Date”), a principal
amount of the initial Advances made on the Effective Date (as adjusted from time
to time pursuant to Sections 2.3(b), 2.3(c) and 2.14) equal to $500,000.00,
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.

-26-


NY\6260051.12

--------------------------------------------------------------------------------




(b)    Incremental Advances. The Borrower shall pay to the Administrative Agent,
for the account of the Incremental Lenders, on each Incremental Advance
Repayment Date, a principal amount of the Other Advances (as adjusted from time
to time pursuant to Sections 2.3(b) and 2.3(c)) equal to the amount set forth
for such date in the applicable Incremental Agreement, together in each case
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment.
(c)    Payment at Maturity. To the extent not previously paid, all Advances and
Other Advances shall be due and payable on the Maturity Date and the Incremental
Maturity Date, respectively, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.
(d)    Payments Without Premium. All repayments pursuant to this Section 2.4
shall be subject to Sections 2.8 and 2.3(c)(i), but shall otherwise be without
premium or penalty.
Section 2.5.    Fees.
(a)    Fee Letter. The Borrower agrees to pay the fees set forth in the Fee
Letter as provided therein.
Section 2.6.    Interest.
(a)    Base Rate Advances. Each Base Rate Advance shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances for such period. The Borrower shall pay to Administrative
Agent for the ratable account of each Lender all accrued but unpaid interest on
such Lender’s Advances which are Base Rate Advances on each March 31, June 30,
September 30, and December 31 commencing on June 30, 2014, and on the Maturity
Date (unless any such date shall not be a Business Day in which case such
payment shall be made on the next preceding Business Day).
(b)    Eurodollar Advances. Each Eurodollar Advance shall bear interest during
its Interest Period equal to at all times the Eurodollar Rate for such Interest
Period plus the Applicable Margin for Eurodollar Advances for such period. The
Borrower shall pay to the Administrative Agent for the ratable account of each
Lender all accrued but unpaid interest on each of such Lender’s Eurodollar
Advances on the last day of the Interest Period therefor (provided that for
Eurodollar Advances with Interest Periods in excess of three months, accrued but
unpaid interest shall also be due on the day three months from the first day of
such Interest Period), on the date any Eurodollar Advance is repaid, and on the
Maturity Date.
(c)    Default Rate. Notwithstanding the foregoing, upon the occurrence and
during the continuance of an Event of Default under Section 7.1(a) or Section
7.1(g), all overdue amounts shall bear interest, after as well as before
judgment, at the Default Rate. Interest accrued pursuant to this Section 2.6(c)
and all interest accrued but unpaid on or after the Maturity Date shall be due
and payable on demand.
Section 2.7.    Illegality. If any Lender shall notify the Borrower that any
Change in Law makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender or its applicable Lending
Office to perform its obligations under this Agreement to make, maintain, or
fund any Eurodollar Advances of such Lender then outstanding hereunder, (a) such
Lender may require that all outstanding Eurodollar Advances made by it be
converted to Base Rate Advances, in which event all such Eurodollar Advances
shall be automatically converted to Base Rate Advances on the last day of the
Interest Period then applicable to such Eurodollar Advance, and (b) the right of
the Borrower to select Eurodollar Advances from such Lender for any subsequent
Borrowing shall be suspended until such Lender shall notify the Borrower that
the circumstances causing such suspension no longer exist. Each Lender agrees to
use commercially reasonable efforts (consistent with its internal policies and
legal and regulatory

-27-


NY\6260051.12

--------------------------------------------------------------------------------




restrictions) to designate a different Lending Office if the making of such
designation would avoid the effect of this paragraph and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
Section 2.8.    Breakage Costs. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Advance other
than a Base Rate Advance on a day other than the last day of the Interest Period
for such Advance (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower to prepay, borrow, continue or Convert any
Advance other than a Base Rate Advance on the date or in the amount notified by
the Borrower; or
(c)    any assignment of an Eurodollar Advance on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.12;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Advance, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing. For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 2.8, the
requesting Lender shall be deemed to have funded the Eurodollar Advances made by
it at the Eurodollar Base Rate used in determining the Eurodollar Rate for such
Advance by a matching deposit or other borrowing in the offshore interbank
market for Dollars for a comparable amount and for a comparable period, whether
or not such Eurodollar Advance was in fact so funded.
Section 2.9.    Increased Costs.
(a)    Eurodollar Advances. If any Change in Law shall:
(i)    impose, modify, or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, assessment, or similar requirement (other
than by way of imposition or increase of reserve requirements included in the
Eurodollar Rate Reserve Percentage) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities or commitments of,
financial institutions generally, including any Lender (or its applicable
Lending Office), including the Commitments of such Lender hereunder; or
(ii)    impose on financial institutions generally, including such Lender (or
its applicable Lending Office), or on the London interbank market any other
condition affecting this Agreement or its Notes or any of such extensions of
credit or liabilities or commitments;
and the result of any of the foregoing is to increase the cost to such Lender
(or its applicable Lending Office) of making, Converting into, continuing, or
maintaining any Eurodollar Advances or to reduce any sum received or receivable
by such Lender (or its applicable Lending Office) under this Agreement or its
Notes with respect to any Eurodollar Advances, then the Borrower shall pay to
such Lender within three Business Days after written demand made by such Lender
such amount or amounts as such Lender determines in good faith to be necessary
to compensate such Lender for such increased cost or reduction.

-28-


NY\6260051.12

--------------------------------------------------------------------------------




(b)    Capital Adequacy. If, after the date hereof, any Lender shall have
determined that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital adequacy
or liquidity requirements has or would have the effect of reducing the rate of
return on the capital of financial institutions generally, including such Lender
or any corporation controlling such Lender, as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy), then from time to
time within three Business Days after written demand by such Lender the Borrower
shall pay to such Lender such additional amount or amounts as such Lender
determines in good faith to be necessary to compensate such Lender for such
reduction.
(c)    Mitigation. Each Lender shall promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section 2.9 and will designate a different Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
it. Any Lender claiming compensation under this Section 2.9 shall furnish to the
Borrower and the Administrative Agent a statement setting forth the additional
amount or amounts to be paid to it hereunder which shall be determined by such
Lender in good faith and which shall be conclusive in the absence of manifest
error. In determining such amount, such Lender may use any reasonable averaging
and attribution methods.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.9 shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.9 for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender notifies the Borrower and the Administrative Agent of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).
Section 2.10.    Payments and Computations.
(a)    Payments. All payments of principal, interest, and other amounts to be
made by the Borrower under this Agreement and other Credit Documents shall be
made to the Administrative Agent in Dollars and in immediately available funds,
without setoff, deduction, or counterclaim.
(b)    Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 1:00 p.m. (New York City time) on
the day when due in Dollars to the Administrative Agent at the location referred
to in the Notes (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds. The Administrative
Agent will promptly thereafter, and in any event prior to the close of business
on the day any timely payment is made, cause to be distributed like funds
relating to the payment of principal, interest or fees ratably (other than
amounts payable solely to the Administrative Agent or a specific Lender pursuant
to Sections 2.7, 2.8, 2.9, 2.11, 2.12, and 9.2 and such other provisions herein
which expressly provide for payments to a specific Lender, but after taking into
account payments effected pursuant to Section 9.1) in accordance with each
Lender’s applicable pro rata share to the Lenders for the account of their
respective applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon receipt of other amounts due solely to the
Administrative Agent or a specific Lender, the Administrative

-29-


NY\6260051.12

--------------------------------------------------------------------------------




Agent shall distribute such amounts to the appropriate party to be applied in
accordance with the terms of this Agreement.
(c)    Non Business Day Payments. Whenever any payment shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.
(d)    Computations. All computations of interest for Base Rate Advances based
upon the Wall Street Journal Rate shall be made by the Administrative Agent on
the basis of a year of 365/366 days and all computations of all other interest
and fees shall be made by the Administrative Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day, but
excluding the last day) occurring in the period for which such interest or fees
are payable. Each determination by the Administrative Agent of an amount of
interest or fees shall be conclusive and binding for all purposes, absent
manifest error.
(e)    Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set off, or
otherwise) on account of the Advances made by it in excess of its ratable share
of payments on account of the Advances obtained by the Lenders, such Lender
shall notify the other Lenders and forthwith purchase from the other Lenders
such participations in the Advances made by it as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with the other
Lenders; provided that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from the other
Lenders shall be rescinded and each such Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share, but
without interest. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.10(e) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation. The provisions of this Section 2.10(e) shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
2.10(e) shall apply).
Section 2.11.    Taxes.
(a)    No Deduction for Certain Taxes. Any and all payments by or on behalf of
any Credit Party under or with respect to any of the Credit Documents to the
Administrative Agent or a Lender shall be made, in accordance with Section 2.10,
free and clear of and without deduction for any and all Taxes, excluding, in the
case of the Administrative Agent or a Lender, (i) Taxes imposed on or measured
by its net income or profits (however denominated) and franchise (or margin)
Taxes imposed on it by the jurisdiction (or any political subdivision thereof)
(A) under the laws of which (or under the laws of a political subdivision of
which) it is organized or in which its principal executive office is located or,
in the case of a Lender, the laws of which (or under the laws of a political
subdivision of which) such Lender’s applicable Lending Office is located, or (B)
as a result of a present or former connection between it and the jurisdiction
(or any political subdivision thereof) imposing such Tax (other than any such
connection arising solely from it having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Credit Document); (ii) branch profits Taxes imposed by the United States
of America or any

-30-


NY\6260051.12

--------------------------------------------------------------------------------




similar Taxes imposed by any jurisdiction described in (i); (iii) in the case of
a Lender other than a Lender that becomes a party to this Agreement or any other
Credit Document pursuant to an Assignment and Acceptance, any Taxes imposed by
the United States of America by means of withholding at the source pursuant to a
law in effect on the date a Lender becomes a Lender hereunder; (iv) in the case
of any Lender that becomes a party to this Agreement or any other Credit
Document pursuant to an Assignment and Acceptance, any Taxes imposed by the
United States of America by means of withholding at the source, except to the
extent that, pursuant to this Section 2.11, amounts with respect to such Taxes
were payable to such Lender’s assignor immediately before such Lender became a
party to this Agreement or such Credit Document with respect to its applicable
ownership interest in the Commitments; and (v) any U.S. federal withholding
Taxes imposed under FATCA (all such nonexcluded Taxes being hereinafter referred
to as “Indemnified Taxes”). Except as provided in Section 2.11(f), if the
Borrower shall be required by law to deduct any Indemnified Taxes from or in
respect of any sum payable to the Administrative Agent or any Lender, (i) the
sum payable shall be increased as may be necessary so that, after making all
required deductions (including deductions of Indemnified Taxes applicable to
additional sums payable under this Section 2.11), such Lender receives an amount
equal to the sum it would have received had no such deductions been made; (ii)
the Borrower or the Administrative Agent, as applicable, shall make such
deductions; and (iii) the Borrower or the Administrative Agent, as applicable,
shall pay the full amount deducted to the relevant Governmental Authority or
other authority in accordance with applicable law.
(b)    Other Taxes. In addition, except as provided in Section 2.11(f), the
Borrower agrees to pay any present or future stamp or documentary Taxes or any
other excise or property Taxes, charges, or similar levies which arise from any
payment made under any Credit Document or from the execution, delivery, or
registration of, or otherwise with respect to, this Agreement, the Notes, or the
other Credit Documents (hereinafter referred to as “Other Taxes”).
(c)    Indemnification. Except as provided in Section 2.11(f) and (i), the
Borrower will indemnify each Lender and the Administrative Agent for the full
amount of Indemnified Taxes or Other Taxes (including, without limitation, any
Indemnified Taxes or Other Taxes imposed on amounts payable under this Section
2.11) paid by such Lender or the Administrative Agent (as the case may be) and
any interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
asserted.
(d)    Evidence of Tax Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of any receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment, or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(e)    Withholding Reduction or Exemption. (i) Each Foreign Lender that is
entitled to an exemption from, or a reduction of, withholding Tax with respect
to payments under this Agreement or under any other Credit Document shall, to
the extent that it is legally entitled to do so, deliver to the Borrower (with a
copy to the Administrative Agent), on or before the date it becomes a party to
this Agreement and from time to time thereafter at the time or times prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender shall, to the extent that it is legally
entitled to do so, deliver to Borrower (with a copy to the Administrative
Agent), on or before the date it becomes a party to this Agreement and from time
to time thereafter at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will

-31-


NY\6260051.12

--------------------------------------------------------------------------------




enable the Borrower or the Administrative Agent to determine that such Lender is
not subject to United States backup withholding and whether or not such Lender
is subject to United States information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.11(e)(ii)(A), (B), (C) and (D)(ii)(A) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, each Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient), on or before the date on which such
Lender becomes a party to this Agreement and from time to time thereafter at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or Administrative Agent, whichever of the following is applicable:
(A)    In the case of any Lender that is not a Foreign Lender, duly completed
and executed originals of IRS Form W-9 (or any successor form) certifying that
such Lender is exempt from United States backup withholding;
(B)    In the case of any Foreign Lender, to the extent that it is legally
entitled to do so:
(1)    duly completed and executed originals of IRS Form W-8BEN (or any
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party;
(2)    duly completed and executed originals of IRS Form W-8ECI (or any
successor form);
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (1) a certificate to
the effect that such Foreign Lender is not (a) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (c) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code, and (2) duly
completed and executed originals of IRS Form W-8BEN (or any successor form); or
(4)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower and the Administrative Agent to determine
the withholding or deduction required to be made.
(C)    Without limiting any of the foregoing, if a payment made to a Lender
hereunder or under any other Credit Document would be subject to United States
federal withholding Taxes imposed pursuant to FATCA if such Lender were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Borrower and the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the

-32-


NY\6260051.12

--------------------------------------------------------------------------------




Administrative Agent to comply with its obligations under FATCA, to determine
that such Lender has complied with its obligations under FATCA, or to determine
the amount to deduct and withhold from such payment; provided, that solely for
purposes of this paragraph, the term “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
(D)    Each Lender further agrees that it shall (i) promptly notify the Borrower
and the Administrative Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction in withholding Taxes, and
(ii) in the event any previous form delivered by such Lender pursuant to this
Section 2.11(e) expires or becomes obsolete or inaccurate, (A) update any such
form or certification or (B) promptly deliver any such other properly completed
and executed form, certification or documentation as may be required in order to
confirm or establish the entitlement of such Lender to an exemption from or a
reduction in withholding Taxes with respect to payments hereunder or under any
other Credit Document if such Lender continues to be so entitled.
(f)    Failure to Provide Forms. For any period with respect to which a Lender
has failed to provide the Borrower or the Administrative Agent with the
appropriate forms referred to in this Section 2.11, such Lender shall not be
entitled to indemnification or the payment of additional amounts under Section
2.11(a), (b), or (c) with respect to Taxes imposed, to the extent such Taxes are
attributable to such failure.
(g)    Mitigation. Each Lender shall use reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its applicable Lending Office or change the jurisdiction of its
applicable Lending Office, as the case may be, so as to avoid the imposition of
any Indemnified Taxes or Other Taxes or to eliminate or reduce the payment of
any additional sums under this Section 2.11; provided, that no such selection or
change of jurisdiction for its applicable Lending Office shall be made if, in
the reasonable judgment of such Lender, such selection or change would be
disadvantageous to such Lender.
(h)    Tax Refunds. If the Administrative Agent or any Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.11, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.11 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (h), in no event will the Administrative Agent or
any Lender be required to pay any amount to the Borrower pursuant to this
paragraph (h) the payment of which would place the Administrative Agent or such
Lender in a less favorable net after-Tax position than the Administrative Agent
or such Lender would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments with respect to such Tax had never been paid.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Borrower or any other Person.

-33-


NY\6260051.12

--------------------------------------------------------------------------------




(i)    Payment. If the Administrative Agent or any Lender becomes entitled to
receive payment of Indemnified Taxes, Other Taxes or additional sums pursuant to
this Section 2.11, it shall give notice and demand thereof to the Borrower, and
the Borrower (unless the Administrative Agent or Lender shall withdraw such
notice and demand or the Borrower is not obligated to pay such amounts) shall
pay such Indemnified Taxes, Other Taxes or additional sums within 30 days after
the Borrower’s receipt of such notice and demand. Notwithstanding anything
herein to the contrary, neither any Lender, the Issuing Bank, nor the
Administrative Agent shall be indemnified for Indemnified Taxes or Other Taxes
under this Section 2.11 unless such Lender, the Issuing Bank, or the
Administrative Agent shall make written demand on Borrower for such
reimbursement no later than 6 months after the earlier of (i) the date on which
the relevant Governmental Authority makes written demand upon such Lender, the
Issuing Bank, or the Administrative Agent for such Indemnified Taxes or other
Taxes, and (ii) the date on which such Lender, the Issuing Bank, or the
Administrative Agent has made payment of such Indemnified Taxes or Other Taxes
to the relevant Governmental Authority; provided that if the Indemnified Taxes
or Other Taxes imposed or asserted giving rise to such claims are retroactive,
the 6-month period referred to above shall be extended to include the
retroactive effect thereof.
Section 2.12.    Replacement of Lenders. If (a) the Borrower is required
pursuant to Section 2.9 or 2.11 to make any additional payment to any Lender,
(b) any Lender is a Non-Consenting Lender or (c) any Lender’s obligation to make
or continue, or to Convert Base Rate Advances into, Eurodollar Advances shall be
suspended pursuant to Section 2.3(c)(iii) or 2.7, (any such Lender described in
any of the preceding clauses (a) and (b), being a “Subject Lender”), then in the
case of any Subject Lender, the Borrower may, upon notice to the Subject Lender
and the Administrative Agent and at the Borrower’s sole cost and expense,
require such Subject Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.7), all of its interests, rights and obligations under
this Agreement and the related Credit Documents to an Eligible Assignee that
shall assume such obligations (which Eligible Assignee may be another Lender, if
a Lender accepts such assignment), provided that, in any event
(A)    as to assignments required by the Borrower, the Borrower shall have paid
to the Administrative Agent the assignment fee specified in Section 9.7;
(B)    such Subject Lender shall have received payment of an amount equal to the
outstanding principal of its applicable Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 2.8) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(C)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11, such assignment will result in a reduction in
such compensation or payments thereafter; and
(D)    such assignment does not conflict with applicable Legal Requirements.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply.
Section 2.13.    [Reserved].
Section 2.14.    Incremental Advances.

-34-


NY\6260051.12

--------------------------------------------------------------------------------




(a)    The Borrower may, by written notice to the Administrative Agent from time
to time, request Incremental Commitments in an aggregate amount not to exceed
$100,000,000 from one or more Incremental Lenders, all of which must be Eligible
Assignees. Such notice shall set forth (i) the amount of the Incremental
Commitments being requested (which shall be in minimum increments of $1,000,000
and a minimum amount of $5,000,000 or such lesser amount equal to the remaining
amount available for Incremental Commitments), (ii) the date on which such
Incremental Commitments are requested to become effective (which shall not be
less than 10 days nor more than 60 days after the date of such notice), and
(iii) whether such Incremental Commitments are commitments to make additional
Advances or commitments to make term loans with terms different from the
Advances (“Other Advances”).
(b)    The Borrower may seek Incremental Commitments from existing Lenders (each
of which shall be entitled to agree or decline to participate in its sole
discretion) and additional banks, financial institutions and other institutional
lenders who will become Incremental Lenders in connection therewith. The
Borrower and each Incremental Lender shall execute and deliver to the
Administrative Agent an Incremental Agreement and such other documentation as
the Administrative Agent shall reasonably specify to evidence the Incremental
Commitment of each Incremental Lender. The terms and provisions of the
Incremental Advances shall be consistent with those of the Advances except as
otherwise set forth herein or in the Incremental Agreement, and to the extent
not consistent with those of the Advances, shall be reasonably satisfactory to
the Administrative Agent. Without the prior written consent of the Majority
Lenders, (i) the final maturity date of any Other Advances shall be no earlier
than the Maturity Date, (ii) the average life to maturity of the Other Advances
shall be no shorter than the average life to maturity of the Advances and (iii)
if the initial yield on such Other Advances (as determined by the Administrative
Agent to be equal to the sum of (x) the margin above the Eurodollar Rate on such
Other Advances and (y) if such Other Advances are initially made at a discount
or the Lenders making the same receive a fee directly or indirectly from the
Borrower or any Subsidiary for doing so (the amount of such discount or fee,
expressed as a percentage of the Other Advances, being referred to herein as
“OID”), the amount of such OID divided by the lesser of (A) the average life to
maturity of such Other Advances and (B) four) exceeds the sum of the Applicable
Margin then in effect for Eurodollar Advances plus any fees payable under
Section 2.5 and effected in the form of OID by more than 50 basis points (the
amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”), then the Applicable Margin then in effect for Advances
shall automatically be increased by the Yield Differential, effective upon the
making of the Other Advances. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Incremental Agreement. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental
Commitment and the Other Advances evidenced thereby, and the Administrative
Agent and the Borrower may revise this Agreement to evidence such amendments.
(c)    Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.14 unless (i) such indebtedness is provided the
same guarantees, and is secured by the Collateral on a pari passu basis with the
liens securing the Obligations, (ii) on the date of such effectiveness, the
Administrative Agent shall have received a certificate executed by a Financial
Officer of the Borrower certifying that on the date of, and after giving effect
to, the incurrence of such Incremental Commitments (and any acquisitions,
investments or dispositions made after the beginning of the determination period
but prior to or simultaneous with the incurrence of such Incremental
Commitments), the Senior Secured Leverage Ratio of the Borrower does not exceed
4.00 to 1.00, (iii) on the date of such effectiveness, the Administrative Agent
shall have received a certificate of an authorized officer of the Borrower
certifying that on the date of, and after giving effect to, the incurrence of
such Incremental Commitments (A) no Default has occurred and is continuing
(except that, in the case of Incremental Commitments incurred in connection with
an Acquisition permitted by Section 6.4, this condition shall be limited to
Default arising under Section 7.1(a)

-35-


NY\6260051.12

--------------------------------------------------------------------------------




or Section 7.1(g)) and (B) all representations and warranties made by the
Borrower in this Agreement are true and correct in all material respects unless
such representation and warranty is already qualified as to materiality or
Material Adverse Change in which case such representation and warranty shall be
true and correct in all respects (except that, in the case of Incremental
Commitments incurred in connection with an Acquisition permitted by Section 6.4,
this condition shall be limited to the Specified Representations and the
Acquisition Agreement Representations (conformed as applicable for such
Acquisition)), (iv) all fees and expenses owing in respect of such Incremental
Commitments shall have been paid and (v) except as otherwise specified in the
applicable Incremental Agreement, the Administrative Agent shall have received
(with sufficient copies for each of the Incremental Lenders) legal opinions,
board resolutions and other closing certificates reasonably requested by the
Administrative Agent and consistent with those delivered on the Effective Date
under Section 3.1.
(d)    Each of the parties hereto hereby agrees that the Administrative Agent
may, with the Borrower’s consent (not to be unreasonably withheld or delayed),
take any and all action as may be reasonably necessary to ensure that all
Incremental Advances (other than Other Advances), when originally made, are
included in each Borrowing of outstanding Advances on a pro rata basis. This may
be accomplished by converting each outstanding Eurodollar Borrowing into a Base
Rate Borrowing on the date of each Incremental Advance, or by allocating a
portion of each Incremental Advance to each outstanding Eurodollar Borrowing on
a pro rata basis. Any conversion of Eurodollar Advances to Base Rate Advances
under the preceding sentence shall be subject to Section 2.8. If any Incremental
Advance is to be allocated to an existing Interest Period for a Eurodollar
Borrowing, then the interest rate thereon for such Interest Period and the other
economic consequences thereof shall be as set forth in the applicable
Incremental Agreement. In addition, to the extent any Incremental Advances are
not Other Advances, the scheduled amortization payments under Section 2.4
required to be made after the making of such Incremental Advances shall be
ratably increased by the aggregate principal amount of such Incremental
Advances.
ARTICLE 3    
CONDITIONS OF LENDING
Section 3.1.    Conditions Precedent to Initial Borrowings. The obligations of
each Lender to make the initial Advances, shall be subject to the conditions
precedent that:
(a)    Documentation. The Administrative Agent shall have received the
following, duly executed by all the parties thereto, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders:
(i)    this Agreement and all attached Exhibits and Schedules and the Notes
payable to the order of each applicable Lender or its registered assigns;
(ii)    the Guaranty executed by each Subsidiary of the Borrower existing on the
Effective Date;
(iii)    the Intercreditor Agreement executed by the Collateral Agent, the
Revolving Agent and the Credit Parties;
(iv)    a certificate from an authorized officer of the Borrower dated as of the
Effective Date stating that as of such date (1) the Acquisition Agreement
Representations which are Proppants Fundamental Representations and Warranties
(as defined in the Contribution Agreement) or set forth in Section 4.5 of the
Contribution Agreement are true and correct in all respects as of the Effective
Date as though made on the Effective Date, (2) all other Acquisition Agreement
Representations are

-36-


NY\6260051.12

--------------------------------------------------------------------------------




true and correct in all respects (without regard to qualifications as to
materiality and “Material Adverse Effect” (as defined in the Contribution
Agreement) and qualifications of similar import contained therein) except where
the failure of the representations and warranties to be true and correct
individually or in the aggregate, would not be reasonably likely to have an
Effective Date Material Adverse Effect with respect to Augusta, (3) the
Specified Representations are true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Change” or similar language is true and correct in all
respects (after giving effect to any such qualification therein)) on and as of
the Effective Date with the same effect as though made on and as of such date
and (4) since December 31, 2013, there has not been any Effective Date Material
Adverse Effect;
(v)    a secretary’s certificate from each Credit Party certifying such Person’s
(A) officers’ incumbency, (B) authorizing resolutions, and (C) Organization
Documents;
(vi)    certificates of good standing for each Credit Party in each state in
which each such Person is organized or qualified to do business, which
certificate shall be (A) dated a date not earlier than 30 days prior to
Effective Date or (B) otherwise effective on the Effective Date;
(vii)    legal opinions of (1) Vinson & Elkins LLP, and (2) Stevens & Lee P.C.,
as counsel to the Credit Parties, each in form and substance reasonably
acceptable to the Administrative Agent;
(viii)    copies of the Augusta Drop Down Documents, certified as of the
Effective Date by an authorized officer of the Borrower (x) as being true and
correct copies of such documents, (y) as being in full force and effect and (z)
that no material term or condition thereof shall have been amended, modified or
waived after the execution thereof that is materially adverse to the Arrangers
or Lenders without the prior written consent of the Arrangers;
(ix)    copies of the Revolving Loan Documents, certified as of the Effective
Date by an authorized officer of the Borrower (x) as being true and correct
copies of such documents, (y) as being in full force and effect and (z) that no
material term or condition thereof shall have been amended, modified or waived
after the execution thereof without the prior written consent of the Arrangers;
and
(x)    copies of UCC searches in the appropriate jurisdictions reflecting that
there are no Liens encumbering any of the Credit Parties’ respective Property
other than Permitted Liens.
(b)    Security Agreement. The Collateral Agent shall have received the Security
Agreement executed by each Credit Party, together with (i) appropriate UCC-1
financing statements necessary or desirable for filing with the appropriate
authorities and (ii) subject to the Intercreditor Agreement, stock certificates
(if any) for any Equity Interests comprising part of the Collateral, together
with stock powers executed in blank.
(c)    Specified Representations and Acquisition Agreement Representations. The
Acquisition Agreement Representations which are Proppants Fundamental
Representations and Warranties (as defined in the Contribution Agreement) or set
forth in Section 4.5 of the Contribution Agreement shall be true and correct in
all respects as of the Effective Date as though made on the Effective Date. All
other Acquisition Agreement Representations shall be true and correct in all
respects (without regard to qualifications as to materiality and “Material
Adverse Effect” (as defined in the Contribution Agreement) and qualifications of
similar import contained therein) except where the failure of the
representations and warranties to be true and correct individually or in the
aggregate, would not be reasonably likely to have an Effective Date Material

-37-


NY\6260051.12

--------------------------------------------------------------------------------




Adverse Effect with respect to Augusta. The Specified Representations, shall be
true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Change” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein)) on and as of the Effective Date with the
same effect as though made on and as of such date.
(d)    Fee Letter; Payment of Fees. The Borrower shall have paid the fees and
expenses required to be paid as of the Effective Date by Sections 2.5 and 9.1 or
any other provision of a Credit Document.
(e)    Effective Date Material Adverse Effect. Since December 31, 2013, there
has not been any Effective Date Material Adverse Effect.
(f)    Solvency. The Administrative Agent shall have received a certificate in
the form of Exhibit G from a senior financial officer or such other officer
acceptable to the Administrative Agent of the Borrower and each Guarantor dated
the Effective Date.
(g)    Delivery of Initial Financial Statements. The Arrangers shall have
received true and correct copies of the Initial Financial Statements.
(h)    Notices of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing from the Borrower, with appropriate insertions and executed
by a duly appointed Responsible Officer of the Borrower.
(i)    USA Patriot Act. At least five days prior to the Effective Date, the
Administrative Agent shall have received all documentation and other information
that is required by regulatory authorities under applicable “know your customer”
and anti-money-laundering rules and regulations, including the Patriot Act.
(j)    Consummation of Augusta Drop Down. The Administrative Agent shall have
received evidence, in form and substance reasonably satisfactory to the
Administrative Agent, that the Augusta Drop Down has been consummated or is
being consummated concurrently with the making of the initial Advances in
accordance with the Augusta Drop Down Documents, without any waiver or amendment
thereof materially adverse to the Arrangers or Lenders or any consent thereunder
materially adverse to the Arrangers or Lenders (and the parties hereto hereby
agree that any change in the purchase price shall not be deemed materially
adverse to the Arrangers or Lenders) unless consented to by the Arrangers.
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO LENDER SHALL BE OBLIGATED TO
MAKE ADVANCES HEREUNDER UNLESS EACH OF THE FOREGOING CONDITIONS PRECEDENT IS
SATISFIED ON OR PRIOR TO MAY 23, 2014.
Section 3.2.    Determinations Under Section 3.1. For purposes of determining
compliance with the conditions specified in Section 3.1 each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Credit
Documents shall have received written notice from such Lender prior to the
Borrowings hereunder specifying its objection thereto and such Lender shall not
have made available to the Administrative Agent such Lender’s ratable portion of
such Borrowings.
ARTICLE 4    
REPRESENTATIONS AND WARRANTIES

-38-


NY\6260051.12

--------------------------------------------------------------------------------




In order to induce the Lenders to enter into this Agreement and to make the
Advances as provided for herein, each Credit Party makes, on the Effective Date
and on each other date as required or otherwise set forth in this Agreement, the
following representations and warranties to the Lenders, all of which shall
survive the execution and delivery of this Agreement and the making of the
Advances:
Section 4.1.    Organization. Each Credit Party is duly and validly organized
and existing and in good standing under the laws of its jurisdiction of
incorporation or formation. Each Credit Party is authorized to do business and
is in good standing in all jurisdictions in which such qualifications or
authorizations are necessary except where the failure to be so qualified or
authorized could not reasonably be expected to result in a Material Adverse
Change. As of the Effective Date, each Credit Party’s type of organization and
jurisdiction of incorporation or formation are set forth on Schedule 4.1.
Section 4.2.    Authorization. The execution, delivery, and performance by each
Credit Party of each Credit Document and each Revolving Loan Document to which
such Credit Party is a party and the consummation of the transactions
contemplated thereby, including the Augusta Drop Down (a) are within such Credit
Party’s powers, (b) have been duly authorized by all necessary corporate,
limited liability company or partnership action, (c) do not contravene any
articles or certificate of incorporation or bylaws, partnership or limited
liability company agreement binding on or affecting such Credit Party, (d) do
not contravene any law or any contractual restriction binding on or affecting
such Credit Party, (e) do not result in or require the creation or imposition of
any Lien prohibited by this Agreement, and (f) do not require any authorization
or approval or other action by, or any notice or filing with, any Governmental
Authority except, in the case of clauses (d) and (f), to the extent such
contravention or the failure to obtain authorization, approval or notice or take
other action could not reasonably be expected to have a Material Adverse Change.
Section 4.3.    Enforceability. The Credit Documents have each been duly
executed and delivered by each Credit Party that is a party thereto and each
Credit Document constitutes the legal, valid, and binding obligation of each
Credit Party that is a party thereto enforceable against such Credit Party in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws at the time in effect
affecting the rights of creditors generally and by general principles of equity
whether applied by a court of law or equity.
Section 4.4.    Financial Condition.
(a)    The Initial Financial Statements have been prepared in accordance with
GAAP and present fairly, in all material respects, the consolidated financial
condition of Augusta and its consolidated Subsidiaries as of the respective
dates thereof, except as otherwise expressly noted therein, subject only to
normal year-end audit adjustments and the absence of footnotes. As of the date
of the aforementioned financial statements, there were no material contingent
obligations, material unaccrued liabilities for taxes, material unusual forward
or long-term commitments, or material unrealized or anticipated losses of the
applicable Persons, except as disclosed therein or as set forth on Schedule 4.4
and adequate reserves for such items have been made in accordance with GAAP.
(b)    The Pro Forma Financial Statements have been prepared in good faith by
Augusta, based on assumptions believed by Augusta on the Effective Date to be
reasonable, based on the assumptions used to prepare the pro forma financial
information contained in the Confidential Information Memorandum (which
assumptions are believed by the Borrower on the Effective Date to be
reasonable), are based on the best information available to Augusta as of the
date of delivery thereof, accurately reflect all adjustments required to be made
to give effect to the Augusta Drop Down and present fairly, in all material
respects, on

-39-


NY\6260051.12

--------------------------------------------------------------------------------




a pro forma basis the estimated consolidated financial position of Augusta and
its consolidated Subsidiaries as of such date and for such period.
(c)    Since the Effective Date, no event or condition has occurred that could
reasonably be expected to result in Material Adverse Change.
Section 4.5.    Ownership and Liens; Real Property. Each Credit Party (a) has
good and marketable title to, or a valid and subsisting leasehold interest in,
all real property, and good title to all personal Property, in each case
necessary for its business, and (b) none of the Property owned by the Borrower
or a Subsidiary of the Borrower is subject to any Lien except for minor defects
in title that do not materially interfere with its ability to conduct its
business or to utilize such assets for their intended purpose and Permitted
Liens. As of the Effective Date, the Borrower and its Subsidiaries own no real
property other than that listed on Schedule 4.5 and all equipment (other than
office equipment and equipment located on jobsites, in transit or off location
for servicing, repairs or modifications) owned by the Borrower and its
Subsidiaries are located at the fee owned or leased real property listed on
Schedule 4.5.
Section 4.6.    True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement and including, for
the avoidance of doubt, all written factual information in the Confidential
Information Memorandum) prepared by or on behalf of the Borrower and its
Subsidiaries and furnished to the Administrative Agent or the Lenders for
purposes of or in connection with this Agreement, any other Credit Document or
any transaction contemplated hereby or thereby does not contain any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein not misleading. There is no fact known to any Responsible
Officer of any Credit Party on the date of this Agreement that has not been
disclosed to the Administrative Agent that could reasonably be expected to
result in a Material Adverse Change. All projections, estimates, budgets, and
pro forma financial information furnished by the Borrower or any of its
Subsidiaries (or on behalf of the Borrower or any such Subsidiary), were
prepared on the basis of assumptions, data, information, tests, or conditions
(including current and reasonably foreseeable business conditions) believed to
be reasonable at the time such projections, estimates, budgets and pro forma
financial information were furnished; it being understood that actual results
may vary and such variances may be material.
Section 4.7.    Litigation. Except as otherwise provided in Schedule 4.7, there
are no actions, suits, or proceedings pending or, to any Credit Party’s
knowledge, threatened against the Borrower or any Subsidiary, at law, in equity,
or in admiralty, or by or before any Governmental Authority, which could
reasonably be expected to result in a Material Adverse Change. Additionally,
except as disclosed in writing to the Administrative Agent and the Lenders,
there is no pending or, to the Borrower’s knowledge, threatened action or
proceeding instituted against the Borrower or any Subsidiary which seeks to
adjudicate the Borrower or any Subsidiary as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its Property; provided that this
Section 4.7 does not apply with respect to environmental claims.
Section 4.8.    Compliance with Agreements.
(a)    Neither the Borrower nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or any other types of agreement
or instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation the performance of or compliance with
which could reasonably be expected to cause a Material Adverse Change. Neither
the Borrower nor any of

-40-


NY\6260051.12

--------------------------------------------------------------------------------




its Subsidiaries is in default under or with respect to any contract, agreement,
lease or any other types of agreement or instrument to which the Borrower or
such Subsidiary is a party and which could reasonably be expected to cause a
Material Adverse Change. To the knowledge of the Credit Parties, neither the
Borrower nor any of its Subsidiaries is in default under, or has received a
notice of default under, any contract, agreement, lease or any other document or
instrument to which the Borrower or its Subsidiaries is a party which is
continuing and which, if not cured, could reasonably be expected to cause a
Material Adverse Change.
(b)    No Default has occurred and is continuing.
Section 4.9.    Pension Plans. (a) Except for matters that could not reasonably
be expected to result in a Material Adverse Change, all Plans are in compliance
with all applicable provisions of ERISA, (b) no Termination Event has occurred
with respect to any Plan that would result in an Event of Default under Section
7.1(i), and, except for matters that could not reasonably be expected to result
in a Material Adverse Change, each Plan has complied with and been administered
in accordance with applicable provisions of ERISA and the Code, (c) no
“accumulated funding deficiency” (as defined in Section 302 of ERISA) has
occurred, and for plan years after December 31, 2007, no unpaid minimum required
contribution exists, and there has been no excise tax imposed under Section 4971
of the Code, (d) to the knowledge of Credit Parties, no Reportable Event has
occurred with respect to any Multiemployer Plan, and each Multiemployer Plan has
complied with and been administered in accordance with applicable provisions of
ERISA and the Code, (e) the present value of all benefits vested under each Plan
(based on the assumptions used to fund such Plan) did not, as of the last annual
valuation date applicable thereto, exceed the value of the assets of such Plan
allocable to such vested benefits in an amount that could reasonably be expected
to result in a Material Adverse Change, (f) neither the Borrower nor any member
of the Controlled Group has had a complete or partial withdrawal from any
Multiemployer Plan for which there is any unsatisfied withdrawal liability that
could reasonably be expected to result in a Material Adverse Change or an Event
of Default under Section 7.1(j), and (g) except for matters that could not
reasonably result in a Material Adverse Change, as of the most recent valuation
date applicable thereto, neither the Borrower nor any member of the Controlled
Group would become subject to any liability under ERISA if the Borrower or any
Subsidiary has received notice that any Multiemployer Plan is insolvent or in
reorganization. Based upon GAAP existing as of the date of this Agreement and
current factual circumstances, no Credit Party has any reason to believe that
the annual cost during the term of this Agreement to the Borrower or any
Subsidiary for post-retirement benefits to be provided to the current and former
employees of the Borrower or any Subsidiary under Plans that are welfare benefit
plans (as defined in Section 3(1) of ERISA) could, in the aggregate, reasonably
be expected to cause a Material Adverse Change.
Section 4.10.    Environmental Condition.
(a)    Permits, Etc. Each Credit Party (i) has obtained all material
Environmental Permits necessary for the ownership and operation of its
Properties and the conduct of its businesses; (ii) has at all times since the
date six months prior to the Effective Date been and is currently in material
compliance with all terms and conditions of such Environmental Permits and with
all other material requirements of applicable Environmental Laws; (iii) has not
received written notice of any material violation or alleged material violation
of any Environmental Law or Environmental Permit; and (iv) is not subject to any
actual or contingent Environmental Claim which could reasonably be expected to
cause a Material Adverse Change.
(b)    Certain Liabilities. Except as disclosed on Schedule 4.10, to such Credit
Parties’ knowledge, none of the present or previously owned or operated Property
of any such Credit Party or of any Subsidiary thereof, wherever located, (i) has
been placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state

-41-


NY\6260051.12

--------------------------------------------------------------------------------




or local analogs, or have been otherwise investigated, designated, listed, or
identified as a potential site for removal, remediation, cleanup, closure,
restoration, reclamation, or other response activity under any Environmental
Laws; (ii) is subject to a Lien, arising under or in connection with any
Environmental Laws, that attaches to any revenues or to any Property owned or
operated by any Credit Party, wherever located, which could reasonably be
expected to cause a Material Adverse Change; or (iii) has been the site of any
Release of Hazardous Substances or Hazardous Wastes from present or past
operations which has caused at the site or at any third party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response that could cause a Material Adverse Change.
(c)    Certain Actions. Without limiting the foregoing and except as disclosed
on Schedule 4.10, (i) all necessary material notices have been properly filed,
and no further action is required under current applicable Environmental Law as
to each Response or other restoration or remedial project undertaken by the
Borrower, any of its Subsidiaries or any of the Borrower’s or such Subsidiary’s
former Subsidiaries on any of their presently or formerly owned or operated
Property and (ii) the present and, to the Credit Parties’ knowledge, future
liability, if any, of the Borrower or of any Subsidiary which could reasonably
be expected to arise in connection with requirements under Environmental Laws
will not reasonably be expected to result in a Material Adverse Change.
Section 4.11.    Subsidiaries. As of the Effective Date, the Borrower has no
Subsidiaries other than those listed on Schedule 4.11. Each Subsidiary of the
Borrower (including any such Subsidiary formed or acquired subsequent to the
Effective Date) has complied with the requirements of Section 5.6.
Section 4.12.    Investment Company Act. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. Neither
the Borrower nor any Subsidiary is subject to regulation under any Federal or
state statute, regulation or other Legal Requirement which limits its ability to
incur Debt.
Section 4.13.    Taxes. Proper and accurate (in all material respects), U.S.
federal income Tax returns, and all material state, local and foreign Tax
returns, reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by the Borrower and each Subsidiary
(hereafter collectively called the “Tax Group”) have been filed with the
appropriate Governmental Authorities, and all Taxes and other impositions due
and payable, in each case, which are material in amount, have been timely paid
prior to the date on which any fine, penalty, interest, late charge or loss may
be added thereto for non-payment thereof except where contested in good faith by
appropriate proceeding and for which adequate reserves have been established in
compliance with GAAP. Neither the Borrower nor any member of the Tax Group has
given, or been requested to give, a waiver of the statute of limitations
relating to the payment of any federal, state, local or foreign Taxes or other
impositions. Proper and accurate amounts have been withheld by the Borrower and
all other members of the Tax Group from their employees for all periods to
comply in all material respects with the Tax, social security and unemployment
withholding provisions of applicable federal, state, local and foreign law. The
Borrower is, and since its inception, has been treated as an entity that is not
taxable as a corporation for U.S. federal income tax purposes.
Section 4.14.    Permits, Licenses, etc. Each of the Borrower and its
Subsidiaries possesses all permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade names rights, and copyrights which
are material to the conduct of its business. Each of the Borrower and its
Subsidiaries manages and operates its business in accordance with all applicable
Legal Requirements except where the failure to so manage or operate could not
reasonably be expected to result in a Material Adverse Change; provided that
this Section 4.14 does not apply with respect to Environmental Permits.

-42-


NY\6260051.12

--------------------------------------------------------------------------------




Section 4.15.    Use of Proceeds. The proceeds of the Advances will be used by
the Borrower for the purposes described in Section 6.6. No Credit Party is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U). No proceeds of any
Advance will be used to purchase or carry any margin stock in violation of
Regulation T, U or X.
Section 4.16.    Condition of Property; Casualties. The material Properties used
or to be used in the continuing operations of the Borrower and each Subsidiary,
are in good working order and condition, normal wear and tear and casualty and
condemnation (excluding casualty and condemnation which could, individually or
in the aggregate, reasonably be expected to cause a Material Adverse Change)
excepted. Neither the business nor the material Properties of the Borrower or
any Subsidiary has been affected as a result of any fire, explosion, earthquake,
flood, drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, permits or
concessions by a Governmental Authority, riot, activities of armed forces or
acts of God or of any public enemy, which effect could reasonably be expected to
cause a Material Adverse Change.
Section 4.17.    Insurance. Each of the Borrower and its Subsidiaries carry
insurance (which may be carried by the Borrower on a consolidated basis) with
reputable insurers in respect of such of their respective Properties, in such
amounts and against such risks as is customarily maintained by other Persons of
similar size engaged in similar businesses.
Section 4.18.    Security Interest. Each Credit Party has authorized the filing
of financing statements sufficient when filed to perfect the Lien created by the
Security Documents. When such financing statements are filed in the offices
noted therein, the Collateral Agent will have a valid and perfected security
interest in all Collateral that is capable of being perfected by filing
financing statements.
Section 4.19.    OFAC; Anti-Terrorism; Patriot Act; FCPA.
(a)    Neither the Borrower nor any Subsidiary of the Borrower is in violation
of any of the country or list based economic and trade sanctions administered
and enforced by OFAC.
(b)    Neither the Borrower nor any Subsidiary of the Borrower nor, to the
knowledge of the Borrower, any director, officer, agent, employee of the
Borrower or any Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity,
(b) has its assets located in Sanctioned Entities, or (c) derives revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
No proceeds of any Advance will be used directly or indirectly to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.
(c)    The operations of the Borrower and each of its Subsidiaries are and have
been conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Borrower and each of its Subsidiaries conduct business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.
(d)    The Borrower and each of its Subsidiaries is in compliance in all
material respects with the FCPA. Neither the Borrower nor any of its
Subsidiaries has made a payment, offering, or promise to pay,

-43-


NY\6260051.12

--------------------------------------------------------------------------------




or authorized the payment of, money or anything of value (a) in order to assist
in obtaining or retaining business, (b) to a foreign official, foreign political
party or party official or any candidate for foreign political office, and (c)
with the intent to induce the recipient to misuse his or her official position
to direct business wrongfully to the Borrower or any of its Subsidiaries or to
any other Person, in violation of FCPA.
Section 4.20.    Solvency. Before and after giving effect to the making of the
Advances on the Effective Date, the Credit Parties are, when taken as a whole,
Solvent.
Section 4.21.    Status as Senior Debt. The Obligations shall rank pari passu
with any other senior Debt or securities of the Borrower and shall constitute
senior Debt of the Borrower and the other Credit Parties under and as defined in
any documentation documenting any junior Debt of the Borrower or the other
Credit Parties.
ARTICLE 5    
AFFIRMATIVE COVENANTS
So long as any Obligation (other than contingent indemnification obligations
which are not due and payable and which by their terms survive the termination
or expiration of this Agreement and the other Credit Documents) shall remain
unpaid or any Lender shall have any Commitment hereunder, each Credit Party
agrees to comply with the following covenants.
Section 5.1.    Organization. Each Credit Party shall, and shall cause each of
its respective Subsidiaries to, (a) preserve and maintain its partnership,
limited liability company or corporate existence, rights, franchises and
privileges in the jurisdiction of its organization, and (b) qualify and remain
qualified as a foreign business entity in each jurisdiction in which
qualification is necessary in view of its business and operations or the
ownership of its Properties and where failure to qualify could reasonably be
expected to cause a Material Adverse Change; provided, however, that nothing
herein contained shall prevent any transaction permitted by Section 6.7 or
Section 6.8.
Section 5.2.    Reporting.
(a)    Annual Financial Reports. The Borrower shall provide, or shall cause to
be provided, to the Administrative Agent, as soon as available, but in any event
within 120 days after the end of each fiscal year of the Borrower (commencing
with the fiscal year ended December 31, 2014), a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, partners’ equity and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, and such statements to be certified by
the chief executive officer or chief financial officer of the Borrower;
(b)    Quarterly Financial Reports. The Borrower shall provide, or shall cause
to be provided, to the Administrative Agent, as soon as available, but in any
event within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (commencing with the fiscal quarter ending June
30, 2014), (i) consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal quarter, and the related consolidated statements of
income or operations, partners’ equity and cash flows for such fiscal quarter
and for the portion of the Borrower’s fiscal year then ended, setting forth in
each case in

-44-


NY\6260051.12

--------------------------------------------------------------------------------




comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer or the chief financial officer of the Borrower as fairly
presenting, in all material respects, the financial condition, results of
operations, partners’ equity and cash flows of the Borrower and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes;
(c)    Defaults. The Credit Parties shall provide to the Administrative Agent
promptly, but in any event within five (5) Business Days after the occurrence
thereof, a notice of each Default known to the Responsible Officer of the
Borrower or to any of its Subsidiaries, together with a statement of a
Responsible Officer of the Borrower setting forth the details of such Default
and the actions which the Credit Parties have taken and proposes to take with
respect thereto;
(d)    Material Changes. The Credit Parties shall provide to the Administrative
Agent prompt written notice of any event, development of circumstance that has
had or would reasonably be expected to give rise to a Material Adverse Change,
including (i) claims, actions, suits, and proceedings before any Governmental
Authority; (ii) claims, complaints, orders, notices, summonses or citations
received from any Governmental Authority or any other Person, concerning
violations or alleged violations of Environmental Laws or in connection with
Hazardous Waste or Hazardous Substances; (iii) any Termination Event, notices
from the PBGC or any other notice of the imposition of liability imposed
pursuant to Section 4202 of ERISA, and (iv) any notices, summonses, citations,
or proceedings seeking to modify in any material respect, revoke, or suspend any
material contract, license, permit, or agreement with any Governmental
Authority.
(e)    Securities Law Filings and other Public Information. The Borrower shall
provide to the Administrative Agent promptly after the same are available,
copies of each annual report, proxy or financial statement or other material
report or communication sent to the equityholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934 or any other securities
Governmental Authority, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(f)    Other Information. Subject to the confidentiality provisions of Section
9.8, promptly, from time to time, the Credit Parties shall provide to the
Administrative Agent such other information regarding the operations, business
affairs and financial condition of the Borrower or any Subsidiary, financial or
otherwise (including, for the avoidance of doubt, any appraisals or reserves
reports), that has been delivered to the Revolving Agent or the Revolving
Lenders, pursuant to the terms of the Revolving Loan Documents in the same form
as so delivered.
The Borrower hereby acknowledges that (1) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower and its Subsidiaries hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (2) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower, its
Subsidiaries or their securities for purposes of United States Federal and state

-45-


NY\6260051.12

--------------------------------------------------------------------------------




securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”
Documents required to be delivered pursuant to Sections 5.2(a), (b) and (e) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower's website on the Internet and (ii) on
which such documents are posted on the Borrower's behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).
Section 5.3.    Insurance.
(a)    Each Credit Party shall, and shall cause each of its Subsidiaries to,
carry and maintain all such other insurance in such amounts and against such
risks as is customarily maintained by other Persons of similar size engaged in
similar businesses and reasonably acceptable to the Administrative Agent and
with reputable insurers reasonably acceptable to the Administrative Agent.
(b)    If requested by the Administrative Agent, copies of all policies of
insurance or certificates thereof covering the property or business of the
Credit Parties, and endorsements and renewals thereof, certified as true and
correct copies of such documents by a Responsible Officer of the Borrower shall
be delivered by Borrower to and retained by the Administrative Agent. Subject to
the terms of the Intercreditor Agreement, all policies of property insurance
with respect to the Collateral either shall have attached thereto a lender’s
loss payable endorsement in favor of the Collateral Agent for its benefit and
the ratable benefit of the Secured Parties or name the Collateral Agent as loss
payee for its benefit and the ratable benefit of the Secured Parties, in either
case, in form reasonably satisfactory to the Collateral Agent, and all policies
of liability insurance with respect to the Credit Parties shall name the
Collateral Agent for its benefit and the ratable benefit of the Secured Parties
as an additional insured and shall provide for a waiver of subrogation in favor
of the Collateral Agent for its benefit and the ratable benefit of the Secured
Parties. All policies or certificates of insurance shall set forth the coverage,
the limits of liability, the name of the carrier, the policy number, and the
period of coverage. All such policies shall contain a provision that
notwithstanding any contrary agreements between the Borrower, its Subsidiaries,
and the applicable insurance company, such policies will not be canceled or
allowed to lapse without renewal without at least thirty (30) days’ (or ten (10)
days in the case of non-payment) prior written notice to the Collateral Agent.
(c)    If at any time the area in which any real property constituting
Collateral is located is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), the Borrower shall, and shall cause each of its Subsidiaries to, obtain
flood insurance in such total amount as required by Regulation H of the Federal
Reserve Board, as from time to time in effect and all official rulings and
interpretations thereunder or thereof, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.
(d)    Notwithstanding Section 2.3(c)(ii) of this Agreement, after the
occurrence and during the continuance of an Event of Default, subject to the
Intercreditor Agreement, all proceeds of insurance, including any casualty
insurance proceeds, property insurance proceeds, proceeds from actions, and any
other proceeds, shall be paid directly to the Administrative Agent and if
necessary, assigned to the

-46-


NY\6260051.12

--------------------------------------------------------------------------------




Administrative Agent, to be applied in accordance with Section 7.6 of this
Agreement, whether or not the Secured Obligations are then due and payable.
(e)    In the event that any insurance proceeds are paid to any Credit Party in
violation of clause (d), such Credit Party shall hold the proceeds in trust for
the Administrative Agent, segregate the proceeds from the other funds of such
Credit Party, and promptly pay the proceeds to the Administrative Agent with any
necessary endorsement. Upon the request of the Administrative Agent, each of the
Borrower and its Subsidiaries shall execute and deliver to the Administrative
Agent any additional assignments and other documents as may be necessary or
desirable to enable the Administrative Agent to directly collect the proceeds as
set forth herein.
Section 5.4.    Compliance with Laws. Each Credit Party shall, and shall cause
each of its Subsidiaries to, comply with all federal, state, and local laws and
regulations (including Environmental Laws, OFAC, FCPA and the Patriot Act) which
are applicable to the operations and Property of any Credit Party and maintain
all related permits necessary for the ownership and operation of each Credit
Party’s Property and business, except in any case where the failure to so comply
could not reasonably be expected to result in a Material Adverse Change;
provided that this Section 5.4 shall not prevent any Credit Party from, in good
faith and with reasonable diligence, contesting the validity or application of
any such laws or regulations by appropriate legal proceedings for which adequate
reserves have been established in compliance with GAAP.
Section 5.5.    Taxes. Each Credit Party shall, and shall cause each of its
Subsidiaries to pay and discharge all Taxes, assessments, and other charges and
claims related thereto, in each case, which are material in amount, imposed on
the Borrower or any of its Subsidiaries prior to the date on which penalties
attach other than any Tax, assessment, charge, or claims which is being
contested in good faith and for which adequate reserves have been established in
compliance with GAAP.
Section 5.6.    New Subsidiaries. The Borrower shall deliver to the
Administrative Agent each of the items set forth in Schedule II attached hereto
within the time requirements set forth in Schedule II with respect to (a) each
Domestic Subsidiary of the Borrower created or acquired after the Effective Date
and (b) each Person that becomes a guarantor of all or a portion of the
obligations under the Revolving Loan Documents.
Section 5.7.    Security. Each Credit Party agrees that at all times before the
termination of this Agreement, payment in full of the Obligations and
termination in full of the Commitments, the Administrative Agent shall have an
Acceptable Security Interest in the Collateral to secure the performance and
payment of the Secured Obligations. Each Credit Party shall, and shall cause
each of its Domestic Subsidiaries to, grant to the Administrative Agent a Lien
in any Collateral of such Credit Party or such Domestic Subsidiary now owned or
hereafter acquired (other than leased real property unless otherwise requested
by the Administrative Agent) promptly and to take such actions as may be
required under the Security Documents to ensure that the Administrative Agent
has an Acceptable Security Interest in such Property; provided, however,
notwithstanding the foregoing or anything contained in this Agreement or any
other Credit Document to the contrary, a Credit Party or Domestic Subsidiary
shall only be required to grant a Lien in Equity Interests of Subsidiaries owned
or acquired by such Credit Party or Domestic Subsidiary in accordance with the
following: (i) in the case of Equity Interests of a Domestic Subsidiary (other
than a direct or indirect Subsidiary of a CFC) or any Foreign Subsidiary that is
not a FSHCO, a CFC or a Subsidiary of a CFC, 100% of the Equity Interests of
such Domestic Subsidiary or such Foreign Subsidiary; (ii) in the case of Equity
Interests of a First-Tier Foreign Subsidiary, 100% of the Equity Interests of
such First-Tier Foreign Subsidiary that are not Voting Securities and no more
than 66% of the Equity Interests of such First-Tier Foreign Subsidiary that are
Voting Securities; and (iii) in the case of Equity Interests of a FSHCO or
Foreign Subsidiary

-47-


NY\6260051.12

--------------------------------------------------------------------------------




that is a CFC, in each case, that is not a First-Tier Foreign Subsidiary, 0% of
the Equity Interests of such FSHCO or Foreign Subsidiary shall be required to be
pledged hereunder or in any other Credit Document.
Section 5.8.    Deposit Accounts. Each Credit Party shall, and shall cause each
of its Subsidiaries to, maintain their principal operating accounts and other
deposit accounts with the Revolving Agent, a Revolving Lender or any other bank
that is reasonably acceptable to the Administrative Agent. Each Credit Party
shall, and shall cause each of its Subsidiaries to, ensure such accounts (other
than accounts with the Lender serving as the Administrative Agent) are subject
to Account Control Agreements; provided that, notwithstanding anything to the
contrary contained in this Agreement or the other Credit Documents, the
requirements of this Section 5.8 shall not apply to deposit accounts that (w) do
not contain at any time, deposits in an aggregate amount in excess of $250,000,
(x) are designated solely as accounts for, and are used solely for, payroll (and
related payroll tax) funding, sales and other tax obligations or trust funds,
(y) are operating accounts used solely for the purpose of accruing overnight
interest or (z) are accounts designated solely for the purpose of securing
government contracts or otherwise being subject to Liens (including escrow
agreements) permitted under Section 6.2(h). Notwithstanding the foregoing, upon
consummating any Acquisition permitted hereby, each Credit Party shall have
until the date that is 90 days after the date of such Acquisition (or such
longer period of time as may be agreed by the Administrative Agent) to comply
with the terms of this Section 5.8 with respect to deposit accounts subject to
such Acquisition.
Section 5.9.    Records; Inspection; Maintenance of Ratings.
(a)    Each Credit Party shall, and shall cause each of its Subsidiaries to
maintain proper, complete and consistent books of record with respect to such
Person’s operations, affairs, and financial condition in accordance with GAAP in
all material respects. From time to time upon reasonable prior notice, each
Credit Party shall permit any Lender and shall cause each of its Subsidiaries to
permit any Lender, at such reasonable times and intervals and to a reasonable
extent and under the reasonable guidance of officers of or employees delegated
by officers of such Credit Party or such Subsidiary, to, subject to any
applicable confidentiality considerations, examine and copy the books and
records of such Credit Party or such Subsidiary, to visit and inspect the
Property of such Credit Party or such Subsidiary, and to discuss the business
operations and Property of such Credit Party or such Subsidiary with the
officers and directors thereof; provided that, unless an Event of Default shall
have occurred and be continuing, (a) only the Administrative Agent on behalf of
the Lenders may exercise inspection, examination or audit rights under this
Section 5.9 and (b) the Borrower shall bear the cost of only one (1) such
inspection per fiscal year.
(b)    Use commercially reasonable efforts to cause the Advances to be
continuously publicly rated by S&P and Moody’s and use commercially reasonable
efforts to maintain a public corporate rating from S&P and a public corporate
family rating from Moody’s, in each case in respect of the Borrower.
Section 5.10.    Maintenance of Property. Each Credit Party shall, and shall
cause each of its Subsidiaries to, maintain their material owned, leased, or
operated Property necessary in the operation of its business in good condition
and repair, normal wear and tear and casualty and condemnation (excluding
casualty and condemnation which could, individually or in the aggregate,
reasonably be expected to cause a Material Adverse Change) excepted; and shall
abstain from, and cause each of its Subsidiaries to abstain from, knowingly or
willfully permitting the commission of waste or other injury, destruction, or
loss of natural resources, or the occurrence of pollution, contamination, or any
other condition in, on or about the owned or operated Property involving the
Environment that could reasonably be expected to result in Response activities
and that could reasonably be expected to cause a Material Adverse Change;
provided, however, that no Credit Party shall be required to maintain any
property if the preservation thereof is no

-48-


NY\6260051.12

--------------------------------------------------------------------------------




longer desirable in the conduct of the business of such Credit Party and the
loss thereof is not adverse in any material respect to such Credit Party or the
Lenders.
Section 5.11.    Royalty Agreements. The Borrower shall, and shall cause each of
its Subsidiaries to, timely pay all amounts owing pursuant to any royalty
agreement to which the Borrower or any of its Subsidiaries is a party except
where the failure to do so (a) does not materially impair the ability of the
Borrower and its Subsidiaries to use the Property subject to any Lien created by
such royalty agreement in its business and (b) could not reasonably be expected
to result in a Material Adverse Change.
Section 5.12.    Further Assurances. Each Credit Party shall execute any and all
further documents, financing statements, agreements and instruments, and take
all further action (including filing Uniform Commercial Code and other financing
statements, notice, mortgages, deeds of trust and caveats) that may be required
under applicable law, or that the Majority Lenders, the Administrative Agent or
the Collateral Agent may reasonably request, in accordance with the
Intercreditor Agreement, in order to effectuate the transactions contemplated by
the Credit Documents and in order to grant, preserve, protect and perfect the
validity of the security interests created or intended to be created by the
Security Documents. In the event that the Borrower or any Subsidiary is granting
a Lien on any property to secure any obligations under the Revolving Credit
Agreement, the Borrower will, and will cause such Subsidiary to,
contemporaneously grant to the Collateral Agent to secure the Obligations a Lien
on the same property pursuant to Security Documents in form and substance
satisfactory to the Collateral Agent. Subject to the Intercreditor Agreement,
such security interests and Liens will be created under the Security Documents
and other security agreements, mortgages, deeds of trust and other instruments
and documents in form and substance satisfactory to the Collateral Agent, and
the Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section.
Section 5.13.    Legal Separateness. The Borrower (a) shall cause the
management, business and affairs of the Borrower and its Subsidiaries to be
conducted in such a manner so that the Hi-Crush Proppants Entities will be
treated as entities separate and distinct from the Borrower and its Subsidiaries
(including by keeping separate books of account and by not permitting Property
of the Borrower and its Subsidiaries to be commingled with that of the Hi-Crush
Proppants Entities); and (b) shall not, and shall not permit any of its
Subsidiaries to, incur, assume, guarantee or be or become liable for any Debt of
the Hi-Crush Proppants Entities.
Section 5.14.    Post-Closing Obligations. Within 60 days following the
Effective Date (or such longer period of time as the Administrative Agent may
agree), to the extent not previously delivered to the Administrative Agent on
the Effective Date, each Credit Party shall deliver the following to the
Administrative Agent:
(a)    fully executed Mortgages covering all fee owned real property of any
Credit Party, together with (A) a copy of an existing owner’s policy of title
insurance reflecting no Liens on such real property other than Permitted Liens
and an updated title search for such property conducted within the past 90 days
confirming no Liens on such real property other than Permitted Liens, (B) a
flood determination certificate issued by the appropriate Governmental Authority
or third party indicating whether such property is designated as a “flood hazard
area” and (C) if such property is designated to be in a “flood hazard area”,
evidence of flood insurance on such property obtained by the applicable Credit
Party in such total amount as required by Regulation H of the Federal Reserve
Board, and all official rulings and interpretations thereunder or thereof, and
otherwise in compliance with the National Flood Insurance Program as set forth
in the Flood Disaster Protection Act of 1973;

-49-


NY\6260051.12

--------------------------------------------------------------------------------




(b)    legal opinions of (1) Reinhart Boerner Van Deuren s.c., as Wisconsin
counsel to the Credit Parties and (2) Stevens & Lee P.C., as Pennsylvania
counsel to the Credit Parties, each in form and substance reasonably acceptable
to the Administrative Agent;
(c)    certificates of insurance naming the Collateral Agent as loss payee with
respect to property insurance, or additional insured with respect to liability
insurance, and covering the Borrower’s or its Subsidiaries’ Properties with such
insurance carriers, for such amounts and covering such risks that are acceptable
to the Administrative Agent;
(d)    lien waivers or subordination agreements in form and substance
satisfactory to the Collateral Agent and executed by the landlords or lessors
identified in, and covering each of the leased real properties listed on,
Schedule 4.5; and
(e)    Account Control Agreements in accordance with Section 5.8 and the
Security Documents.
ARTICLE 6    
NEGATIVE COVENANTS
So long as any Obligation (other than contingent indemnification obligations
which are not due and payable and which by their terms survive the termination
or expiration of this Agreement and the other Credit Documents) shall remain
unpaid or any Lender shall have any Commitment hereunder, each Credit Party
agrees to comply with the following covenants.
Section 6.1.    Debt. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, create, assume, incur, suffer to exist, or in any manner become
liable, directly, indirectly, or contingently in respect of, any Debt other than
the following (collectively, the “Permitted Debt”):
(a)    the Obligations;
(b)    the Revolving Loans and other obligations arising under the Revolving
Loan Documents; provided that the aggregate principal amount of such Debt at any
time outstanding does not exceed $200,000,000;
(c)    intercompany Debt incurred in the ordinary course of business owed by any
Credit Party to any other Credit Party; provided that (i) if such Debt is
secured by Liens, such Debt and any Liens securing such Debt are subordinated to
the Secured Obligations and the Liens securing the Secured Obligations on terms
and conditions and pursuant to documentation acceptable to the Administrative
Agent in its sole discretion and (ii), if applicable, such Debt as an investment
is also permitted in Section 6.3;
(d)    Debt in the form of accounts payable to trade creditors (including
reimbursements made to Hi-Crush Services LLC or other Persons in accordance with
the Partnership Agreement) for goods or services and current operating
liabilities (other than for borrowed money) which in each case are not more than
90 days past due, in each case incurred in the ordinary course of business, as
presently conducted, unless contested in good faith by appropriate proceedings
and adequate reserves for such items have been made in accordance with GAAP;
(e)    purchase money indebtedness or Capital Leases in an aggregate principal
amount not to exceed the greater of $15,000,000 and 5% of Consolidated Total
Assets at any time;
(f)    Hedging Arrangements permitted under Section 6.15;

-50-


NY\6260051.12

--------------------------------------------------------------------------------




(g)    Debt arising from the endorsement of instruments for collection in the
ordinary course of business;
(h)    Debt arising from the financing of insurance premiums of any Credit Party
to defer the cost of such insurance for the underlying term of such insurance
policy;
(i)    unsecured subordinated Debt and any Permitted Refinancing thereof;
provided that (i) the scheduled maturity date thereof is not earlier than 91
days after the Maturity Date, (ii) the holders of such Debt shall have entered
into a Subordination Agreement, (iii) any agreement governing such Debt shall
include representations, warranties, covenants and events of default, taken as a
whole, no less favorable to the Borrower in any material respect than this
Agreement and (iv) the terms and provisions of such Debt shall otherwise be
reasonably satisfactory to the Administrative Agent;
(j)    Debt under performance, stay, appeal and surety bonds or with respect to
workers’ compensation or other like employee benefit claims, in each case
incurred in the ordinary course of business;
(k)    Debt assumed in connection with any Permitted Investment or Acquisition
and not incurred in contemplation thereof in an aggregate principal amount not
exceeding the greater of $15,000,000 and 5% Consolidated Total Assets at any
time, and any Permitted Refinancing thereof;
(l)    Debt owed to the seller of any property acquired in an Investment
permitted under Section 6.3(k) or (l) or an Acquisition permitted under Section
6.4 on an unsecured subordinated basis, which subordination agreement shall be
on terms substantially similar to the Subordination Agreement or otherwise
satisfactory to the Administrative Agent in its sole discretion; provided that
the terms and provisions of such Debt shall be reasonably satisfactory to the
Administrative Agent;
(m)    Debt incurred in an Investment permitted under Section 6.3(k) or (l), an
Acquisition permitted under Section 6.4 or a disposition of assets permitted
under Section 6.8(k), in each case, pursuant to reasonable and customary
agreements providing for indemnification, the adjustment of purchase price or
similar adjustments;
(n)    guarantees of Debt of any Credit Party permitted under this Section 6.1;
(o)    Debt arising from royalty agreements on customary terms entered into by
the Borrower and its Subsidiaries in the ordinary course of business in
connection with the purchase of Sand Reserves;
(p)    Debt supported by a letter of credit issued pursuant to the Revolving
Credit Agreement, in a principal amount not in excess of the stated amount of
such letter of credit;
(q)    Debt consisting of earn-outs and similar deferred consideration in
consideration in connection with an Acquisition permitted by Section 6.4 or
other Investment permitted by Section 6.3 in an aggregate amount outstanding at
any one time not to exceed the greater of $15,000,000 and 5% of Consolidated
Total Assets;
(r)    Debt issued by the Borrower or any of its Subsidiaries to current or
former officers, directors and employees thereof, their respective estates,
spouses or former spouses, in each case to finance the purchase or redemption of
Equity Interests of the Borrower or any direct or indirect parent company of the
Borrower to the extent permitted by Section 6.9:

-51-


NY\6260051.12

--------------------------------------------------------------------------------




(s)    Debt consisting of cash management services incurred in the ordinary
course of business and Debt owed on a short-term basis of no longer than thirty
days to banks and other financial institutions incurred in the ordinary course
of business of the Borrower and its Subsidiaries with such banks or financial
institutions that arises in connection with ordinary banking arrangements to
manage cash balances of the Borrower and its Subsidiaries;
(t)    Debt existing on the date hereof and set forth on Schedule 6.1, and
Permitted Refinancings thereof; and
(u)    Debt not otherwise permitted under the preceding provisions of this
Section 6.1; provided that, the aggregate principal amount thereof shall not
exceed the greater of $15,000,000 and 5% of Consolidated Total Assets at any
time.
Section 6.2.    Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, create, assume, incur, or suffer to exist any Lien on the
Property of any Credit Party or any Subsidiary, whether now owned or hereafter
acquired, or assign any right to receive any income, other than the following
(collectively, the “Permitted Liens”):
(a)    Liens securing the Secured Obligations pursuant to the Security
Documents;
(b)    Liens securing the Secured Obligations (as defined in the Revolving
Credit Agreement) purssuant to the Revolving Loan Documents;
(c)    Liens imposed by law, such as landlord’s, materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s liens, and other similar liens arising in
the ordinary course of business securing obligations which if overdue for a
period of more than 30 days are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established;
(d)    Liens arising in the ordinary course of business out of pledges or
deposits under workers compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation to secure public or statutory obligations;
(e)    Liens for Taxes, assessment, or other governmental charges which are not
yet due and payable or, if overdue, which are being actively contested in good
faith by appropriate proceedings and adequate reserves for such items have been
made in accordance with GAAP;
(f)    Liens securing purchase money debt or Capital Lease obligations permitted
under Section 6.1(e); provided that each such Lien encumbers only the Property
purchased in connection with the creation of any such purchase money debt or the
subject of any such Capital Lease, and all proceeds and products thereof
(including insurance proceeds) and accessions thereto, and the amount secured
thereby is not increased;
(g)    encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of any Credit Party to use such assets in its
business, and none of which is violated in any material aspect by existing or
proposed structures or land use;
(h)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depositary
institution;

-52-


NY\6260051.12

--------------------------------------------------------------------------------




(i)    Liens on cash, deposit accounts or securities pledged or encumbered to
secure performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business;
(j)    judgment and attachment Liens not giving rise to an Event of Default;
(k)    Liens in favor a banking institution arising by operation of law
encumbering deposits in accounts held by such banking institution incurred in
the ordinary course of business and which are within the general parameters
customary in the banking industry;
(l)    Liens existing on any property or assets prior to the acquisition thereof
by the Borrower or any of its Subsidiaries and Liens existing on any property or
assets or Equity Interests of a Person at the time such Person becomes a
Subsidiary (including in each case any acquisition by means of a merger or
consolidation with or into the Borrower or any of its Subsidiaries); provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition, (ii) such Lien does not materially impair the ability of any Credit
Party to use such asset in its business and (iii) such Lien does not apply to
any other Property of the Borrower or its Subsidiaries;
(m)    Liens (i) on advances of cash or earnest money deposits in favor of the
seller of any property to be acquired in connection with a Capital Expenditure
or Acquisition permitted hereunder, which advances shall be applied against the
purchase price for such permitted Capital Expenditure or Acquisition or (ii) or
consisting of an agreement to dispose of any Property in an asset sale permitted
by Section 6.8 solely to the extent such asset sale would have been permitted on
the date of the creation of such Lien;
(n)    Any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease or license entered into in the ordinary course of business and
covering only the asset so leased or licensed;
(o)    Defects and irregularities in title to any Property which in the
aggregate do not materially impair the fair market value or use of the Property
for the purposes for which it is or may reasonably be expected to be held;
(p)    Liens on Property of the Borrower or its Subsidiaries existing on the
date hereof and set forth in Schedule 6.2; provided that such Liens shall secure
only those obligations which they secure on the date hereof and refinancing,
extensions, renewals and replacements thereof permitted hereunder;
(q)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(r)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business;
(s)    Liens arising by operation of law under Article 2 of the Uniform
Commercial Code in favor of a reclaiming seller of goods or buyer of goods;
(t)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder; and

-53-


NY\6260051.12

--------------------------------------------------------------------------------




(u)    other Liens securing Debt or other obligations outstanding in an
aggregate principal amount not in excess of the greater of $15,000,000 and 5% of
Consolidated Total Assets.
Section 6.3.    Investments. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, make or hold any direct or indirect investment (each, an
“Investment”) in any Person, including capital contributions to the Person,
investments in or the acquisition of the debt or equity securities of the
Person, or any loans, guaranties, trade credit, or other extensions of credit to
any Person, other than the following (collectively, the “Permitted
Investments”):
(a)    investments in the form of trade credit to customers of a Credit Party
arising in the ordinary course of business and represented by accounts from such
customers;
(b)    Liquid Investments;
(c)    loans, advances, or capital contributions to, or investments in, or
purchases or commitments to purchase any stock or other securities or evidences
of indebtedness of or interests in any Person and existing on the date hereof,
in each case as specified in the attached Schedule 6.3; provided that, the
respective amounts of such loans, advances, capital contributions, investments,
purchases and commitments shall not be increased (other than appreciation);
(d)    Investments by a Credit Party to any other Credit Party;
(e)    creation of any additional Subsidiaries domiciled in the U.S. in
compliance with Section 5.6;
(f)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case, arising in the ordinary course of business;
(g)    promissory notes and other non-cash consideration received by the
Borrower and its Subsidiaries in connection with any asset sale permitted by
Section 6.8;
(h)    loans and advances to employees of the Borrower and its Subsidiaries in
the ordinary course of business; provided that the aggregate principal amount of
all such loans and advances shall not exceed $1,000,000 at any one time
outstanding;
(i)    guarantees of obligations (not in respect of Debt) of the Credit Parties
incurred in the ordinary course of business;
(j)    Investments consisting of Debt or Acquisitions permitted by Article 6;
(k)    Investments of any Person in existence at the time such Person becomes a
Credit Party; provided that such Investment was not made in connection with or
anticipation of such Person becoming a Credit Party;
(l)    Investments resulting from pledges and deposits referred to in Section
6.2(d);
(m)    any Investment in securities or other assets, including earn-outs, not
constituting cash and Cash Equivalents and received in connection with an Asset
Sale made pursuant to Section 6.8 hereof or any other disposition of assets not
constituting an Asset Sale;

-54-


NY\6260051.12

--------------------------------------------------------------------------------




(n)    Investments consisting of Equity Interests of entities which are not
Subsidiaries of any Credit Party; provided that, (A) the aggregate amount of
such Investments at any time outstanding does not exceed an amount equal to the
sum of (i) the greater of $50,000,000 or 15% of Consolidated Total Assets and
(ii) the aggregate amount of such Investments funded by Equity Issuance
Proceeds, (B) such Investment is substantially related to the business of the
Borrower and its Subsidiaries, taken as a whole, and is not hostile, (C) all of
the Equity Interests of such joint venture entity owned by any Credit Party are
pledged to the Administrative Agent pursuant to the Security Agreement, except
to the extent that such pledge would be prohibited under such entity’s
Organization Documents, and (D) no Event of Default shall have occurred or be
continuing or would result from such Investment; and
(o)    other Investments in an aggregate amount not to exceed the greater of
$30,000,000 and 10% of Consolidated Total Assets at any time outstanding.
It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 6.3, such amount
shall deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).
Section 6.4.    Acquisitions. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, make any Acquisition, unless (a) such Acquisition is
substantially related to the business of the Borrower and its Subsidiaries,
taken as a whole, and is not hostile, (b) if such Acquisition is an Acquisition
of the Equity Interests of a Person, such Acquisition is structured so that the
acquired Person (or its successor in interest) shall become a direct or indirect
Domestic Subsidiary of the Borrower and comply with the requirements of Section
5.6, (c) if such Acquisition is an Acquisition of assets, such Acquisition is
structured so that a Credit Party shall acquire such assets and (d) no Event of
Default shall have occurred or be continuing or would result from such
Acquisition.
Section 6.5.    Agreements Restricting Liens. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, create, incur, assume or permit to exist
any contract, agreement or understanding (other than (i) this Agreement, or the
other Credit Documents, (ii) the Revolving Loan Document, (iii) agreements
governing Debt permitted by Sections 6.1(e) or (j) to the extent such
restrictions govern only the Property (and all proceeds and products thereof and
accessions thereto) financed pursuant to such Debt, (iv) any prohibition or
limitation that exists pursuant to applicable requirements of a Governmental
Authority, (v) any prohibition or limitation that restricts subletting or
assignment of leasehold interests contained in any lease governing a leasehold
interest of Borrower or its Subsidiaries and customary provisions in other
contracts restricting assignment thereof, (vi) agreements in connection with a
sale of assets permitted by Section 6.8, (vii) the agreements governing any
Permitted Subordinated Debt and (viii) any prohibition or limitation that exists
in any contract to which a Credit Party is a party on the date hereof so long as
(x) such prohibition or limitation is generally applicable and does not
specifically prohibit any of the Debt or the Liens granted under the Credit
Documents, and (y) the noncompliance of such prohibition or limitation would not
reasonably be expected to be adverse to the Administrative Agent or the Lenders)
which in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property, whether now owned or hereafter
acquired, to secure the Secured Obligations or restricts any Subsidiary from
paying Restricted Payments to the Borrower, or which requires the consent of or
notice to other Persons in connection therewith, which consent or notice has not
been obtained or given on a permanent and irrevocable basis such that no further
consent of or notice to such other Person is required to be given in connection
with any such Lien or Restricted Payment.
Section 6.6.    Use of Proceeds. No Credit Party shall, nor shall it permit any
of its Subsidiaries to use the proceeds of the Advances for any purposes other
than (a) to pay a portion of the consideration in

-55-


NY\6260051.12

--------------------------------------------------------------------------------




respect of the Augusta Drop Down, (b) to make the Repayment, (c) to pay fees and
expenses incurred in connection with this Agreement, the Augusta Drop Down, the
Revolving Loan Documents and the other transactions to be consummated on the
Effective Date and (d) for general partnership purposes, including to make
Restricted Payments permitted by Section 6.9. The permitted use of proceeds for
any Advances constituting Incremental Advances shall be set forth in the
applicable Incremental Agreement. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, use any part of the proceeds of
Advances for any purpose which violates, or is inconsistent with, Regulations T,
U, or X.
Section 6.7.    Corporate Actions; Accounting Changes.
(a)    No Credit Party shall, nor shall it permit any of its Subsidiaries to,
merge or consolidate with or into any other Person, except that (i) the Borrower
may merge with any of its wholly-owned Subsidiaries and any Credit Party may
merge or be consolidated with or into any other Credit Party and (ii) any
wholly-owned Subsidiary of the Borrower may merge with another Person in order
to consummate an Acquisition or Disposition permitted under Section 6.4 or 6.8,
respectively, so long as, in the case of any such permitted Acquisition, such
wholly-owned Subsidiary is the surviving entity; provided that immediately after
giving effect to any such proposed transaction no Default would exist and, in
the case of any such merger to which the Borrower is a party, the Borrower is
the surviving entity.
(b)    No Credit Party shall, nor shall it permit any of its Subsidiaries to,
(i) without 10 days prior written notice to the Administrative Agent, change its
name, change its state of incorporation, formation or organization, change its
organizational identification number or reorganize in another jurisdiction, (ii)
create or suffer to exist any Subsidiary not existing on the date of this
Agreement, provided that, the Borrower may create or acquire a new Subsidiary if
the Credit Parties and such new Subsidiary complies with Section 5.6 and such
transactions otherwise comply with the terms of this Agreement and so long as
such new Subsidiary is not a Foreign Subsidiary, (iii) without prior written
notice to, and prior consent of, the Administrative Agent, amend, supplement,
modify or restate their articles or certificate of incorporation or formation,
limited partnership agreement (including the Partnership Agreement), bylaws,
limited liability company agreements, or other equivalent organizational
documents in a manner that could reasonably be expected to be materially adverse
to the interests of the Administrative Agent and the Lenders, or (iv) change the
method of accounting employed in the preparation of the Initial Financial
Statements except in accordance with GAAP or change the fiscal year end of the
Borrower unless, in each case, approved in writing by the Administrative Agent.
Section 6.8.    Sale of Assets. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, sell, convey, or otherwise transfer any of its assets
except that (a) any Credit Party may sell inventory and convey or otherwise
transfer cash, in each case in the ordinary course of business; (b) any Credit
Party may sell, convey, dispose or otherwise transfer any of its assets to any
other Credit Party; (c) dispositions of obsolete or worn out Property in the
ordinary course of business, and dispositions of Property no longer useful or
used by the Borrower and its Subsidiaries in the conduct of its business; (d)
dispositions of equipment to the extent that such Property is exchanged for
credit against the purchase price of similar replacement Property or the
proceeds of which are reasonably promptly applied to the purchase price of such
replacement Property; (e) dispositions of Liquid Investments; (f) dispositions
of accounts receivable in connection with the collection or compromise thereof
in the ordinary course of business; (g) leases, subleases, licenses or
sublicenses or Property in the ordinary course of business and which do not
materially interfere with the business of the Borrower and its Subsidiaries; (h)
transfers of property subject to Casualty Events, subject to the Borrower’s
compliance with Section 2.3(c)(ii); (i) dispositions permitted by Sections 6.3,
6.7 and 6.9; (j) the Borrower may consummate any Equity Issuance of its equity
securities or Equity Interests (including any preferred equity securities); and
(k) the Borrower and its Subsidiaries may sell, convey, dispose or otherwise
transfer any Properties not otherwise permitted under the preceding clauses (a)
through (j); provided

-56-


NY\6260051.12

--------------------------------------------------------------------------------




that (i) no Default has occurred and is continuing or would be caused thereby,
(ii) at least 80% of the proceeds of all such sales, conveyance, dispositions
and transfers shall consist of cash or Liquid Investments, (iii) the aggregate
consideration received in respect of such sale, conveyance, disposition or
transfer, as applicable, shall be in an amount no less than the fair market
value of such Properties, and (iv) either (A) the Senior Secured Leverage Ratio,
calculated on a pro forma basis after giving effect to such sale, conveyance,
disposition or transfer as of the beginning of the period of four fiscal
quarters most recently ended, is less than 3.50 to 1.00 or (B) the aggregate
amount of all such sales, conveyance, dispositions and transfers made pursuant
to this Section Section 6.8(k) in periods when the pro forma Senior Secured
Leverage Ratio is equal to or greater than 3.50 to 1.00 shall not exceed an
aggregate amount equal to $30,000,000.
Section 6.9.    Restricted Payments. No Credit Party shall, nor shall it permit
any of its Subsidiaries to make any Restricted Payments except that:
(a)    the Subsidiaries of the Borrower may make Restricted Payments to the
holders of their Equity Interests on a pro rata basis;
(b)    so long as no Event of Default shall have occurred and be continuing, the
Borrower may make repurchases of Equity Interests or payments in respect thereof
not exceeding $1,000,000 in the aggregate during any fiscal year to officers,
employees, consultants or members of management of the General Partner, the
Borrower or its Subsidiaries (or their respective estates, heirs, family
members, spouses or former spouses) upon the termination, death or disability of
such Person or in connection with the exercise of stock options or similar
equity incentives pursuant to management incentive plans;
(c)    so long as no Event of Default shall have occurred and be continuing, (i)
if the Fixed Charge Coverage Ratio of the Borrower is at least 1.75 to 1.00, the
Borrower may make cash distributions to the holders of its Equity Interests in
an aggregate amount for all such cash distributions made in periods when the
Fixed Charge Coverage Ratio of the Borrower is at least 1.75 to 1.00, not to
exceed the sum of, without duplication (A) Available Cash for the preceding
fiscal quarter plus (B) the Incremental Funds and (ii) if the Fixed Charge
Coverage Ratio of the Borrower is less than 1.75 to 1.00, the Borrower may make
cash distributions to the holders of its Equity Interests in an aggregate amount
for all such cash distributions made in periods when the Fixed Charge Coverage
Ratio of the Borrower is less than 1.75 to 1.00, not to exceed the sum of (A)
$175,000,000 plus (B) the Incremental Funds;
(d)    so long as no Event of Default shall have occurred and be continuing, the
Borrower may make any Restricted Payment out of the net cash proceeds of a
substantially concurrent (a) capital contribution (other than from a Subsidiary
of the Borrower) to the equity capital of the Borrower or (b) sale (other than
to a Subsidiary of the Borrower) of, Equity Interests of the Borrower, with a
sale being deemed substantially concurrent if such Restricted Payment occurs not
more than 120 days after such sale; provided, however, that the amount of any
such net cash proceeds that are utilized for any such Restricted Payment
pursuant to this Section 6.9(d) will, to the extent included therein, be
excluded or deducted from the calculation of Incremental Funds for purposes of
Section 6.9(c);
(e)    so long as no Event of Default shall have occurred and be continuing, the
Borrower may make any Restricted Payment consisting of cash payments in lieu of
the issuance of fractional shares in connection with the exercise of warrants,
options or other securities convertible or exchangeable for Equity Interests of
the Borrower; and
(f)    so long as no Event of Default shall have occurred and be continuing,
Borrower may make any Restricted Payment in an aggregate amount for all such
Restricted Payments made pursuant to this Section 6.9(e) not to exceed
$20,000,000.

-57-


NY\6260051.12

--------------------------------------------------------------------------------




Section 6.10.    Affiliate Transactions. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction or series of transactions (including, but not limited
to, the purchase, sale, lease or exchange of Property, the making of any
investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of their Affiliates which are not Credit
Parties unless such transaction or series of transactions is on terms no less
favorable to the Borrower or any Subsidiary, as applicable, than those that
could be obtained in a comparable arm’s length transaction with a Person that is
not such an affiliate except for (a) the Restricted Payments permitted under
Section 6.9, (b) reasonable and customary director, officer and employee
compensation, including bonuses and severance (which compensation may be paid to
affiliates of such directors, officers and employees at the direction of the
applicable director, officer or employee), indemnification and other benefits
(including retirement, health, stock option and other benefit plans), (c)
reasonable and customary Equity Investor indemnification, (d) the payment of
reasonable and customary reimbursement of out of pocket expenses of Equity
Investors and directors of the General Partner, the Borrower and its
Subsidiaries, (e) any Drop Down Acquisition approved by the Conflicts Committee
(as such term is defined in the Partnership Agreement) of the General Partner,
(f) payments or transactions pursuant to the Partnership Agreement, (g)
transactions effected in accordance with the terms of indemnification, omnibus
and other agreements with Hi-Crush Proppants and its affiliates which are
publicly filed with the SEC, (h) the transactions set forth on Schedule 6.10,
and (i) the issuance by the Borrower of Equity Interests to any Affiliate (other
than to a Subsidiary of the Borrower) or the receipt by the Borrower of any
equity contributions from an Affiliate (other than from a Subsidiary of the
Borrower).
Section 6.11.    Line of Business. No Credit Party shall, and shall not permit
any of its Subsidiaries to, change the character of the Borrower’s and its
Subsidiaries collective business as conducted on the Effective Date, or engage
in any type of business not reasonably related to the Borrower’s and its
Subsidiaries collective business as presently and normally conducted.
Section 6.12.    Hazardous Materials. No Credit Party (a) shall, nor shall it
permit any of its Subsidiaries to, create, handle, transport, use, or dispose of
any Hazardous Substance or Hazardous Waste, except in the ordinary course of its
business and except in compliance with Environmental Law other than to the
extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability to the Lenders or the Administrative Agent, and (b) shall, nor shall
it permit any of its Subsidiaries to, Release any Hazardous Substance or
Hazardous Waste into the Environment and shall not permit any Credit Party’s or
any Subsidiary’s Property to be subjected to any Release of Hazardous Substance
or Hazardous Waste, except in compliance with Environmental Law other than to
the extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability on the Lenders or the Administrative Agent.
Section 6.13.    Compliance with ERISA. Except for matters that individually or
in the aggregate could not reasonably be expected to cause a Material Adverse
Change, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly: (a) engage in any transaction in connection with which
the Borrower or any Subsidiary could be subjected to either a civil penalty
assessed pursuant to section 502(c), (i) or (l) of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code; (b) terminate, or permit any member of the
Controlled Group to terminate, any Plan in a manner, or take any other action
with respect to any Plan, which could result in any liability to the Borrower,
any Subsidiary or any member of the Controlled Group to the PBGC; (c) fail to
make, or permit any member of the Controlled Group to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or member of the
Controlled Group is required to pay as contributions thereto; (d) permit to
exist, or allow any Subsidiary or any member of the Controlled Group

-58-


NY\6260051.12

--------------------------------------------------------------------------------




to permit to exist, any accumulated funding deficiency (or unpaid minimum
required contribution for plan years after December 31, 2007) within the meaning
of Section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan; (e) permit, or allow any member of the Controlled Group to
permit, the actuarial present value of the benefit liabilities (as “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA) under any Plan that is regulated under Title IV of ERISA
to exceed the current value of the assets (computed on a plan termination basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities; (f) contribute to or assume an obligation to contribute to, or
permit any member of the Controlled Group to contribute to or assume an
obligation to contribute to, any Multiemployer Plan; (g) acquire, or permit any
member of the Controlled Group to acquire, an interest in any Person that causes
such Person to become a member of the Controlled Group if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities; (h) incur, or permit any member of the Controlled Group to
incur, a liability to or on account of a Plan under sections 515, 4062, 4063,
4064, 4201 or 4204 of ERISA; or (i) contribute to or assume an obligation to
contribute to any employee welfare benefit plan, as defined in section 3(1) of
ERISA, including any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any liability.
Section 6.14.    Sale and Leaseback Transactions. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, sell or transfer to a Person any
Property, whether now owned or hereafter acquired, if at the time or thereafter
the Borrower or a Subsidiary shall lease as lessee such Property or any part
thereof or other Property which the Borrower or a Subsidiary intends to use for
substantially the same purpose as the Property sold or transferred.
Section 6.15.    Limitation on Hedging. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, (a) purchase, assume, or hold a speculative
position in any commodities market or futures market or enter into any Hedging
Arrangement for speculative purposes; or (b) be party to or otherwise enter into
any Hedging Arrangement which (i) is entered into for reasons other than as a
part of its normal business operations as a risk management strategy and/or
hedge against changes resulting from market conditions related to the Borrower’s
or its Subsidiaries’ operations, or (ii) obligates the Borrower or any of its
Subsidiaries to any margin call requirements or otherwise requires the Borrower
or any of its Subsidiaries to put up money, assets or other security (other than
unsecured letters of credit). Furthermore, no Credit Party shall, nor shall it
permit any of its Subsidiaries be party to or otherwise enter into any Hedging
Arrangement which relate to interest rates if (A) such Hedging Arrangement
relate to payment obligations on Debt which is not permitted to be incurred
under Section 6.1 above, (B) the aggregate notional amount of all such Hedging
Arrangements exceeds 100% of the anticipated outstanding principal balance of
the Debt to be hedged by such Hedging Arrangements or an average of such
principal balances calculated using a generally accepted method of matching
interest swap contracts to declining principal balances, the floating rate index
of each such contract generally matches the index used to determine the floating
rates of interest on the corresponding indebtedness to be hedged by such
contract, (C) such Hedging Arrangement is with a counterparty or has a guarantor
of the obligation of the counterparty who (unless such counterparty is a Lender
or one of its Affiliates) at the time the Hedging Arrangement is made is rated
lower than A by S&P or A2 by Moody’s, or (D) the floating rate index of such
Hedging Arrangement does not generally match the index used to determine the
floating rates of interest on the corresponding Debt to be hedged by such
Hedging Arrangement.

-59-


NY\6260051.12

--------------------------------------------------------------------------------




Section 6.16.    Landlord Agreements. No Credit Party shall, nor shall it permit
any of its Subsidiaries to (a) hold, store or otherwise maintain any equipment
or inventory that is intended to constitute Collateral pursuant to the Security
Documents at premises which are not owned by a Credit Party and located in the
U.S. unless (i) such equipment is located at the job site under which such
equipment is then currently under contract, (ii) such equipment or inventory is
located at premises within the U.S. that are not owned by a Credit Party and
with respect to which such Credit Party has used commercially reasonable efforts
to obtain a lien waiver or subordination agreement in form and substance
satisfactory to the Administrative Agent, (iii) such equipment is office
equipment, (iv) such equipment or inventory is in transit or being temporarily
stored for the purposes of being transported, (v) such equipment is off location
for servicing, repairs or modification, (vi) such equipment is being held for
delivery, or (vii) the value of all equipment and inventory located at any
individual location which is not owned by a Credit Party and with respect to
which a Credit Party has not used commercially reasonable efforts to obtain a
lien waiver or subordination agreement in form and substance reasonably
satisfactory to the Administrative Agent does not exceed $500,000, or (b) after
the date hereof, enter into any new verbal or written leases for premises with
any Person who has not executed a lien waiver or subordination agreement in form
and substance satisfactory to the Administrative Agent unless the equipment or
inventory located on such premises would fall under any of the provisions in the
foregoing clause (a).
Section 6.17.    Operating Leases. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, enter into any lease that constitutes an operating
lease under GAAP if the obligations of a Credit Party or such Subsidiary as
lessee under such lease would cause its lease payments (excluding payments for
taxes, insurance, and other non-rental expenses to the extent not included
within the stated amount of the rental payments under such lease) in respect of
all such leases entered into by the Borrower and its Subsidiaries to exceed the
greater of (i) $30,000,000 and (ii) 10% of Consolidated Total Assets during any
fiscal year of the Borrower.
Section 6.18.    Prepayment of Certain Debt. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Debt, except (a) the
prepayment of the Obligations in accordance with the terms of this Agreement,
(b) the prepayment of the obligations under the Revolving Loan Documents in
accordance with the terms thereof, (c) regularly scheduled or required
repayments or redemptions of Permitted Debt (other than Permitted Subordinated
Debt and Debt permitted under Section 6.1(b)) and refinancings and refundings of
such Permitted Debt so long as such refinancings and refundings would otherwise
comply with Section 6.1, and (d) so long as no Event of Default exists or would
result therefrom, other prepayments of Permitted Debt not described in the
immediately preceding clauses (a) and (b), but specifically excluding any
prepayments, redemptions, purchases, defeasance, or other satisfaction of
Permitted Subordinated Debt. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, make any payments of principal, interest, fees or other
amounts with respect to Permitted Subordinated Debt except as permitted under
the applicable Subordination Agreement.
Section 6.19.    Amendment of Subordinated Debt or Revolving Loan. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, amend, restate,
supplement or otherwise modify any agreement governing Permitted Subordinated
Debt or Revolving Loan Documents, in each case in a manner materially adverse to
the interests of the Administrative Agent or the Lenders, without the prior
written consent of the Majority Lenders.
ARTICLE 7    
DEFAULT AND REMEDIES

-60-


NY\6260051.12

--------------------------------------------------------------------------------




Section 7.1.    Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and any other Credit
Document:
(a)    Payment Failure. Any Credit Party (i) fails to pay any principal when due
under this Agreement or (ii) fails to pay, within five Business Days of when
due, any interest or any other amount due under this Agreement or any other
Credit Document, including payments of fees, reimbursements, and
indemnifications;
(b)    False Representation or Warranties. Any representation or warranty made
or deemed to be made by any Credit Party or any officer thereof in this
Agreement, in any other Credit Document or in any certificate delivered in
connection with this Agreement or any other Credit Document is incorrect, false
or otherwise misleading in any material respect at the time it was made or
deemed made;
(c)    Breach of Covenant. (i) Any breach by any Credit Party of any of the
covenants in Section 5.1(a), Section 5.2(c) or Article 6 (other than Sections
6.12, 6.13 or 6.16) of this Agreement or (ii) any breach by any Credit Party of
any other covenant contained in this Agreement or any other Credit Document and
such breach shall remain unremedied for a period of thirty (30) days following
the earlier of (A) the date on which Administrative Agent gave notice of such
failure to Borrower and (B) the date any Responsible Officer of the Borrower or
any Subsidiary acquires actual knowledge of such failure (such grace period to
be applicable only in the event such Default can be remedied by corrective
action of the Borrower or any Subsidiary);
(d)    Guaranties. Any provisions in the Guaranties shall at any time (before
its expiration according to its terms) and for any reason cease to be in full
force and effect and valid and binding on the Guarantors party thereto or shall
be contested by any party thereto; any Guarantor shall deny it has any liability
or obligation under such Guaranties;
(e)    Security Documents. Any Security Document shall at any time and for any
reason cease to create an Acceptable Security Interest in Collateral with a fair
value in excess of $1,000,000 in the aggregate purported to be subject to such
agreement in accordance with the terms of such agreement or any material
provisions thereof shall cease to be in full force and effect and valid and
binding on the Credit Party that is a party thereto or any such Person shall so
state in writing (unless released or terminated pursuant to the terms of such
Security Document), except as a result of the failure by the Collateral Agent
(or the Revolving Agent as bailee for the Collateral Agent pursuant to the terms
of the Intercreditor Agreement) to (i) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents or (ii) file UCC continuation statements;
(f)    Cross-Default. (i) The Borrower or any Guarantor shall fail to pay any
principal of or premium or interest on any of its Debt which is outstanding in a
principal amount of at least $10,000,000 individually or when aggregated with
all such Debt of the Borrower and the Subsidiaries so in default (but excluding
Debt hereunder) when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; (ii) the Borrower or any
Guarantor shall fail to pay any principal with respect to the obligations
outstanding under the Revolving Loan Documents when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the Revolving Credit Agreement; (iii) any default
of the type set forth in Section 7.1(g) of the Revolving Credit Agreement shall
have occurred and be continuing; (iv) any other event shall occur or condition
shall exist under the Revolving Loan Documents, and shall continue after the
applicable

-61-


NY\6260051.12

--------------------------------------------------------------------------------




grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate such Debt prior to the stated
maturity thereof; and (v) any other event shall occur or condition shall exist
under any agreement or instrument relating to Debt (but excluding Debt under the
Revolving Loan Documents) which is outstanding in a principal amount of at least
$10,000,000 individually or when aggregated with all such Debt of the Borrower
and the Subsidiaries so in default (other than Debt hereunder), and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt prior to the stated
maturity thereof; provided that, for purposes of this paragraph (f), the
“principal amount” of the obligations in respect of Hedging Arrangements at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Hedging Arrangements were
terminated at such time;
(g)    Bankruptcy and Insolvency. Any Credit Party (i) admits in writing its
inability to pay its debts generally as they become due; makes an assignment for
the benefit of its creditors; consents to or acquiesces in the appointment of a
receiver, liquidator, fiscal agent, or trustee of itself or any of its Property;
files a petition under bankruptcy or other laws for the relief of debtors; or
consents to any reorganization, arrangement, workout, liquidation, dissolution,
or similar relief or (ii) shall have had, without its consent: any court enter
an order appointing a receiver, liquidator, fiscal agent, or trustee of itself
or any of its Property; any petition filed against it seeking reorganization,
arrangement, workout, liquidation, dissolution or similar relief under
bankruptcy or other laws for the relief of debtors and such petition shall not
be dismissed, stayed, or set aside for an aggregate of 60 days, whether or not
consecutive;
(h)    Settlements; Adverse Judgment. The Borrower or any of its Subsidiaries
enters into a settlement of any claim against any of them when a suit has been
filed or suffers final judgments against any of them since the date of this
Agreement in an aggregate amount, less (x) any insurance proceeds covering such
settlements or judgments which are received or as to which the insurance
carriers have not denied liability and (y) with respect to settlements, any
portion of such settlement not required to be paid in cash during the term of
this Agreement, greater than $10,000,000 and, in the case of final judgments,
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgments or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgments, by reason of a pending
appeal or otherwise, shall not be in effect;
(i)    Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, such Termination Event shall not have been
corrected and shall have created and caused to be continuing a material risk of
Plan termination or liability for withdrawal from the Plan as a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), which termination could
reasonably be expect to result in a liability of, or liability for withdrawal
could reasonably be expected to be, greater than $7,500,000;
(j)    Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $5,000,000;
(k)    Credit Documents. Any material provision of any Credit Document, except
to the extent permitted by the terms thereof, shall for any reason cease to be
valid and binding on the Borrower or a Guarantor or any of their respective
Subsidiaries or any such Person shall so state in writing;

-62-


NY\6260051.12

--------------------------------------------------------------------------------




(l)    Subordination Agreement. Any material provision of any Subordination
Agreement shall cease to be in full force and effect or shall be declared null
and void by any court or the validity or enforceability thereof shall be
contested or challenged in any court by any holder of any Permitted Subordinated
Debt; or
(m)    Change in Control. The occurrence of a Change in Control.
Section 7.2.    Optional Acceleration of Maturity. If any Event of Default shall
have occurred and be continuing, then, and in any such event,
(a)    the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare that the
obligation of each Lender to make Advances shall be terminated, whereupon the
same shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the Notes,
all accrued and unpaid interest thereon, and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Notes, all such
interest, and all such amounts shall become and be forthwith due and payable in
full, without presentment, demand, protest or further notice of any kind
(including any notice of intent to accelerate or notice of acceleration), all of
which are hereby expressly waived by each of the Credit Parties, and
(b)    the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranty, or any other Credit Document for the ratable
benefit of the Secured Parties by appropriate proceedings.
Section 7.3.    Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.1(g) shall occur,
(a)    the obligation of each Lender to make Advances shall immediately and
automatically be terminated and the Notes, all accrued and unpaid interest on
the Notes, and all other amounts payable under this Agreement shall immediately
and automatically become and be due and payable in full, without presentment,
demand, protest or any notice of any kind (including any notice of intent to
accelerate or notice of acceleration), all of which are hereby expressly waived
by each of the Credit Parties, and
(b)    the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranty, or any other Credit Document for the ratable
benefit of the Secured Parties by appropriate proceedings.
Section 7.4.    Set-off. Upon (a) the occurrence and during the continuance of
any Event of Default and (b) the making of the request or the granting of the
consent, if any, specified by Section 7.2 to authorize the Administrative Agent
to declare the Notes and any other amount payable hereunder due and payable
pursuant to the provisions of Section 7.2 or the automatic acceleration of the
Notes and all amounts payable under this Agreement pursuant to Section 7.3, the
Administrative Agent and each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent or such Lender to or for the credit or the account of any Credit Party
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement, the Notes held by the Administrative Agent or such Lender,
and the other Credit Documents, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand under this
Agreement, such Note, or such other Credit Documents, and although such
obligations may be unmatured. Each Lender agrees to promptly notify the Borrower
after any such set off and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such set off and
application. The rights of the Administrative Agent and each Lender under this
Section 7.4 are in addition to any other

-63-


NY\6260051.12

--------------------------------------------------------------------------------




rights and remedies (including other rights of set off) which the Administrative
Agent or such Lender may have.
Section 7.5.    Remedies Cumulative, No Waiver. No right, power, or remedy
conferred to any Lender in this Agreement or the Credit Documents, or now or
hereafter existing at law, in equity, by statute, or otherwise shall be
exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power
or remedy. No course of dealing and no delay in exercising any right, power, or
remedy conferred to any Lender in this Agreement and the Credit Documents or now
or hereafter existing at law, in equity, by statute, or otherwise shall operate
as a waiver of or otherwise prejudice any such right, power, or remedy. Any
Lender may cure any Event of Default without waiving the Event of Default. No
notice to or demand upon the Borrower or any other Credit Party shall entitle
the Borrower or any other Credit Party to similar notices or demands in the
future.
Section 7.6.    Application of Payments. Prior to an Event of Default, all
payments made hereunder shall be applied by the Administrative Agent as directed
by the Borrower, but subject to the terms of this Agreement, including the
application of prepayments according to Section 2.3 and Section 2.10. During the
existence of an Event of Default, subject to the Intercreditor Agreement, all
payments and collections received by the Administrative Agent shall be applied
to the Secured Obligations in accordance with Section 2.10 and otherwise in the
following order:
FIRST, to the payment of all documented out-of-pocket costs and expenses
incurred by the Administrative Agent (in its capacity as such hereunder or under
any other Credit Document) in connection with and pursuant to the terms of any
Credit Document, the repayment of all advances made by the Administrative Agent
as secured party hereunder or under any other Credit Document on behalf of any
Credit Party and any other costs or expenses incurred by the Administrative
Agent in connection with the exercise of any right or remedy hereunder or under
any other Credit Document;
SECOND, to the payment of all accrued and unpaid interest constituting part of
the Secured Obligations (the amounts so applied to be distributed ratably among
the Lenders (and to the extent applicable to Hedging Arrangements, the Swap
Counterparties and to the extent applicable to Banking Services Obligations, the
Lenders or their Affiliates that is owed such obligations) pro rata in
accordance with the amounts of the Secured Obligations owed to them on the date
of any such distribution);
THIRD, to the payment of any then due and owing principal constituting part of
the Secured Obligations (the amounts so applied to be distributed ratably among
the Lenders (and to the extent applicable to Hedging Arrangements, the Swap
Counterparties and to the extent applicable to Banking Services Obligations, the
Lenders or their Affiliates that is owed such obligations) pro rata in
accordance with the principal amounts of the Obligations owed to them on the
date of any such distribution), and when applied to make distributions by the
Administrative Agent to pay the principal amount of the outstanding Borrowings,
pro rata to the Lenders;
FOURTH, to the payment of any then due and owing other amounts (including fees
and expenses) constituting part of the Secured Obligations (the amounts so
applied to be distributed ratably among the Lenders (and to the extent
applicable to Hedging Arrangements, the Swap Counterparties and to the extent
applicable to Banking Services Obligations, the Lenders or its Affiliate that is
owed such obligations) pro rata in accordance with such amounts owed to them on
the date of any such distribution), and when applied to make distributions by
the Administrative

-64-


NY\6260051.12

--------------------------------------------------------------------------------




Agent to pay such amounts payable to the Lenders under this Credit Agreement,
pro rata to the Lenders; and
FIFTH, to the Credit Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
ARTICLE 8    
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
Section 8.1.    Appointment, Powers, and Immunities. Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent and the Collateral
Agent to act as its agent under this Agreement and the other Credit Documents
with such powers and discretion as are specifically delegated to the
Administrative Agent and/or the Collateral Agent by the terms of this Agreement
and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The Administrative Agent and the Collateral Agent
(which terms as used in this sentence and in Section 8.5 and the first sentence
of Section 8.6 shall include each of their respective Affiliates and their own
and each of their respective Affiliates’ officers, directors, employees, and
agents): (a) shall not have any duties or responsibilities except those
expressly set forth in this Agreement and shall not be a trustee or fiduciary
for any Lender; (b) shall not be responsible to the Lenders for any recital,
statement, representation, or warranty (whether written or oral) made in or in
connection with any Credit Document or any certificate or other document
referred to or provided for in, or received by any of them under, any Credit
Document, or for the value, validity, effectiveness, genuineness,
enforceability, or sufficiency of any Credit Document, or any other document
referred to or provided for therein or for any failure by any Credit Party or
any other Person to perform any of its obligations thereunder; (c) shall not be
responsible for or have any duty to ascertain, inquire into, or verify the
performance or observance of any covenants or agreements by any Credit Party or
the satisfaction of any condition or to inspect the Property (including the
books and records) of any Credit Party or any of its Subsidiaries or Affiliates;
(d) shall not be required to initiate or conduct any litigation or collection
proceedings under any Credit Document unless requested by the Majority Lenders
in writing and it receives indemnification satisfactory to it from the Lenders;
and (e) shall not be responsible for any action taken or omitted to be taken by
it under or in connection with any Credit Document, except for its own gross
negligence or willful misconduct. The Administrative Agent and the Collateral
Agent may employ agents and attorneys-in-fact and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
the Administrative Agent or the Collateral Agent, as applicable, with reasonable
care.
Section 8.2.    Reliance by Administrative Agent and Collateral Agent. Each of
the Administrative Agent and the Collateral Agent shall be entitled to rely upon
any certification, notice, instrument, writing, or other communication
(including any thereof by telephone or telecopy) believed by it to be genuine
and correct and to have been signed, sent or made by or on behalf of the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel for any Credit Party), independent accountants, and other experts
selected by the Administrative Agent or the Collateral Agent. The Administrative
Agent and the Collateral Agent may deem and treat the payee of any Notes as the
holder thereof for all purposes hereof unless and until the Administrative Agent
or the Collateral Agent receives and accepts an Assignment and Acceptance
executed in accordance with Section 9.7. As to any matters not expressly
provided for by this Agreement, neither the Administrative Agent nor the
Collateral Agent shall be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding on all of the
Lenders; provided, however, that neither the Administrative Agent nor the
Collateral Agent shall be required to take any action that exposes the
Administrative Agent or the Collateral Agent to personal liability or that is
contrary to any Credit Document or applicable law or unless it shall first

-65-


NY\6260051.12

--------------------------------------------------------------------------------




be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking any such action.
Section 8.3.    Defaults. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of a Default
unless the Administrative Agent or the Collateral Agent, as applicable, has
received written notice from a Lender or the Borrower specifying such Default
and stating that such notice is a “Notice of Default”. In the event that the
Administrative Agent or the Collateral Agent receives such a notice of the
occurrence of a Default, the Administrative Agent or the Collateral Agent, as
applicable, shall give prompt notice thereof to the Lenders. The Administrative
Agent and the Collateral Agent shall (subject to Section 8.2) take such action
with respect to such Default as shall reasonably be directed by the Majority
Lenders, provided that, unless and until the Administrative Agent or the
Collateral Agent shall have received such directions, the Administrative Agent
and the Collateral Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interest of the Lenders.
Section 8.4.    Rights as Lender. With respect to its Commitments and the
Advances made by it, Morgan Stanley (and any successor acting as Administrative
Agent or Collateral Agent) in its capacity as a Lender hereunder shall have the
same rights and powers hereunder as any other Lender and may exercise the same
as though it were not acting as the Administrative Agent or the Collateral
Agent, and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include each of the Administrative Agent and the Collateral Agent in
its individual capacity. Morgan Stanley (and any successor acting as
Administrative Agent or Collateral Agent) and its Affiliates may (without having
to account therefor to any Lender) accept deposits from, lend money to, make
investments in, provide services to, and generally engage in any kind of
lending, trust, or other business with any Credit Party or any of its
Subsidiaries or Affiliates as if it were not acting as Administrative Agent or
Collateral Agent, and Morgan Stanley (and any successor acting as Administrative
Agent or Collateral Agent) and its Affiliates may accept fees and other
consideration from any Credit Party or any of its Subsidiaries or Affiliates for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.
Section 8.5.    Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ARRANGERS, THE COLLATERAL AGENT AND EACH OF THEIR
RESPECTIVE AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE
RESPECTIVE PRINCIPAL AMOUNTS OF THE ADVANCES THEN HELD BY EACH OF THEM (OR IF NO
PRINCIPAL OF THE ADVANCES IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO THE
RESPECTIVE AMOUNTS OF THE COMMITMENTS THEN HELD BY EACH OF THEM, OR, IF NO SUCH
PRINCIPAL AMOUNTS ARE THEN OUTSTANDING AND NO COMMITMENTS ARE THEN EXISTING,
RATABLY ACCORDING TO THE COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO
THE TERMINATION OR EXPIRATION THEREOF), FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE
ARRANGERS OR THE COLLATERAL AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS
AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT, THE
ARRANGERS OR THE COLLATERAL AGENT UNDER THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT (IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
ADMINISTRATIVE AGENT), AND INCLUDING ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO
LENDER SHALL BE LIABLE

-66-


NY\6260051.12

--------------------------------------------------------------------------------




FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM THE
ADMINISTRATIVE AGENT’S, THE ARRANGERS' OR THE COLLATERAL AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH
LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT, THE ARRANGERS AND THE
COLLATERAL AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE (DETERMINED AS SET
FORTH ABOVE IN THIS PARAGRAPH) OF ANY OUT OF POCKET EXPENSES (INCLUDING COUNSEL
FEES) INCURRED BY THE ADMINISTRATIVE AGENT, THE ARRANGERS OR THE COLLATERAL
AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, TO THE
EXTENT THAT THE ADMINISTRATIVE AGENT, THE ARRANGERS AND THE COLLATERAL AGENT ARE
NOT REIMBURSED FOR SUCH BY THE BORROWER.
Section 8.6.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender agrees that it has, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrower and the other Credit Parties and decision to enter into this Agreement
and that it will, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under the Credit Documents. Except for
notices, reports, and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder and for other
information in the Administrative Agent’s possession which has been requested by
a Lender and for which such Lender pays the Administrative Agent’s expenses in
connection therewith, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition, or business of any Credit Party or
any of its Subsidiaries or Affiliates that may come into the possession of the
Administrative Agent or any of its Affiliates.
Section 8.7.    Resignation of Administrative Agent and Collateral Agent. The
Administrative Agent or the Collateral Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon receipt of notice
of any such resignation, the Majority Lenders shall have the right to appoint a
successor Administrative Agent or Collateral Agent with, so long as no Event of
Default has occurred and is continuing, the consent of the Borrower, which
consent shall not be unreasonably withheld. If no successor Administrative Agent
or Collateral Agent shall have been so appointed by the Majority Lenders with
the consent of the Borrower, and shall have accepted such appointment, within 30
days after the retiring Administrative Agent’s or Collateral Agent’s giving of
notice of resignation, then the retiring Administrative Agent or Collateral
Agent may, on behalf of the Lenders and the Borrower (subject to consultation
with the Borrower), appoint a successor Administrative Agent or Collateral
Agent, which shall be, in the case of a successor agent, a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $250,000,000; provided
that, if the Administrative Agent or Collateral Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent or Collateral Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders under any of the Credit Documents, the
retiring Collateral Agent shall continue to hold such collateral security until
such time as a successor Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
retiring Administrative Agent shall instead be made by or to each Lender
directly, until such time as the

-67-


NY\6260051.12

--------------------------------------------------------------------------------




Majority Lenders appoint a successor Administrative Agent or Collateral Agent,
as applicable, as provided for above in this paragraph. Upon the acceptance of
any appointment as Administrative Agent or Collateral Agent by a successor
Administrative Agent or Collateral Agent, such successor Administrative Agent or
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges, and duties of the retiring Administrative Agent or
Collateral Agent, and the retiring Administrative Agent or Collateral Agent
shall be discharged from its duties and obligations under this Agreement and the
other Credit Documents. After any retiring Administrative Agent’s or Collateral
Agent’s resignation as Administrative Agent or Collateral Agent, the provisions
of this Article 8 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent or Collateral Agent under
this Agreement and the other Credit Documents.
Section 8.8.    Collateral Matters.
(a)    The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from such Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain the Liens
upon the Collateral granted pursuant to the Security Documents. The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Credit Documents or applicable Legal
Requirements. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party hereby agrees to the terms of this
paragraph (a).
(b)    The Lenders hereby, and any other Secured Party by accepting the benefit
of the Liens granted pursuant to the Security Documents, irrevocably authorize
the Administrative Agent to (i) release any Lien granted to or held by the
Administrative Agent upon any Collateral (a) upon termination of this Agreement,
termination of all Hedging Agreements with such Persons (other than Hedging
Agreements as to which arrangements satisfactory to the applicable counterparty
in its sole discretion have been made), and the payment in full of all
outstanding Advances and all other Secured Obligations payable under this
Agreement and under any other Credit Document; (b) constituting property sold or
to be sold or disposed of as part of or in connection with any disposition
permitted under this Agreement or any other Credit Document; (c) constituting
property in which no Credit Party owned an interest at the time the Lien was
granted or at any time thereafter; or (d) constituting property leased to any
Credit Party under a lease which has expired or has been terminated in a
transaction permitted under this Agreement or is about to expire and which has
not been, and is not intended by such Credit Party to be, renewed or extended;
and (ii) release a Guarantor from its obligations under a Guaranty and any other
applicable Credit Document if such Person ceases to be a Subsidiary as a result
of a transaction permitted under this Agreement. Upon the request of the
Administrative Agent at any time, the Secured Parties will confirm in writing
the Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 8.8.
(c)    Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Documents may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof and the other Credit
Documents. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party not party hereto hereby agrees to the
terms of this paragraph (c).

-68-


NY\6260051.12

--------------------------------------------------------------------------------




Section 8.9.    No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Syndication Agent and Arrangers listed on the cover page
hereof shall not have any powers, duties or responsibilities under this
Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Collateral Agent
hereunder.
Section 8.10.    Flood Laws. The Administrative Agent has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the National Flood Insurance Reform Act of 1994 and related
legislation (the “Flood Laws”). Upon request of any Lender, the Administrative
Agent will provide to such Lender any documents that the Administrative Agent
receives in connection with the Flood Laws. Notwithstanding the foregoing, each
Lender and participant is responsible for assuring its own compliance with
requirements under Flood Laws.
Section 8.11.    Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If any payment has been made to
any Lender by the Administrative Agent without the applicable withholding Tax
being withheld from such payment and the Administrative Agent has paid over the
applicable withholding Tax to the Internal Revenue Service or any other
Governmental Authority, or the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.
ARTICLE 9    
MISCELLANEOUS
Section 9.1.    Costs and Expenses. The Borrower agrees to pay promptly (and in
any event within ten (10) days after written demand therefor (accompanied by
detailed invoices)):
(a)    all reasonable and documented out-of-pocket costs and expenses of
Administrative Agent (but not of other Lenders) in connection with the
preparation, execution, delivery, administration, modification, and amendment of
this Agreement, the Notes, and the other Credit Documents including costs
associated with field examinations, appraisals, and the reasonable fees and out
of pocket expenses of one outside counsel for Administrative Agent (but not of
other Lenders), and one local counsel for Administrative Agent (but not of other
Lenders) in each relevant jurisdiction, with respect to advising the
Administrative Agent as to its rights and responsibilities under this Agreement,
and
(b)    all reasonable and documented out-of-pocket costs and expenses, if any,
of the Administrative Agent and the Lenders (including fees and expenses of one
outside counsel for the Administrative Agent and the Lenders and, if reasonably
necessary, one local counsel in each relevant jurisdiction for the
Administrative Agent and the Lenders and, in the case of an actual or perceived
conflict of interest, one additional counsel for each affected party) in
connection with the enforcement (whether through negotiations, legal
proceedings, or otherwise) of this Agreement, the Notes, and the other Credit
Documents.
Section 9.2.    Indemnification; Waiver of Damages.

-69-


NY\6260051.12

--------------------------------------------------------------------------------




(e)    INDEMNIFICATION. EACH CREDIT PARTY HERETO AGREES TO, JOINTLY AND
SEVERALLY, INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT, THE ARRANGERS,
THE COLLATERAL AGENT AND EACH LENDER AND EACH OF THEIR AFFILIATES AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS, PARTNERS,
ADMINISTRATORS, TRUSTEES, CONTROLLING PERSONS AND MEMBERS OF EACH OF THE
FOREGOING (EACH, AN “INDEMNITEE”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES,
LOSSES, LIABILITIES, COSTS, AND EXPENSES (INCLUDING REASONABLE AND DOCUMENTED
FEES, DISBURSEMENTS AND OTHER CHARGES OF ONE PRIMARY COUNSEL FOR THE INDEMNITEES
COLLECTIVELY AND, IF REASONABLY NECESSARY, ONE LOCAL COUNSEL IN EACH RELEVANT
JURISDICTION FOR THE INDEMNITEES AND, IN THE CASE OF AN ACTUAL OR PERCEIVED
CONFLICT OF INTEREST, ONE ADDITIONAL COUNSEL FOR EACH AFFECTED INDEMNITEE) THAT
MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNITEE, IN EACH CASE
ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING IN CONNECTION
WITH ANY INVESTIGATION, LITIGATION, OR PROCEEDING OR PREPARATION OF DEFENSE IN
CONNECTION THEREWITH) (i) THE CREDIT DOCUMENTS, ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE
ADVANCES OR (ii) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
SUBSTANCE ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO THE BORROWER
OR ANY OF ITS SUBSIDIARIES, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING,
IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF
THE APPLICABLE INDEMNITEE, EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM (i) SUCH INDEMNITEE’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, (ii) ANY PROCEEDING THAT DOES NOT
INVOLVE AN ACT OR OMISSION BY ANY CREDIT PARTIES AND THAT IS BROUGHT BY ONE
INDEMNITEE AGAINST ANY OTHER INDEMNITEE (OTHER THAN ANY CLAIMS BROUGHT AGAINST
THE ADMINISTRATIVE AGENT, COLLATERAL AGENT OR ANY ARRANGER IN THEIR RESPECTIVE
CAPACITIES OR FULFILLING THEIR RESPECTIVE ROLES AS AN ARRANGER OR AGENT OR ANY
SIMILAR ROLE IN CONNECTION WITH THE CREDIT DOCUMENTS). IN THE CASE OF AN
INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS
SECTION 9.2 APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY CREDIT PARTY, ITS
AFFILIATES, DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNITEE OR ANY OTHER
PERSON OR ANY INDEMNITEE IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED. NO CREDIT PARTY SHALL BE
LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING REFERRED TO IN THIS SECTION 9.2
EFFECTED WITHOUT BORROWER’S WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED); PROVIDED, HOWEVER, THAT THE CREDIT PARTIES SHALL INDEMNIFY
THE INDEMNITEES FROM AND AGAINST ANY LOSS OR LIABILITY BY REASON OF SUCH
SETTLEMENT IF (i) SUCH PROCEEDING WAS SETTLED WITH THE WRITTEN CONSENT OF
BORROWER OR (ii) IF THERE IS A FINAL AND NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION FOR THE PLAINTIFF IN THE RELEVANT PROCEEDING. NO CREDIT
PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF EACH INDEMNITEE AFFECTED
THEREBY (WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD), SETTLE ANY THREATENED
OR PENDING CLAIM OR ACTION THAT WOULD GIVE RISE TO THE RIGHT OF ANY INDEMNITEE
TO CLAIM INDEMNIFICATION HEREUNDER

-70-


NY\6260051.12

--------------------------------------------------------------------------------




UNLESS SUCH SETTLEMENT (X) INCLUDES A FULL AND UNCONDITIONAL RELEASE OF ALL
LIABILITIES ARISING OUT OF SUCH CLAIM OR ACTION AGAINST SUCH INDEMNITEE AND (Y)
DOES NOT INCLUDE ANY STATEMENT AS TO OR AN ADMISSION OF FAULT, CULPABILITY OR
FAILURE TO ACT BY OR ON BEHALF OF ANY INDEMNITEE. THIS SECTION 9.2 SHALL NOT
APPLY TO TAXES OTHER THAN TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES, ETC.
ARISING FROM ANY NON-TAX CLAIM.
(b)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, agrees not to assert, and hereby
waives, any claim against any Indemnitee on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or the use
of the proceeds thereof. No Indemnitee referred to in subsection (a) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction. In no event shall any Credit
Party be liable for any indirect, special, punitive or consequential damages;
provided that nothing contained in this paragraph shall limit the indemnity and
reimbursement obligations of the Credit Parties to the extent such indirect,
special, punitive or consequential damages are included in any third party claim
with respect to which the applicable Indemnified Person is entitled to
indemnification hereunder.
(c)    Payments. All payments required to be made under this Section 9.2 shall
be made within 10 days of demand therefor.
(d)    Survival. Without prejudice to the survival of any other agreement of the
Credit Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 9.2 shall survive the termination of this Agreement,
the termination of all Commitments, and the payment in full of the Advances and
all other amounts payable under this Agreement.
Section 9.3.    Waivers and Amendments. No amendment or waiver of any provision
of this Agreement, the Notes, or any other Credit Document (other than the Fee
Letter), nor consent to any departure by the Borrower or any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that:
(a)    no amendment, waiver, or consent shall, unless in writing and signed by
all the affected Lenders and the Borrower, do any of the following: (i) waive
any of the conditions specified in Section 3.1, (ii) reduce any principal,
interest, fees or other amounts payable hereunder or under any other Credit
Document (provided that the waiver of default interest shall only require the
consent of the Majority Lenders), (iii) postpone or extend any date fixed for
any payment of any principal, interest, fees or other amounts payable hereunder,
including the Maturity Date (it being understood and agreed that a waiver of a
mandatory prepayment shall only require the consent of the Majority Lenders),
(iv) amend Section 2.10(e), Section 7.6, this Section 9.3 or any other provision
in any Credit Document which expressly requires the consent of, or action or
waiver by, all of the Lenders, amend the definition of “Majority Lenders”, or
change the number of Lenders which shall be required for the Lenders to take any
action hereunder or under any other Credit Document, or (v) except as
specifically provided in the Credit Documents and as a result of transactions

-71-


NY\6260051.12

--------------------------------------------------------------------------------




permitted by the terms of this Agreement, release any Guarantor from its
obligation under any Guaranty or release all or a material portion of the
Collateral;
(b)    no Commitment of a Lender or any obligations of a Lender may be increased
without such Lender’s written consent; and
(c)    no amendment, waiver, or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Credit Document.
Section 9.4.    Severability. In case one or more provisions of this Agreement
or the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.
Section 9.5.    Survival of Representations and Obligations. All representations
and warranties contained in this Agreement or made in writing by or on behalf of
the Credit Parties in connection herewith shall survive the execution and
delivery of this Agreement and the other Credit Documents, the making of the
Advances and any investigation made by or on behalf of the Lenders, none of
which investigations shall diminish any Lender’s right to rely on such
representations and warranties. All obligations of the Borrower or any other
Credit Party provided for in Sections 2.8, 2.9, 2.11(c), 9.1 and 9.2 and all of
the obligations of the Lenders in Section 8.5 shall survive any termination of
this Agreement and repayment in full of the Obligations.
Section 9.6.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent, and when
the Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, and each Lender and their
respective successors and permitted assigns, except that neither the Borrower
nor any other Credit Party shall have the right to assign its rights or delegate
its duties under this Agreement or any interest in this Agreement without the
prior written consent of each Lender.
Section 9.7.    Lender Assignments and Participations.
(a)    Each Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Advances, its Notes, and its Commitments); provided, however, that (i)
each such assignment shall be to an Eligible Assignee; (ii) except in the case
of an assignment to another Lender or an assignment of all of a Lender’s rights
and obligations under this Agreement, any such partial assignment shall be in an
amount at least equal to $1,000,000 unless the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents to a lower amount (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have consented to such
lower amount unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; (iii) each assignment of a Lender’s rights and obligations with respect
to Advances and its Commitments shall be of a constant, and not varying,
percentage of all of its rights and obligations under this Agreement as a Lender
and the Notes (other than rights of reimbursement and indemnity arising before
the effective date of such assignment); and (iv) the parties to such assignment
shall execute and deliver to the Administrative Agent for its acceptance an
Assignment and Acceptance or Affiliated Lender Assignment and Acceptance,
together with any Notes subject to such assignment and the assignor or assignee

-72-


NY\6260051.12

--------------------------------------------------------------------------------




Lender shall pay a processing fee of $3,500; provided that such processing fee
shall not be required for the initial assignments made by Morgan Stanley as a
Lender in connection with the initial syndication of its Commitments hereunder
and such processing fee may be waived at the sole discretion of the
Administrative Agent. Upon execution, delivery, and acceptance of such
Assignment and Acceptance or Affiliated Lender Assignment and Acceptance and
payment of the processing fee, the assignee thereunder shall be a party hereto
and, to the extent of such assignment, have the obligations, rights, and
benefits of a Lender hereunder and the assigning Lender shall, to the extent of
such assignment, relinquish its rights and be released from its obligations
under this Agreement. Upon the consummation of any assignment pursuant to this
Section 9.7, the assignor, the Administrative Agent and the Borrower shall make
appropriate arrangements so that, if requested, new Notes are issued to the
assignor and the assignee. The assignee shall deliver to the Borrower and the
Administrative Agent any applicable forms or certifications in accordance with
Section 2.11(e).
(b)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower for tax purposes, shall maintain at its
address referred to in Section 9.9 a copy of each Assignment and Acceptance or
Affiliated Lender Assignment and Acceptance delivered to and accepted by it and
a register for the recordation of the names and addresses of the Lenders and the
Commitments of, and principal amount (and stated interest) of the Advances owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Credit Parties, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and, with respect to itself, any Lender, at any reasonable time and from time to
time upon reasonable prior notice, provided that the information contained in
the Register which is shared with each Lender (other than the Administrative
Agent and its affiliates) shall be limited to the entries with respect to such
Lender including the Commitment of, or principal amount of and stated interest
on the Advances owing to such Lender.
(c)    Upon its receipt of an Assignment and Acceptance or Affiliated Lender
Assignment and Acceptance executed by the parties thereto, together with any
Notes subject to such assignment and payment of the processing fee, the
Administrative Agent shall, if such Assignment and Acceptance or Affiliated
Lender Assignment and Acceptance has been completed, (i) accept such Assignment
and Acceptance or Affiliated Lender Assignment and Acceptance, (ii) record the
information contained therein in the Register, and (iii) give prompt notice
thereof to the parties thereto.
(d)    Each Lender may sell participations to one or more Persons in all or a
portion of its rights and/or obligations under this Agreement (including all or
a portion of its Commitments or its Advances) provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participant shall be entitled to the
benefit of the yield protection provisions contained in Sections 2.8 and 2.9
(but with respect to any particular participant, to no greater extent than the
Lender that sold the participation to such participant) and the right of set-off
contained in Section 7.4, and (iv) the Borrower shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to its Advances and its Notes
and to approve any amendment, modification, or waiver of any provision of this
Agreement (other than amendments, modifications, waivers, increases in Advances
or Commitments of such participant, decreasing the amount of principal of or the
rate at which interest is payable on such Advances or Notes, extending any
scheduled principal payment date or date fixed for the payment of interest on
such Advances or Notes, extending its Commitment or releases of all or
substantially all of the value of the Guaranty or all or substantially all of
the Collateral other than in accordance with the terms of the Credit Documents).
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary

-73-


NY\6260051.12

--------------------------------------------------------------------------------




agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Advances or other obligations under the
Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central bank having jurisdiction over such Lender; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Any Lender may furnish any information concerning the Borrower or any of
its Subsidiaries in the possession of such Lender from time to time to assignees
and participants (including prospective assignees and participants), subject,
however, to the provisions of the following Section 9.8.
(g)    Subject to the other provisions of this Section 9.7 and the provisions of
Section 9.22, any Affiliated Lender may purchase or sell outstanding Advances
from the Effective Date until the Business Day immediately preceding the
Maturity Date, on the following basis:
(i)    any such purchase or sale of Advances shall be consummated as an
assignment otherwise in accordance with the provisions of this Section 9.7 and
pursuant to an Affiliated Lender Assignment and Acceptance in lieu of an
Assignment and Acceptance (it being understood and agreed that any such purchase
or sale of Advances that does not comply with this Section 9.7 and Section 9.22
shall not be effective as an assignment hereunder);
(ii)    any such purchase of Advances may be made by the applicable Affiliated
Lender from time to time from one or more Lenders of such Affiliated Lender’s
choosing and need not be made from all Lenders; and
(iii)    at the time of purchase, the aggregate principal amount of the Advances
held by all Affiliated Lenders shall not exceed 25.0% of the total Advances
outstanding at any time.
Section 9.8.    Confidentiality. The Administrative Agent and each Lender (each
a “Lending Party”) agree to keep confidential any information furnished or made
available to it by any Credit Party pursuant to this Agreement and identified by
such Credit Party as proprietary or confidential; provided that nothing herein
shall prevent any Lending Party from disclosing such information (a) to any
other Lending Party or any Affiliate of any Lending Party, or any officer,
director, employee, agent, or advisor of any Lending Party or Affiliate of any
Lending Party for purposes of administering, negotiating, considering,
processing, implementing, syndicating, assigning, or evaluating the credit
facilities provided herein and the transactions contemplated hereby or any
Hedging Arrangement (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and will be

-74-


NY\6260051.12

--------------------------------------------------------------------------------




instructed to keep such information confidential), (b) to any other Person if
directly incidental to the administration of the credit facilities provided
herein (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such information and will be
instructed to keep such information confidential), (c) as required by any Legal
Requirement (with, to the extent permitted by applicable law, prompt notice to
the Borrower), (d) upon the order of any court or administrative agency (with,
to the extent permitted by applicable law, prompt notice to the Borrower), (e)
upon the request or demand of any regulatory agency or authority having
jurisdiction or purporting to have jurisdiction over such Lending Party
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (f) that is or becomes available to the public (other
than as a result of a breach of this Section by such Lending Party) or that is
or becomes available to any Lending Party on a non-confidential basis as a
result of a disclosure by any Person other than a Credit Party, (g) in
connection with any litigation relating to this Agreement or any other Credit
Document to which such Lending Party or any of its Affiliates may be a party
(with, to the extent permitted by applicable law, prompt notice to the
Borrower), (h) to the extent necessary in connection with the exercise of any
right or remedy under this Agreement or any other Credit Document, (i) to any
actual or proposed participant or Eligible Assignee, in each case, subject to
provisions similar to those contained in this Section 9.8 and, in the event such
participant or Eligible Assignee is a direct competitor of the Borrower or its
Subsidiaries and no Event of Default has occurred and is continuing, with the
prior written consent of the Borrower, (j) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facilities provided herein, (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the credit facilities provided herein, or (iii) any credit insurer,
and (k) with the consent of the Borrower. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, nothing in this Agreement shall (a) restrict any
Lending Party from providing information to any bank or other regulatory or
governmental authorities, including the Federal Reserve Board and its
supervisory staff; (b) require or permit any Lending Party to disclose to any
Credit Party that any information will be or was provided to the Federal Reserve
Board or any of its supervisory staff; or (c) require or permit any Lending
Party to inform any Credit Party of a current or upcoming Federal Reserve Board
examination or any nonpublic Federal Reserve Board supervisory initiative or
action. In the event that any of the terms of this Section 9.8 conflict with any
non-disclosure agreement executed by a Lending Party prior to the date hereof,
then the terms of this Section 9.8 shall govern and control.
Section 9.9.    Notices, Etc.
(a)    Except as provided in paragraph (b) below, all notices and other
communications (other than Notices of Borrowing and Notices of Continuation or
Conversion, which are governed by Article 2 of this Agreement) shall be in
writing and hand delivered with written receipt, telecopied, sent by facsimile
(with a hard copy sent as otherwise permitted in this Section 9.9), sent by a
nationally recognized overnight courier, or sent by certified mail, return
receipt requested as follows: if to a Credit Party, as specified on Schedule I,
if to the Administrative Agent at its credit contact specified under its name on
Schedule I, and if to any Lender at is credit contact specified in its
Administrative Questionnaire. Each party may change its notice address by
written notification to the other parties. All such notices and communications
shall be effective when delivered, except that notices and communications to any
Lender pursuant to Article 2 shall not be effective until received and, in the
case of telecopy, such receipt is confirmed by such Lender verbally or in
writing. Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effect as provided in said paragraph
(b).
(b)    Notices and other communications to the Administrative Agent and each
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail, internet or intranet websites)

-75-


NY\6260051.12

--------------------------------------------------------------------------------




pursuant to procedures approved by the Administrative Agent; provided that (x)
such communication is followed promptly by an original delivered in accordance
with paragraph (a) above and (y) the foregoing shall not apply to notices to the
Administrative Agent or any Lender pursuant to Article 2 if such person has
notified the Borrower that it is incapable of receiving notices under such
article by electronic communication. Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon sender’s receipt of an acknowledgment from the recipient
(such as by the “Return Receipt Requested” function, as available, return e-mail
or other written acknowledgment), and (ii) notices or communications posted to
an internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause (1) of notification that such notice or communication is available and
identifying the website address therefor.
Section 9.10.    Usury Not Intended. It is the intent of each Credit Party and
each Lender in the execution and performance of this Agreement and the other
Credit Documents to contract in strict compliance with applicable usury laws,
including conflicts of law concepts, governing the Advances of each Lender
including such applicable laws of the State of Texas, if any, and the United
States of America from time to time in effect. In furtherance thereof, the
Lenders and the Credit Parties stipulate and agree that none of the terms and
provisions contained in this Agreement or the other Credit Documents shall ever
be construed to create a contract to pay, as consideration for the use,
forbearance or detention of money, interest at a rate in excess of the Maximum
Rate and that for purposes of this Agreement “interest” shall include the
aggregate of all charges which constitute interest under such laws that are
contracted for, charged or received under this Agreement; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Advances, include amounts
which by applicable law are deemed interest which would exceed the Maximum Rate,
then such excess shall be deemed to be a mistake and each Lender receiving same
shall credit the same on the principal of its Notes (or if such Notes shall have
been paid in full, refund said excess to the Borrower). In the event that the
maturity of the Notes are accelerated by reason of any election of the holder
thereof resulting from any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest may never include more than the Maximum Rate, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited on the applicable Notes (or, if the
applicable Notes shall have been paid in full, refunded to the Borrower of such
interest). In determining whether or not the interest paid or payable under any
specific contingencies exceeds the Maximum Rate, the Credit Parties and the
Lenders shall to the maximum extent permitted under applicable law amortize,
prorate, allocate and spread in equal parts during the period of the full stated
term of the Notes all amounts considered to be interest under applicable law at
any time contracted for, charged, received or reserved in connection with the
Obligations. The provisions of this Section shall control over all other
provisions of this Agreement or the other Credit Documents which may be in
apparent conflict herewith.
Section 9.11.    Usury Recapture. In the event the rate of interest chargeable
under this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Advances shall bear interest at the Maximum Rate until
the total amount of interest paid or accrued on the Advances equals the amount
of interest which would have been paid or accrued on the Advances if the stated
rates of interest set forth in this Agreement had at all times been in effect.
In the event, upon payment in full of the Advances, the total amount of interest
paid or accrued under the terms of this Agreement and the Advances is less than
the total amount of interest which would have been paid or accrued if the rates
of interest set forth in this Agreement had, at all times, been in effect, then
the Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Advances if the Maximum Rate had, at all times, been in
effect and (B) the amount of interest which would have accrued on its Advances
if the rates

-76-


NY\6260051.12

--------------------------------------------------------------------------------




of interest set forth in this Agreement had at all times been in effect and (ii)
the amount of interest actually paid under this Agreement on its Advances. In
the event the Lenders ever receive, collect or apply as interest any sum in
excess of the Maximum Rate, such excess amount shall, to the extent permitted by
law, be applied to the reduction of the principal balance of the Advances, and
if no such principal is then outstanding, such excess or part thereof remaining
shall be paid to the Borrower.
Section 9.12.    Governing Law; Service of Process. THIS AGREEMENT, THE NOTES
AND THE OTHER CREDIT DOCUMENTS (UNLESS OTHERWISE EXPRESSLY PROVIDED THEREIN)
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.9. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 9.13.    Submission to Jurisdiction. EACH OF THE PARTIES TO THIS
AGREEMENT IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN THE COURTS OF ANY
JURISDICTION.
Section 9.14.    Waiver of Venue. EACH OF THE PARTIES TO THIS AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN SECTION 9.13. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
Section 9.15.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,

-77-


NY\6260051.12

--------------------------------------------------------------------------------




EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 9.16.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Section 9.17.    Subordination Agreements. The Administrative Agent is hereby
authorized on behalf of the Lenders to enter into the Subordination Agreements.
A copy of each such Subordination Agreement will be made available to each
Secured Party upon request. Each Secured Party (by receiving the benefits
thereunder and of the Collateral) acknowledges and agrees to the terms of each
such Subordination Agreement and agrees that the terms thereof shall be binding
on such Secured Party and its successors and assigns, as if it were a party
thereto.
Section 9.18.    USA Patriot Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the Patriot Act
it is required to obtain, verify and record information that identifies such
Credit Party, which information includes the name and address of such Credit
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Credit Party in accordance with the
Patriot Act.
Section 9.19.    No Fiduciary or Agency Relationship. The Borrower acknowledges
and agrees that neither the Administrative Agent, the Arrangers, the Syndication
Agent, any Lender nor any Affiliate thereof has assumed, and neither the
Administrative Agent, the Arrangers, the Syndication Agent, any Lender nor any
Affiliate thereof will assume, an agency or fiduciary responsibility in the
Borrower’s, its Subsidiaries’ or their respective Affiliates’ favor with respect
to the Credit Documents or any of the transactions contemplated thereby
(irrespective of whether the Administrative Agent, the Arrangers, the
Syndication Agent, any Lender or any Affiliate thereof has advised or is
currently advising the Borrower, its Subsidiaries or their respective Affiliates
on other matters).
Section 9.20.    Integration. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS,
AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS
AGREEMENT AND THE CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.
IN EXECUTING THIS AGREEMENT, EACH CREDIT PARTY HEREBY WARRANTS AND REPRESENTS IT
IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE IN THIS
AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS ATTORNEYS.
Section 9.21.    Intercreditor Agreement. Each of the Lenders (a) acknowledges
that it has received a copy of the Intercreditor Agreement, (b) consents to the
terms of the Intercreditor Agreement, (c) agrees

-78-


NY\6260051.12

--------------------------------------------------------------------------------




that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreement and (d) authorizes and instructs the Collateral
Agent to enter into the Intercreditor Agreement (including any and all
amendments, amendments and restatements, modifications, supplements and
acknowledgements thereto permitted hereby) from time to time as Collateral Agent
and on behalf of such Person, and by its acceptance of the benefits of the
Security Documents, hereby acknowledges and agrees to be bound by such
provisions. Notwithstanding anything herein to the contrary, each Lender, the
Administrative Agent and the Collateral Agent acknowledge that the Lien and
security interest granted to the Collateral Agent pursuant to the Security
Documents and the exercise of any right or remedy by the Administrative Agent
and/or the Collateral Agent thereunder, are subject to the provisions of the
Intercreditor Agreement. In the event of a conflict or any inconsistency between
the terms of the Intercreditor Agreement and the Security Documents, the terms
of the Intercreditor Agreement shall prevail.
Section 9.22.    Affiliated Lenders. Notwithstanding anything in this Agreement
or any other Credit Document to the contrary, with respect to any Advances at
any time held by an Affiliated Lender, such Affiliated Lender shall have no
right whatsoever, in its capacity as a Lender with respect to such Advances then
held by such Affiliated Lender, whether or not any Credit Party is subject to a
bankruptcy or other insolvency proceeding or otherwise, so long as such Lender
is an Affiliated Lender, to (i) consent to any amendment, modification, waiver,
consent or other such action with respect to, or otherwise vote on any matter
related to, or vote in connection with any direction delivered to the
Administrative Agent or the Collateral Agent by the Majority Lenders pursuant
to, any of the terms of the Agreement or any other Loan Document, in each case
to the extent such amendment, modification, waiver, consent, other action, vote
or direction is effective with only the consent of or action by the Majority
Lenders (each, a “Majority Lender Vote/Directive”) and, if applicable, the
Borrower or any other Credit Party; provided that for purposes of any Majority
Lender Vote/Directive, the Administrative Agent shall automatically deem any
Advances held by such Affiliated Lender to be voted on a pro rata basis in
accordance with the votes cast in respect of the Advances of all other Lenders
in the aggregate (other than any Affiliated Lender) in connection with any such
Majority Lender Vote/Directive (including all voting and consent rights arising
out of any bankruptcy or other insolvency proceedings (except for voting on any
plan of reorganization or refraining from voting on any plan of reorganization,
in which case the Administrative Agent shall vote or refrain from voting such
Loans of such Affiliated Lender in the Administrative Agent’s sole discretion));
provided, further, that no such Majority Lender Vote/Directive shall deprive
such Affiliated Lender of its share of any payments or other recoveries which
the Lenders are entitled to share on a pro rata basis under the Credit Documents
and such Affiliated Lender’s vote shall be counted to the extent any such plan
of reorganization or other amendment proposes to treat the Obligations of the
Affiliated Lender in a manner less favorable in any material respect to such
Affiliated Lender than the proposed treatment of Obligations held by Lenders
that are not Affiliates of the Borrower, (ii) attend any meeting (live or by any
electronic means) in such Affiliated Lender’s capacity as a Lender with the
Administrative Agent, the Collateral Agent or any other Lender or receive any
information from the Administrative Agent, the Collateral Agent or any other
Lender except to the extent such information is made available to any Credit
Party (or its representatives) and other than administrative notices given to
all Lenders under Article II or (iii) have access to the Platform.


[Remainder of this page intentionally left blank. Signature pages follow.]
 

-79-


NY\6260051.12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
HI-CRUSH PARTNERS LP
By: Hi-Crush GP LLC, its general partner
By:   /s/ Laura C. Fulton      
Name:   Laura C. Fulton
Title:     Chief Financial Officer      






Signature Page to Credit Agreement
(Hi-Crush Partners LP)





--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT AND COLLATERAL AGENT:
MORGAN STANLEY SENIOR FUNDING, INC.


By:   /s/ Authorized Person      
Name:   Authorized Person      
Title:     Authorized Officer      






Signature Page to Credit Agreement
(Hi-Crush Partners LP)





--------------------------------------------------------------------------------




LENDER:
MORGAN STANLEY BANK, N.A.


By:   /s/ Authorized Person      
Name:   Authorized Person      
Title:     Authorized Officer      




Signature Page to Credit Agreement
(Hi-Crush Partners LP)





--------------------------------------------------------------------------------




SCHEDULE I
Commitments, Contact Information
ADMINISTRATIVE AGENT
Morgan Stanley Senior Funding, Inc.
Address for Notices: 1 New York Plaza
                                      New York, New York 10004
Telephone: 917-260-5330
Facsimile: 212-507-6680
Email:                          msagency@morganstanley.com


CREDIT PARTIES
Borrower/Guarantors


Address for Notices: Three Riverway, Suite 1550
                                      Houston, TX 77056
Attn:                             James Whipkey
Telephone: (713) 963-0099
Facsimile: (713) 963-0088








NY\6260051.11
NY\6260051.12

--------------------------------------------------------------------------------




Schedule II
Additional Conditions and Requirements for New Domestic Subsidiaries
Within 45 days (or such longer period of time as the Administrative Agent shall
agree) of creating a new Domestic Subsidiary or acquiring a new Domestic
Subsidiary, the Administrative Agent and the Collateral Agent shall have
received each of the following:
(a)    Guaranty. A joinder and supplement to the Guaranty executed by such
Subsidiary;
(b)    Security Agreement. A joinder and supplement to the Security Agreement
executed by such Subsidiary, in any event, together with stock certificates,
stock powers executed in blank, UCC-1 financing statements, and any other
documents, agreements, or instruments necessary to create and perfect an
Acceptable Security Interest in the Collateral described in the Security
Agreement, as so supplemented;
(c)    Mortgages. If such Subsidiary owns any real property and if and as
requested by the Administrative Agent, a fully executed Mortgage covering such
real properties, together with (i) a copy of an existing owner’s policy of title
insurance reflecting no Liens on such real property other than Permitted Liens,
(ii) if such property is designated to be in a “flood hazard area” (as evidenced
by a flood determination certificate issued by the appropriate Governmental
Authority or third party obtained by the Administrative Agent), evidence of
flood insurance on such property obtained by the applicable Credit Party in such
total amount as required by Regulation H of the Federal Reserve Board, and all
official rulings and interpretations thereunder or thereof, and otherwise in
compliance with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, and (iii) such evidence of corporate authority
to enter into such Guaranty, Security Agreement, and Mortgage as the
Administrative Agent may reasonably request;
(d)    Pledges. A pledge agreement executed by the equity holders of such
Subsidiary pledging 100% of the Equity Interest owned by such equity holder of
such Subsidiary and such evidence of corporate, limited liability company or
partnership authority to enter into such pledge agreement as the Administrative
Agent may reasonably request, along with share certificates pledged thereby and
appropriately executed stock powers in blank, if applicable;
(e)    Real Estate. (i) If and as requested by the Administrative Agent, a
Responsible Officer’s certificate from such new Subsidiary certifying a complete
listing of all real property owned or leased by such new Subsidiary and
including a notation as to all locations where any equipment of such new
Subsidiary is kept, and (ii) if and as requested by the Administrative Agent,
lien waivers or subordination agreements in form and substance satisfactory to
the Administrative Agent and executed by the landlords or lessors identified in,
and covering each of the leased real properties listed on such officer’s
certificate;
(f)    Corporate Documents. A secretary’s certificate from such new Subsidiary
certifying such Subsidiary’s (i) Responsible Officer’s incumbency, (ii)
authorizing resolutions, (iii) organizational documents, (iv) necessary
governmental approvals, and (v) certificate of good standing in such
Subsidiary’s state of organization dated a date not earlier than 30 days prior
to date of delivery or otherwise in effect on the date of delivery;
(g)    Patriot Act. All documentation and other information that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act; and

Schedule II
Page 1 of 2


NY\6260051.12

--------------------------------------------------------------------------------




(h)    Opinion of Counsel. If requested by the Administrative Agent, an opinion
of counsel in form and substance reasonably acceptable to the Administrative
Agent related to such new Subsidiary and substantially similar to the legal
opinion delivered at the Effective Date with respect to the other Domestic
Subsidiaries in existence on the Effective Date.



Schedule II
Page 2 of 2


NY\6260051.12

--------------------------------------------------------------------------------






#4534101.2
EXHIBIT A-1
FORM OF ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (the "Assignment and Acceptance") is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] "Assignor")
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
"Assignee"). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, amended and restated,
supplemented, restated or otherwise modified from time to time, the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including without limitation any guarantees
included in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] "Assigned
Interest"). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by [the][any] Assignor.
1.    Assignor[s]:        ______________________________
______________________________
2.
Assignee[s]:        ______________________________

______________________________
[for each Assignee, indicate Affiliate of [identify Lender]
1For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3Select as appropriate.
4Include bracketed language if there are either multiple Assignors or multiple
Assignees.

Exhibit A-1 – Form of Assignment and Acceptance
Page 1 of 1

--------------------------------------------------------------------------------




3.    Borrower:        HI-CRUSH PARTNERS LP
4.
Administrative Agent:    MORGAN STANLEY SENIOR FUNDING, INC., as administrative
agent under the Credit Agreement

5.
Credit Agreement:    Credit Agreement dated April 28, 2014 among Borrower, the
Lenders party thereto from time to time, and Morgan Stanley Senior Funding,
Inc., as Administrative Agent and Collateral Agent.

6.
Assigned Interest[s]:    

Assignor[s]
Assignee[s]
Aggregate Amount of Commitments /Advances for all Lenders
Amount of Commitment / Advances Assigned5
Percentage Assigned of Commitment / Advances6
 
 
$
$
   %
 
 
$
$
   %
 
 
$
$
   %



7.    Trade Date:        ______________7 
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]










































5Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
6Set forth, to at least 9 decimals, as a percentage of the Commitment / Advances
of all Lenders thereunder.
7To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



Exhibit A-1 – Form of Assignment and Acceptance
Page 2 of 2

--------------------------------------------------------------------------------






The terms set forth in this Assignment and Acceptance are hereby agreed to:


ASSIGNOR[S]8 
[NAME OF ASSIGNOR]
By: ________________________________
Name: _____________________________
Title: ______________________________


ASSIGNEE[S]
[NAME OF ASSIGNEE]
By: ________________________________
Name: _____________________________
Title: ______________________________


























8Add additional signature blocks as needed.

Exhibit A-1 – Form of Assignment and Acceptance
Page 3 of 3

--------------------------------------------------------------------------------






[Consented to and]9 Accepted:


MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent
By: ________________________________
Name: _____________________________
Title: ______________________________


[Consented to:]10  
HI-CRUSH PARTNERS LP
By: Hi-Crush GP LLC, its general partner
By: ________________________________
Name: _____________________________
Title: ______________________________














































9To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
10To be added only if the consents of the Borrower is required by the terms of
the Credit Agreement.



Exhibit A-1 – Form of Assignment and Acceptance
Page 4 of 4

--------------------------------------------------------------------------------




Annex 1
To Exhibit A-1 – Assignment and Acceptance




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1. Representations and Warranties.
1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, its Subsidiaries or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, its Subsidiaries or any other Person of any of its
obligations under any Credit Document.
1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.2 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, and
(vii) if it is not incorporated under the laws of the United States of America
or a state thereof, attached to the Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the]

Exhibit A-1 – Form of Assignment and Acceptance
Page 5 of 5

--------------------------------------------------------------------------------




[the relevant] Assignee whether such amounts have accrued prior to, on or after
the Effective Date. The Assignor[s] and the Assignee[s] shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.
3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.





Exhibit A-1 – Form of Assignment and Acceptance
    

--------------------------------------------------------------------------------






EXHIBIT A-2
FORM OF AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE


This Affiliated Lender Assignment and Acceptance (the "Affiliated Lender
Assignment and Acceptance") is dated as of the Effective Date set forth below
and is entered into by and between [the][each]11 Assignor identified in item 1
below ([the][each, an] "Assignor") and [the][each]12 Assignee identified in item
2 below ([the][each, an] "Assignee"). [It is understood and agreed that the
rights and obligations of [the Assignors][the Assignees]13 hereunder are several
and not joint.]14 Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
amended and restated, supplemented, restated or otherwise modified from time to
time, the "Credit Agreement"), receipt of a copy of which is hereby acknowledged
by [the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Affiliated Lender Assignment and Acceptance as if set forth
herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including without limitation any guarantees
included in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] "Assigned
Interest"). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Affiliated Lender Assignment
and Acceptance, without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:        ______________________________


______________________________


2.
Assignee[s]:        ______________________________



______________________________
[for each Assignee, indicate [Sponsor][Affiliate of Sponsor]]


3.
Borrower:        HI-CRUSH PARTNERS LP



11For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
12For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
13Select as appropriate.
14Include bracketed language if there are either multiple Assignors or multiple
Assignees.

Exhibit A-2 – Form of Affiliated Lender Assignment and Acceptance
Page 1 of 1

--------------------------------------------------------------------------------




4.
Administrative Agent:    MORGAN STANLEY SENIOR FUNDING, INC., as administrative
agent under the Credit Agreement



5.
Credit Agreement:    Credit Agreement dated April 28, 2014 among Borrower, the
Lenders party thereto from time to time, and Morgan Stanley Senior Funding,
Inc., as Administrative Agent and Collateral Agent.



6.
Assigned Interest[s]:    

Assignor[s]
Assignee[s]
Aggregate Amount of Commitments /Advances for all Lenders
Amount of Commitment / Advances Assigned
Percentage Assigned of Commitment / Advances
 
 
$
$
   %
 
 
$
$
   %
 
 
$
$
   %



7.    Trade Date:        ______________


Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


8.
Additional Representations and Covenants of Assignee[s]. [The][Each] Assignee
represents and warrants that (a) it is an Affiliated Lender and [the Sponsor]
[an Affiliate of the Sponsor] pursuant to the Credit Agreement; and (b) as of
the Effective Date, after giving effect to this Affiliated Lender Assignment and
Acceptance, the aggregate principal amount of the Advances held by all
Affiliated Lenders does not exceed 25% of the total Advances outstanding. By
executing this Affiliated Lender Assignment and Acceptance, each Affiliated
Lender agrees to be bound by the terms of Section 9.22 of the Credit Agreement.









 


























15Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
16Set forth, to at least 9 decimals, as a percentage of the Commitment /
Advances of all Lenders thereunder.
17To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



Exhibit A-2 – Form of Affiliated Lender Assignment and Acceptance
Page 2 of 2

--------------------------------------------------------------------------------






The terms set forth in this Affiliated Lender Assignment and Acceptance are
hereby agreed to:


ASSIGNOR[S]18 
[NAME OF ASSIGNOR]




By: ________________________________
Name: _____________________________
Title: ______________________________




ASSIGNEE[S]
[NAME OF ASSIGNEE]




By: ________________________________
Name: _____________________________
Title: ______________________________












































































18Add additional signature blocks as needed.



Exhibit A-2 – Form of Affiliated Lender Assignment and Acceptance
Page 3 of 3

--------------------------------------------------------------------------------






[Consented to and]19 Accepted:


MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent




By: ________________________________
Name: _____________________________
Title: ______________________________




[Consented to:] 20 


HI-CRUSH PARTNERS LP


By: Hi-Crush GP LLC, its general partner




By: ________________________________
Name: _____________________________
Title: ______________________________




 




























































19To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
20To be added only if the consents of the Borrower is required by the terms of
the Credit Agreement.



Exhibit A-2 – Form of Affiliated Lender Assignment and Acceptance
Page 4 of 4

--------------------------------------------------------------------------------




Annex 1
To Exhibit A-2 – Affiliated Lender Assignment and Acceptance




STANDARD TERMS AND CONDITIONS FOR
AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE


1. Representations and Warranties.


1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Affiliated Lender Assignment and
Acceptance and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, its Subsidiaries or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, its Subsidiaries or any other Person
of any of its obligations under any Credit Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Affiliated Lender Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee under
the Credit Agreement (subject to such consents, if any, as may be required under
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 5.2 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Affiliated Lender Assignment and
Acceptance and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Affiliated Lender
Assignment and Acceptance and to purchase [the][such] Assigned Interest, and
(vii) if it is not incorporated under the laws of the United States of America
or a state thereof, attached to the Affiliated Lender Assignment and Acceptance
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the]

Exhibit A-2 – Form of Affiliated Lender Assignment and Acceptance
Page 5 of 5

--------------------------------------------------------------------------------




[the relevant] Assignee whether such amounts have accrued prior to, on or after
the Effective Date. The Assignor[s] and the Assignee[s] shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.


3. General Provisions. This Affiliated Lender Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Affiliated Lender Assignment and
Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Affiliated Lender Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Affiliated
Lender Assignment and Acceptance. This Affiliated Lender Assignment and
Acceptance shall be governed by, and construed in accordance with, the law of
the State of New York.











Exhibit A-2 – Form of Affiliated Lender Assignment and Acceptance
Page 6 of 6

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF GUARANTY AGREEMENT
This Guaranty Agreement dated as of April 28, 2014 (as amended, supplemented,
amended and restated or otherwise modified from time to time, this "Guaranty")
is executed by each of the undersigned (individually a "Guarantor" and
collectively, the "Guarantors"), in favor of Morgan Stanley Senior Funding,
Inc., as administrative agent and collateral agent (in such capacity, the
"Agent") for the ratable benefit of the Secured Parties (as defined in the
Credit Agreement referred to herein).
INTRODUCTION
A.    Hi-Crush Partners LP, a Delaware limited partnership (the "Borrower"), the
lenders party thereto from time to time (the "Lenders") and the Agent, are
entering into that certain Credit Agreement dated as of April 28, 2014 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the "Credit Agreement").
B.    Each Guarantor is a Domestic Subsidiary (as defined in the Credit
Agreement) of the Borrower and the transactions contemplated by the Credit
Agreement and the other Credit Documents (as defined in the Credit Agreement),
are (i) in furtherance of such Domestic Subsidiary's business purposes, (ii)
necessary or convenient to the conduct, promotion or attainment of such Domestic
Subsidiary's business purposes, and (iii) for such Domestic Subsidiary's direct
or indirect benefit.
C.    Each Guarantor is executing and delivering this Guaranty (i) to induce the
Lenders to provide Advances under the Credit Agreement, and (ii) intending it to
be a legal, valid, binding, enforceable and continuing obligation of such
Guarantor.
NOW, THEREFORE, in consideration of the premises, each Guarantor hereby agrees
as follows:
Section 1.Definitions. All capitalized terms not otherwise defined in this
Guaranty that are defined in the Credit Agreement shall have the meanings
assigned to such terms by the Credit Agreement.
Section 2.    Guaranty.
(a)    Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment and performance, when due, whether at stated
maturity, by acceleration or otherwise, of all Secured Obligations, whether
absolute or contingent and whether for principal, interest (including, without
limitation, interest that but for the existence of a bankruptcy, reorganization
or similar proceeding would accrue), fees, indemnities, expenses or otherwise
(collectively, the "Guaranteed Obligations"). Without limiting the generality of
the foregoing, each Guarantor's liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by the Borrower
or any Subsidiary of the Borrower to the Agent or any Lender under the Credit
Documents and by the Borrower or any Subsidiary of the Borrower to the Swap
Counterparty but for the fact that they are unenforceable or not allowable due
to insolvency or the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrower or any Subsidiary of the Borrower.
(b)    In order to provide for just and equitable contribution among the
Guarantors, the Guarantors agree that in the event a payment shall be made on
any date under this Guaranty by any Guarantor (the "Funding Guarantor"), each
other Guarantor (each a "Contributing Guarantor") shall indemnify the Funding
Guarantor in an amount equal to the amount of such payment, in each case
multiplied by a fraction the numerator of which shall be the net worth of the
Contributing Guarantor as of such date and the

Exhibit B - Form of Guaranty Agreement
Page 7 of 7
NY\6271324.2

--------------------------------------------------------------------------------




denominator of which shall be the aggregate net worth of all the Contributing
Guarantors together with the net worth of the Funding Guarantor as of such date.
Any Contributing Guarantor making any payment to a Funding Guarantor pursuant to
this Section 2(b) shall be subrogated to the rights of such Funding Guarantor to
the extent of such payment.
(c)    Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor under this Guaranty on any date shall be limited
to a maximum aggregate amount equal to the largest amount that would not, on
such date, render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code of the United
States or any applicable provisions of comparable laws relating to bankruptcy,
insolvency, or reorganization, or relief of debtors (collectively, the
"Fraudulent Transfer Laws"), but only to the extent that any Fraudulent Transfer
Law has been found in a final non-appealable judgment of a court of competent
jurisdiction to be applicable to such obligations as of such date, in each case:
(i)    after giving effect to all liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws, but
specifically excluding:
(A)    any liabilities of such Guarantor in respect of intercompany indebtedness
to the Borrower or other Credit Parties to the extent that such indebtedness
would be discharged in an amount equal to the amount paid by such Guarantor
hereunder;
(B)    any liabilities of such Guarantor under this Guaranty; and
(C)    any liabilities of such Guarantor under each of its other guarantees of
and joint and several co-borrowings of Debt, in each case entered into on the
date this Guaranty becomes effective, which contain a limitation as to maximum
amount substantially similar to that set forth in this Section 2(c) (each such
other guarantee and joint and several co-borrowing entered into on the date this
Guaranty becomes effective, a "Competing Guaranty") to the extent such
Guarantor's liabilities under such Competing Guaranty exceed an amount equal to
(1) the aggregate principal amount of such Guarantor's obligations under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 2(c)),
multiplied by (2) a fraction (i) the numerator of which is the aggregate
principal amount of such Guarantor's obligations under such Competing Guaranty
(notwithstanding the operation of that limitation contained in such Competing
Guaranty that is substantially similar to this Section 2(c)), and (ii) the
denominator of which is the sum of (x) the aggregate principal amount of the
obligations of such Guarantor under all other Competing Guaranties
(notwithstanding the operation of those limitations contained in such other
Competing Guaranties that are substantially similar to this Section 2(c)), (y)
the aggregate principal amount of the obligations of such Guarantor under this
Guaranty (notwithstanding the operation of this Section 2(c)), and (z) the
aggregate principal amount of the obligations of such Guarantor under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 2(c));
and
(ii)    after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under Section 2(b)).

Exhibit B – Form of Guaranty Agreement


NY\6271324.2

--------------------------------------------------------------------------------




Section 3.    Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent, any
other Lender, any Banking Services Provider or any Swap Counterparty with
respect thereto but subject to Section 2(c) above. The obligations of each
Guarantor under this Guaranty are independent of the Guaranteed Obligations or
any other obligations of any other Person under the Credit Documents or in
connection with any Hedging Arrangement, and a separate action or actions may be
brought and prosecuted against a Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against the Borrower, any other
Guarantor or any other Person or whether the Borrower, any other Guarantor or
any other Person is joined in any such action or actions. The liability of each
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives, to the extent not
prohibited by applicable law, any defenses (other than satisfaction in full of
all of the Guaranteed Obligations) it may now or hereafter have in any way
relating to, any or all of the following:
(a)    any lack of validity or enforceability of any Credit Document or any
agreement or instrument relating thereto or any part of the Guaranteed
Obligations being irrecoverable;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any Person under the Credit Documents or any agreement or instrument relating to
Hedging Arrangements with a Swap Counterparty, or any other amendment or waiver
of or any consent to departure from any Credit Document or any agreement or
instrument relating to Hedging Arrangements with a Swap Counterparty, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to the Borrower or otherwise;
(c)    any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
(d)    any manner of application of Collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any Collateral for all or any of the Guaranteed Obligations or any other
obligations of any other Person under the Credit Documents or any other assets
of the Borrower or any Guarantor;
(e)    any change, restructuring or termination of the corporate structure or
existence of the Borrower or any Guarantor;
(f)    any failure of any Lender, the Agent or any other Secured Party to
disclose to the Borrower or any Guarantor any information relating to the
business, condition (financial or otherwise), operations, properties or
prospects of any Person now or in the future known to the Agent, any Lender or
any other Secured Party (and each Guarantor hereby irrevocably waives any duty
on the part of any Secured Party to disclose such information);
(g)    any signature of any officer of the Borrower or any Guarantor being
mechanically reproduced in facsimile or otherwise; or
(h)    any other circumstance or any existence of or reliance on any
representation by any Secured Party that might otherwise constitute a defense
available to, or a discharge of, the Borrower, any Guarantor or any other
guarantor, surety or other Person.

Exhibit B – Form of Guaranty Agreement


NY\6271324.2

--------------------------------------------------------------------------------




Section 4.    Continuation and Reinstatement, Etc. Each Guarantor agrees that,
to the extent that payments of any of the Guaranteed Obligations are made, or
any Secured Party receives any proceeds of Collateral, and such payments or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, or otherwise required to be repaid, then
to the extent of such repayment the Guaranteed Obligations shall be reinstated
and continued in full force and effect as of the date such initial payment or
collection of proceeds occurred.
Section 5.    Waivers and Acknowledgments.
(a)    Each Guarantor, to the extent not prohibited by applicable law, hereby
waives promptness, diligence, presentment, notice of acceptance and any other
notice with respect to any of the Guaranteed Obligations and this Guaranty and
any requirement that any Secured Party protect, secure, perfect or insure any
Lien or any property or exhaust any right or take any action against the
Borrower or any other Person or any Collateral.
(b)    Each Guarantor, to the extent not prohibited by applicable law, hereby
irrevocably waives any right to revoke this Guaranty, and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.
(c)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from (i) the financing arrangements involving the Borrower or
any Guarantor contemplated by the Credit Documents, (ii) the Hedging
Arrangements with a Swap Counterparty, and (iii) the Bank Services provided to
the Borrower or any Guarantor, and that the waivers set forth in this Guaranty
are knowingly made in contemplation of such benefits.
Section 6.    Subrogation and Subordination.
(a)    No Guarantor will exercise any rights that it may now have or hereafter
acquire against the Borrower or any other Person to the extent that such rights
arise from the existence, payment, performance or enforcement of such
Guarantor's obligations under this Guaranty or any other Credit Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower or any other Person,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower or any other Person, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations (other than contingent indemnification obligations which are not yet
due and payable and which by their terms survive the termination or expiration
of the Credit Agreement and the other Credit Documents) and any and all other
amounts payable by the Guarantors under this Guaranty shall have been paid in
full in cash, all Hedging Arrangements with Swap Counterparties have been
terminated (other than Hedging Arrangements as to which arrangements
satisfactory to the applicable counterparty in its sole discretion have been
made) and all Commitments shall have terminated (such date being the
"Termination Date"). If any amount shall be paid to a Guarantor in violation of
the preceding sentence at any time prior to or on the Termination Date, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Agent to be credited and applied to the Guaranteed
Obligations and any and all other amounts payable by the Guarantors under this
Guaranty, whether matured or unmatured, in accordance with the terms of the
Credit Documents.

Exhibit B – Form of Guaranty Agreement


NY\6271324.2

--------------------------------------------------------------------------------




(b)    Each Guarantor agrees that, until after the Termination Date, all
Subordinated Guarantor Obligations (as hereinafter defined) are and shall be
subordinate and inferior in rank, preference and priority to all obligations of
such Guarantor in respect of the Guaranteed Obligations hereunder, and such
Guarantor shall, if requested by the Agent, execute a subordination agreement
reasonably satisfactory to the Agent to more fully set out the terms of such
subordination. "Subordinated Guarantor Obligations" means any and all
obligations and liabilities of a Guarantor owing to the Borrower or any other
Guarantor, direct or contingent, due or to become due, now existing or hereafter
arising, including, without limitation, all future advances, with interest,
attorneys' fees, expenses of collection and costs.
Section 7.    Representations and Warranties. Each Guarantor hereby represents
and warrants as follows:
(a)    There are no conditions precedent to the effectiveness of this Guaranty.
Such Guarantor benefits from executing this Guaranty.
(b)    Such Guarantor has, independently and without reliance upon the Agent or
any Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty, and such Guarantor has established adequate means of obtaining from
the Borrower and each other relevant Person on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial and otherwise), operations, properties
and prospects of the Borrower and each other relevant Person.
(c)    The obligations of such Guarantor under this Guaranty are the valid,
binding and legally enforceable obligations of such Guarantor, (except as
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws at the time in effect affecting the rights of creditors generally
and (ii) general principles of equity whether applied by a court of law or
equity), and the execution and delivery of this Guaranty by such Guarantor has
been duly and validly authorized in all respects by all requisite corporate,
limited liability company or partnership actions on the part of such Guarantor,
and the Person who is executing and delivering this Guaranty on behalf of such
Guarantor has full power, authority and legal right to so do, and to observe and
perform all of the terms and conditions of this Guaranty on such Guarantor's
part to be observed or performed.
Section 8.    Right of Set‑Off. Upon the occurrence and during the continuance
of any Event of Default, any Lender or the Agent is hereby authorized at any
time, to the fullest extent permitted by law, to set-off and apply any deposits
(general or special, time or demand, provisional or final) and other
indebtedness owing by such Secured Party to the account of each Guarantor
against any and all of the obligations of the Guarantors under this Guaranty,
irrespective of whether or not such Secured Party shall have made any demand
under this Guaranty and although such obligations may be contingent and
unmatured. Such Secured Party shall promptly notify the affected Guarantor after
any such set‑off and application is made, provided that the failure to give such
notice shall not affect the validity of such set‑off and application. The rights
of the Secured Parties under this Section 8 are in addition to other rights and
remedies (including, without limitation, other rights of set‑off) which any
Secured Party may have.
Section 9.    Amendments, Etc. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
affected Guarantor and the Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

Exhibit B – Form of Guaranty Agreement


NY\6271324.2

--------------------------------------------------------------------------------




Section 10.    Notices, Etc. All notices and other communications provided for
hereunder shall be sent in the manner provided for in Section 9.9 of the Credit
Agreement, in writing and hand delivered with written receipt, telecopied, sent
by facsimile, sent by a nationally recognized overnight courier, or sent by
certified mail, return receipt requested, if to a Guarantor, at its address for
notices specified in Schedule II to the Security Agreement, and if to the Agent
or any Lender, at its address specified in or pursuant to the Credit Agreement.
All such notices and communications shall be effective when delivered.
Section 11.    No Waiver: Remedies. No failure on the part of the Agent or any
other Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
Section 12.    Continuing Guaranty: Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the Termination Date, (b) be binding upon each Guarantor and its
successors and assigns, (c) inure to the benefit of and be enforceable by the
Agent and each Lender and their respective successors, and, in the case of
transfers and assignments made in accordance with the Credit Agreement,
transferees and assigns, and (d) inure to the benefit of and be enforceable by a
Swap Counterparty and each of its successors, transferees and assigns to the
extent such successor, transferee or assign is a Lender or an Affiliate of a
Lender. Without limiting the generality of the foregoing clause (c), subject to
Section 9.7 of the Credit Agreement, any Lender may assign or otherwise transfer
all or any portion of its rights and obligations under the Credit Agreement
(including, without limitation, all or any portion of its Commitment, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject, however, in all
respects to the provisions of the Credit Agreement. Each Guarantor acknowledges
that upon any Person becoming a Lender or the Agent in accordance with the
Credit Agreement, such Person shall be entitled to the benefits hereof.
Section 13.    Governing Law; Service of Process. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.
NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 14.    Submission to Jurisdiction. EACH OF THE PARTIES TO THIS GUARANTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER

Exhibit B – Form of Guaranty Agreement


NY\6271324.2

--------------------------------------------------------------------------------




MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER CREDIT DOCUMENT
SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT IN
THE COURTS OF ANY JURISDICTION.
Section 15.    Waiver of Jury. THE GUARANTORS HEREBY ACKNOWLEDGE THAT THEY HAVE
BEEN REPRESENTED BY AND HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 16.    INDEMNIFICATION. EACH GUARANTOR HEREBY INDEMNIFIES AND HOLDS
HARMLESS THE AGENT AND EACH LENDER AND EACH OF THEIR AFFILIATES AND EACH THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ADVISORS (EACH, AN
"INDEMNITEE") FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES,
COSTS, AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS' FEES)
THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNITEE, IN EACH
CASE ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT
LIMITATION, IN CONNECTION WITH ANY INVESTIGATION, LITIGATION, OR PROCEEDING OR
PREPARATION OF DEFENSE IN CONNECTION THEREWITH) THIS GUARANTY OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE APPLICABLE INDEMNITEE, EXCEPT TO THE EXTENT SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNITEE'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
Section 17.    Additional Guarantors. Pursuant to Section 5.6 of the Credit
Agreement, Domestic Subsidiaries of the Borrower that were not in existence on
the date of the Credit Agreement are required to enter into this Guaranty as a
Guarantor upon becoming a Domestic Subsidiary. Upon execution and delivery after
the date hereof by the Agent and such Domestic Subsidiary of an instrument in
the form of Annex 1, such Domestic Subsidiary shall become a Guarantor hereunder
with the same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Guaranty shall not require the consent of any other Guarantor
hereunder. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Guaranty.
Section 18.    USA Patriot Act. Each Secured Party that is subject to the Act
(as hereinafter defined) and the Agent (for itself and not on behalf of any
other Secured Party) hereby notifies each Guarantor that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001))(the "Act"), it is required to obtain, verify and record
information that identifies such Guarantor, which information includes the name
and address of such Guarantor and other information that will allow such Secured
Party or the Agent, as applicable, to identify such Guarantor in accordance with
the Act. Following a request by any Secured Party, each Guarantor shall promptly
furnish all documentation and other information that such Secured Party
reasonably requests in order to comply with its ingoing obligations under the
applicable "know your customer" and anti-money laundering rules and regulations,
including the Act.

Exhibit B – Form of Guaranty Agreement


NY\6271324.2

--------------------------------------------------------------------------------




Section 19.    Execution in Counterparts. This Guaranty may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT AGREEMENT
REFERRED TO IN THIS GUARANTY, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
RELATED TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of this page intentionally left blank.]



Exhibit B – Form of Guaranty Agreement


NY\6271324.2

--------------------------------------------------------------------------------






Each Guarantor has caused this Guaranty to be duly executed as of the date first
above written.
GUARANTORS:
HI-CRUSH WYEVILLE LLC
By:______________________________________    
Name:                            
Title:                            


HI-CRUSH CHAMBERS LLC
By:______________________________________    
Name:                            
Title:                            


HI-CRUSH OPERATING LLC
By:______________________________________    
Name:                            
Title:                            


HI-CRUSH RAILROAD LLC
By:______________________________________    
Name:                            
Title:                            


D & I SILICA, LLC.
By:______________________________________    
Name:                            
Title:                            


HI-CRUSH FINANCE CORP.
By:______________________________________    
Name:                            
Title:                            





Exhibit B – Form of Guaranty Agreement


NY\6271324.2

--------------------------------------------------------------------------------






HI-CRUSH AUGUSTA ACQUISITION CO. LLC
By:______________________________________    
Name:                            
Title:                            


HI-CRUSH AUGUSTA LLC
By:______________________________________    
Name:                            
Title:                            

















Exhibit B – Form of Guaranty Agreement


NY\6271324.2

--------------------------------------------------------------------------------




Annex 1 to the
Guaranty Agreement


SUPPLEMENT NO. ____ dated as of [_______] [_____], 201[___] (this "Supplement"),
to the Guaranty Agreement dated as of April 28, 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the "Guaranty
Agreement"), made by certain Subsidiaries party thereto (each a "Guarantor" and
collectively, the "Guarantors") of Hi-Crush Partners LP, a Delaware limited
partnership (the "Borrower") and Morgan Stanley Senior Funding, Inc., as
administrative agent and collateral agent (in such capacity, the "Agent") for
the benefit of the Secured Parties (as defined in the Credit Agreement referred
to herein).
A.Reference is made to the Credit Agreement dated as of April 28, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among the Borrower, the lenders from time
to time party thereto (the "Lenders") AND the Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guaranty Agreement and the Credit
Agreement.
C.    The Guarantors have entered into the Guaranty Agreement in order to induce
the Lenders to make Advances. Section 17 of the Guaranty Agreement provides that
additional Domestic Subsidiaries of the Borrower may become Guarantors under the
Guaranty Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Domestic Subsidiary of the Borrower (the "New
Guarantor") is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty Agreement as
consideration for Advances previously made.
Accordingly, the Agent and the New Guarantor agree as follows:
SECTION 1.    In accordance with Section 17 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects on
and as of the date hereof. Each reference to a "Guarantor" in the Guaranty
Agreement shall be deemed to include the New Guarantor. The Guaranty Agreement
is hereby incorporated herein by reference.
SECTION 2.    The New Guarantor represents and warrants to the Agent and the
other Secured Parties that this Supplement has been duly authorized, executed
and delivered by it by all requisite corporate, limited liability company or
partnership action and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors' rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).
SECTION 3.    This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Agent. Delivery of an
executed signature page

Exhibit B – Form of Guaranty Agreement
    

--------------------------------------------------------------------------------




to this Supplement by fax or other electronic transmission shall be as effective
as delivery of a manually executed counterpart of this Supplement.
SECTION 4.    Except as expressly supplemented hereby, the Guaranty Agreement
shall remain in full force and effect.
SECTION 5.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE NEW GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10 OF THE GUARANTY AGREEMENT AT THE
ADDRESS FOR THE NEW GUARANTOR SET FORTH ON THE SIGNATURE PAGE HERETO. NOTHING IN
THIS SECTION WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
SECTION 6.    EACH OF THE PARTIES TO THIS SUPPLEMENT IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS SUPPLEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
SUPPLEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
SUPPLEMENT OR ANY OTHER CREDIT DOCUMENT IN THE COURTS OF ANY JURISDICTION.
SECTION 7.    THE NEW GUARANTOR HEREBY ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED
BY AND HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
SUPPLEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 8.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with

Exhibit B – Form of Guaranty Agreement
    
NY\6271324.2

--------------------------------------------------------------------------------




valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
SECTION 9.    All communications and notices hereunder shall be in writing and
given as provided in Section 10 of the Guaranty Agreement.
THIS SUPPLEMENT, THE GUARANTY AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS
DEFINED IN THE CREDIT AGREEMENT REFERRED TO IN THIS SUPPLEMENT, REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES RELATED TO THE SUBJECT MATTER HEREOF AND
THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of this page intentionally left blank.]

Exhibit B – Form of Guaranty Agreement
    
NY\6271324.2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Guarantor and the Agent have duly executed this
Supplement to the Guaranty Agreement as of the day and year first above written.
[Name of New Guarantor]


By:                        
Name:                    
Title:                    


Address for New Guarantor:


______________________
______________________


MORGAN STANLEY SENIOR FUNDING, INC.,
as Agent


By:                        
Name:                    
Title:                    









Exhibit B – Form of Guaranty Agreement
    
NY\6271324.2

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF NOTICE OF BORROWING
April 28, 2014


Morgan Stanley Senior Funding, Inc., as Administrative Agent
1585 Broadway
New York, New York 10036
Telephone: 917-260-5330
Facsimile: 917-260-6680


Ladies and Gentlemen:


The undersigned, Hi-Crush Partners LP, a Delaware limited partnership
("Borrower"), refers to the Credit Agreement dated as of the date hereof (the
"Credit Agreement," the defined terms of which are used in this Notice of
Borrowing as defined therein unless otherwise defined in this Notice of
Borrowing) among the Borrower, the lenders party thereto (the "Lenders"), and
Morgan Stanley Senior Funding, Inc., as administrative agent and collateral
agent, and hereby gives you irrevocable notice pursuant to Section 2.2(a) of the
Credit Agreement that the undersigned hereby requests a Borrowing (the "Proposed
Borrowing"), and in connection with that request sets forth below the
information relating to such Proposed Borrowing as required by the Credit
Agreement:
The Business Day of the Proposed Borrowing is _____________, _____.
The Proposed Borrowing will be composed of [Base Rate Advances] [Eurodollar
Advances].
The aggregate amount of the Proposed Borrowing is $____________.
[The Interest Period for each Eurodollar Advance made as part of the Proposed
Borrowing is [one][two][three][six] month(s)] .
The Advances herein requested are to be received in immediately available funds
on the date set forth above in the following account: [_________].
Very truly yours,


HI-CRUSH PARTNERS LP


By: Hi-Crush GP LLC, its general partner




By:_______________________________
Name:_____________________________
Title:______________________________


 


Subject to approval of all Lenders.
Subject to approval of all Lenders.



Exhibit C – Form of Notice of Borrowing
    

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF NOTICE OF CONTINUATION OR CONVERSION


[Date]


Morgan Stanley Senior Funding, Inc., as Administrative Agent
1585 Broadway
New York, New York 10036
Telephone: 917-260-5330
Facsimile: 917-260-6680


Ladies and Gentlemen:


The undersigned, Hi-Crush Partners LP, a Delaware limited partnership
("Borrower"), refers to the Credit Agreement dated as of April 28, 2014 (as the
same may be amended, restated, amended and restated, supplement or otherwise
modified from time to time, the "Credit Agreement," the defined terms of which
are used in this Notice of Continuation or Conversion as defined therein unless
otherwise defined in this Notice of Continuation or Conversion) among the
Borrower, the lenders party thereto (the "Lenders"), and Morgan Stanley Senior
Funding, Inc., as Administrative Agent and Collateral Agent, and hereby gives
you irrevocable notice pursuant to Section 2.2(b) of the Credit Agreement that
the undersigned hereby requests a [Conversion][continuation] of outstanding
Advances, and in connection with that request sets forth below the information
relating to such [Conversion][continuation] (the "Requested
[Conversion][Continuation]") as required by Section 2.2(b) of the Credit
Agreement:


1.    The Business Day of the Requested [Conversion][Continuation] is
_______________, ____.


2.    The aggregate amount of the existing Advances to be [Converted][continued]
is $ _______ and is comprised of [Base Rate Advances][Eurodollar Advances]
("Existing Advances").


3.    The Requested [Conversion][Continuation] consists of [a Conversion of the
Existing Advances to [Base Rate Advances] [Eurodollar Advances]] [a continuation
of the Existing Advances].


[(4)    The duration of the Interest Period for the Eurodollar Advances included
in the Requested [Conversion][Continuation] is [[one][two][three][six]
month[s]].


The Borrower hereby certifies that no Event of Default has occurred and is
continuing or would result from the Requested [Conversion][Continuation].
        
Very truly yours,


HI-CRUSH PARTNERS LP


By: Hi-Crush GP LLC, its general partner


By:_______________________________
Name:_____________________________
Title:______________________________



Exhibit D – Notice of Continuation or Conversion



--------------------------------------------------------------------------------




EXHIBIT E
FORM OF PLEDGE AND SECURITY AGREEMENT

This Pledge and Security Agreement, dated as of April 28, 2014 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
"Security Agreement"), is by and among Hi-Crush Partners LP, a Delaware limited
partnership (the "Borrower"), certain subsidiaries of the Borrower party hereto
from time to time (collectively with the Borrower, the "Grantors" and
individually, a "Grantor"), and Morgan Stanley Senior Funding, Inc., as
collateral agent (in such capacity, the "Collateral Agent") for the ratable
benefit of the Secured Parties (as defined in the Credit Agreement referred to
herein).
W I T N E S S E T H:
WHEREAS, the Borrower, the lenders party thereto from time to time (the
"Lenders"), Collateral Agent, and Morgan Stanley Senior Funding, Inc., as
administrative agent, are entering into that certain Credit Agreement, dated as
of April 28, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the "Credit Agreement"); and
WHEREAS, pursuant to the terms of the Credit Agreement, and in consideration of
the credit extended by the Lenders to the Borrower, certain Grantors have
executed and delivered that certain Guaranty Agreement dated as of the date
hereof (the "Guaranty"), guaranteeing the Guaranteed Obligations (as defined in
the Guaranty Agreement); and
WHEREAS, as a condition precedent to the initial extension of credit under the
Credit Agreement, each Grantor is required to execute and deliver this Security
Agreement; and
WHEREAS, it is in the best interests of each Grantor to execute this Security
Agreement inasmuch as each Grantor will derive substantial direct and indirect
benefits from (i) the transactions contemplated by the Credit Agreement, (ii)
the Hedging Arrangements (as defined in the Credit Agreement) entered into by
the Borrower or any other Grantor with a Swap Counterparty (as defined in the
Credit Agreement), and (iii) the Banking Services (as defined in the Credit
Agreement) provided by any Banking Services Provider, and each Grantor is
willing to execute, deliver and perform its obligations under this Security
Agreement to secure the Secured Obligations (as defined in the Credit
Agreement);
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of each
Secured Party, as follows:

DEFINITIONS
Certain Terms. The following terms (whether or not underscored) when used in
this Security Agreement, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):
"Borrower" has the meaning set forth in the preamble.
"Certificated Equipment" means any Equipment the ownership of which is evidenced
by, or under applicable Legal Requirement, is required to be evidenced by a
certificate of title.
"Collateral" has the meaning set forth in Section 2.1.

Exhibit E – Form of Pledge and Security Agreement
Page 1 of 1
NY\6271325.4

--------------------------------------------------------------------------------




"Collateral Account" has the meaning set forth in Section 4.3(b).
"Collateral Agent" has the meaning set forth in the preamble.
"Computer Hardware and Software Collateral" means (a) all computer and other
electronic data processing hardware, integrated computer systems, central
processing units, memory units, display terminals, printers, features, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories and all
peripheral devices and other related computer hardware, including all operating
system software, utilities and application programs in whatsoever form, (b)
software programs (including both source code, object code and all related
applications and data files), designed for use on the computers and electronic
data processing hardware described in clause (a) above, (c) all firmware
associated therewith, (d) all documentation (including flow charts, logic
diagrams, manuals, guides, specifications, training materials, charts and pseudo
codes) with respect to such hardware, software and firmware described in the
preceding clauses (a) through (c), and (e) all rights with respect to all of the
foregoing, including copyrights, licenses, options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications and any substitutions,
replacements, improvements, error corrections, updates, additions or model
conversions of any of the foregoing.
"Control Agreement" means an authenticated record in form and substance
reasonably satisfactory to the Collateral Agent, that provides for the
Collateral Agent (for the ratable benefit of the Secured Parties) to have
"control" (as defined in the UCC) over certain Collateral.
"Copyright Collateral" means all copyrights of any Grantor, registered or
unregistered and whether published or unpublished, now or hereafter in force
throughout the world including all of such Grantor's rights, titles and
interests in and to all copyrights registered in the United States Copyright
Office or anywhere else in the world, including without limitation those
copyrights referred to in Item C of Schedule III hereto, and registrations and
recordings thereof and all applications for registration thereof, whether
pending or in preparation, all copyright licenses, the right to sue for past,
present and future infringements of any of the foregoing, all rights
corresponding thereto, all extensions and renewals of any thereof and all
proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and Proceeds of suit, which are owned or licensed by such
Grantor.
"Credit Agreement" has the meaning set forth in the first recital.
"Distributions" means all cash, cash dividends, stock dividends, other
distributions, liquidating dividends, shares of stock resulting from (or in
connection with the exercise of) stock splits, reclassifications, warrants,
options, non-cash dividends, and all other distributions or payments (whether
similar or dissimilar to the foregoing) on or with respect to, or on account of,
any Pledged Share or Pledged Interest or other rights or interests constituting
Collateral.
"Equipment" has the meaning set forth in Section 2.1(a).
"Excluded Property" shall mean:
(a)     any Property in any case to the extent (but only to the extent) (i) that
by its terms forbids, prohibits or makes void or unenforceable any grant of
security interests in such Property, or (ii) the assignment of which, or the
grant of a security interest in, such Property is prohibited by any applicable
law; provided however, that such Property shall cease to be Excluded Property
and automatically be subject to the lien and security interests granted herein
and to the terms and provisions of this Security Agreement as

Exhibit E – Form of Pledge and Security Agreement
Page 2 of 2
NY\6271325.4

--------------------------------------------------------------------------------




"Collateral," to the extent that (A) either of the prohibitions in clauses (i)
and (ii) above is ineffective or subsequently rendered ineffective under the UCC
or any other Legal Requirement or is otherwise no longer in effect or (B) the
applicable Grantor or the Collateral Agent has obtained the consent of the
parties applicable to such Excluded Property necessary for the creation of a
lien and security in, such Excluded Property;
(b)     Equipment owned by any Grantor on the date hereof or hereafter acquired
that is subject to a Lien securing a purchase money obligation or obligations
under Capital Leases, in each case permitted to be incurred pursuant to the
provisions of the Credit Agreement, if the contract or other agreement in which
such Lien is granted (or the documentation providing for such purchase money
obligation of Capital Lease obligation) validly prohibits the creation of any
other Lien on such Equipment (but only for so long as such contract or other
agreement in which such Lien is granted is in effect);
(c)     Equity Interests in a First-Tier Foreign Subsidiary that are Voting
Securities in excess of 66% of the then outstanding Voting Securities issued by
such First-Tier Foreign Subsidiary;
(d)     Equity Interests in Foreign Subsidiaries that are not First-Tier Foreign
Subsidiaries; and
(e)    deposit accounts, cash and/or securities subject to Liens (including
escrow agreements) permitted under Section 6.2(i) of the Credit Agreement;
provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clauses
(a) through (e) above (unless such Proceeds, substitutions or replacements would
constitute Excluded Property referred to in clauses (a) through (e)).
"General Intangibles" means all "general intangibles" and all "payment
intangibles", each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations and all Intellectual Property Collateral
(in each case, regardless of whether characterized as general intangibles under
the UCC).
"Governmental Approval" has the meaning set forth in Section 2.1(f).
"Grantor" has the meaning set forth in the preamble.
"Indemnified Parties" has the meaning set forth in Section 6.3(a).
"Intellectual Property Collateral" means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.
"Inventory" has the meaning set forth in Section 2.1(b).
"Lenders" has the meaning set forth in the first recital.
"Obligor" means the Borrower or any other Grantor.
"Patent Collateral" means (a) all inventions and discoveries, whether patentable
or not, all letters patent and applications for letters patent throughout the
world, including without limitation those patents referred to in Item A of
Schedule III hereto, and any patent applications in preparation for filing, (b)
all reissues, divisions, continuations, continuations‑in‑part, extensions,
renewals and reexaminations of any

Exhibit E – Form of Pledge and Security Agreement
Page 3 of 3
NY\6271325.4

--------------------------------------------------------------------------------




of the items described in clause (a), (c) all patent licenses, and other
agreements providing any Grantor with the right to use any items of the type
referred to in clauses (a) and (b) above, and (d) all proceeds of, and rights
associated with, the foregoing (including licenses, royalties income, payments,
claims, damages and proceeds of infringement suits), the right to sue third
parties for past, present or future infringements of any patent or patent
application, and for breach or enforcement of any patent license.
"Pledged Interests" means all Equity Interests or other ownership interests
(other than Pledged Shares) now owned or hereafter acquired by any Obligor
(including without limitation all Equity Interests or other ownership interests
(other than Pledged Shares) of any Pledged Interests Issuer described in Item A
of Schedule I hereto); all registrations, certificates, articles, by-laws,
regulations, limited liability company agreements or constitutive agreements
governing or representing any such interests; all options and other rights,
contractual or otherwise, at any time existing with respect to such interests,
as such interests are amended, modified, or supplemented from time to time, and
together with any interests in any Pledged Interests Issuer taken in extension
or renewal thereof or substitution therefor.
"Pledged Interests Issuer" means each issuer of Pledged Shares or Pledged
Interests, including, without limitation, each Person identified in Item A of
Schedule I hereto as the issuer of the Pledged Shares or the Pledged Interests
identified opposite the name of such Person.
"Pledged Note Issuer" means each Person identified in Item B of Schedule I
hereto as the issuer of the Pledged Notes identified opposite the name of such
Person.
"Pledged Notes" means all promissory notes of any Pledged Note Issuer evidencing
Debt incurred pursuant to Section 6.1(c) of the Credit Agreement in form and
substance reasonably satisfactory to the Collateral Agent delivered by any
Grantor to the Collateral Agent (or the Revolving Agent as bailee for the
Collateral Agent pursuant to the terms of the Intercreditor Agreement) as
Pledged Property hereunder, as such promissory notes are amended, modified or
supplemented from time to time and together with any promissory note of any
Pledged Note Issuer taken in extension or renewal thereof or substitution
therefor.
"Pledged Property" means all Pledged Notes, Pledged Interests, Pledged Shares,
all assignments of any amounts due or to become due with respect to the Pledged
Interests or the Pledged Shares, all other instruments which are now being
delivered by any Grantor to the Collateral Agent (or the Revolving Agent as
bailee for the Collateral Agent pursuant to the terms of the Intercreditor
Agreement) or may from time to time hereafter be delivered by any Grantor to the
Collateral Agent (or the Revolving Agent as bailee for the Collateral Agent
pursuant to the terms of the Intercreditor Agreement) for the purpose of
pledging under this Security Agreement or any other Credit Document, and all
proceeds of any of the foregoing.
"Pledged Shares" means all Equity Interests now owned or hereafter acquired by
any Obligor (including without limitation all Equity Interests of any Pledged
Interests Issuer identified under Item A of Schedule I) which are delivered by
any Grantor to the Collateral Agent (or the Revolving Agent as bailee for the
Collateral Agent pursuant to the terms of the Intercreditor Agreement) as
Pledged Property hereunder.
"Receivables" has the meaning set forth in Section 2.1(c).
"Related Contracts" has the meaning set forth in Section 2.1(c).
"Security Agreement" has the meaning set forth in the preamble.
"Termination Date" means the date that all Secured Obligations (other than
contingent indemnification obligations which are not yet due and payable and
which by their terms survive the

Exhibit E – Form of Pledge and Security Agreement
Page 4 of 4
NY\6271325.4

--------------------------------------------------------------------------------




termination or expiration of the Credit Agreement and the other Credit
Documents) have been paid in full in cash, all Hedging Arrangements with Swap
Counterparties have been terminated (other than Hedging Arrangements as to which
arrangements satisfactory to the applicable counterparty in its sole discretion
have been made), and all Commitments shall have terminated.
"Trademark Collateral" means (a) (i) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, certification marks, collective marks, logos and other source or
business identifiers, and all goodwill of the business associated therewith, now
existing or hereafter adopted or acquired, including without limitation those
trademarks referred to in Item B of Schedule III hereto, whether currently in
use or not, all registrations and recordings thereof and all applications in
connection therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America, or
any State thereof or any other country or political subdivision thereof or
otherwise, and all common‑law rights relating to the foregoing, and (ii) the
right to obtain all reissues, extensions or renewals of the foregoing
(collectively referred to as the "Trademark"), (b) all trademark licenses for
the grant by or to any Grantor of any right to use any trademark, (c) all of the
goodwill of the business connected with the use of, and symbolized by the items
described in, clause (a), and to the extent applicable clause (b), (d) the right
to sue third parties for past, present and future infringements of any Trademark
Collateral described in clause (a) and, to the extent applicable, clause (b),
and (e) all Proceeds of, and rights associated with, the foregoing, including
any claim by any Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world.
"Trade Secrets Collateral" means all common law and statutory trade secrets and
all other confidential, proprietary or useful information and all know‑how
obtained by or used in or contemplated at any time for use in the business of
any Grantor, (all of the foregoing being collectively called a "Trade Secret"),
including all Documents and things embodying, incorporating or referring in any
way to such Trade Secret, all Trade Secret licenses, and including the right to
sue for and to enjoin and to collect damages for the actual or threatened
misappropriation of any Trade Secret and for the breach or enforcement of any
such Trade Secret license.
"UCC" means the Uniform Commercial Code, as in effect in the State of New York,
as the same may be amended from time to time.
Credit Agreement Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Security Agreement, including its
preamble and recitals, have the meanings provided in the Credit Agreement.
UCC Definitions. Unless otherwise defined herein or the context otherwise
requires, terms for which meanings are provided in the UCC are used in this
Security Agreement, including its preamble and recitals, with such meanings.
Miscellaneous. Article, Section, Schedule, and Exhibit references are to
Articles and Sections of and Schedules and Exhibits to this Security Agreement,
unless otherwise specified. All references to instruments, documents, contracts,
and agreements (including this Security Agreement) are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified and shall include all schedules and exhibits thereto unless otherwise
specified. The words "hereof", "herein", and "hereunder" and words of similar
import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to

Exhibit E – Form of Pledge and Security Agreement
Page 5 of 5
NY\6271325.4

--------------------------------------------------------------------------------




any particular provision of this Security Agreement. The term "including" means
"including, without limitation,". Paragraph headings have been inserted in this
Security Agreement as a matter of convenience for reference only and it is
agreed that such paragraph headings are not a part of this Security Agreement
and shall not be used in the interpretation of any provision of this Security
Agreement.

SECURITY INTEREST
Grant of Security Interest. Each Grantor hereby pledges, hypothecates, assigns,
charges, mortgages, delivers, and transfers to the Collateral Agent, for the
ratable benefit of each Secured Party, and hereby grants to the Collateral
Agent, for the ratable benefit of each Secured Party, a continuing security
interest in all of such Grantor's right, title and interest in, to and under,
all of the following, whether now owned or hereafter acquired by such Grantor,
and wherever located and whether now owned or hereafter existing or arising
(collectively, the "Collateral"):
all equipment in all of its forms (including, but not limited to, trenchers and
other equipment used by any Grantor, vehicles, motor vehicles, rolling stock,
vessels, aircraft) of such Grantor, wherever located, and all surface or
subsurface machinery, equipment, facilities, supplies, or other tangible
personal property, including tubing, rods, pumps, pumping units and engines,
pipe, pipelines, meters, apparatus, boilers, compressors, liquid extractors,
connectors, valves, fittings, power plants, poles, lines, cables, wires,
transformers, starters and controllers, machine shops, tools, machinery and
parts, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone, and other communication systems, loading docks, loading
racks, and shipping facilities, and any manuals, instructions, blueprints,
computer software (including software that is imbedded in and part of the
equipment), and similar items which relate to the above, and any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto (any and
all of the foregoing being the "Equipment");
all inventory in all of its forms of such Grantor, wherever located, including
(i) all sand, all raw materials and work in process therefore, finished goods
thereof, and materials used or consumed in the manufacture or production
thereof, (ii) all documents of title covering any inventory, including, without
limitation, work in process, materials used or consumed in any Grantor's
business, now owned or hereafter acquired or manufactured by any Grantor and
held for sale in the ordinary course of its business (iii) all goods in which
such Grantor has an interest in mass or a joint or other interest or right of
any kind (including goods in which such Grantor has an interest or right as
consignee), (iv) all goods which are returned to or repossessed by such Grantor,
and all accessions thereto, products thereof and documents therefore, and (v)
any other item constituting "inventory" under the UCC (any and all such
inventory, materials, goods, accessions, products and documents being the
"Inventory");
all accounts, money, payment intangibles, deposit accounts (including the
Collateral Accounts and all amounts on deposit therein and all cash equivalent
investments carried therein and all proceeds thereof), contracts, contract
rights, all rights constituting a right to the payment of money, chattel paper,
documents, documents of title, instruments, letters of credit, letter of credit
rights and General Intangibles of such Grantor, whether or not earned by
performance or arising out of or in connection with the sale or lease of goods
or the rendering of services, including all moneys due or to become due in
repayment of any loans or advances, and all rights of such Grantor now or
hereafter existing in and to all security agreements, guaranties, leases,
agreements and other contracts securing or otherwise relating to any such
accounts, money, payment intangibles, deposit accounts, contracts,

Exhibit E – Form of Pledge and Security Agreement
Page 6 of 6
NY\6271325.4

--------------------------------------------------------------------------------




contract rights, rights to the payment of money, chattel paper, documents,
documents of title, instruments, letters of credit, letter of credit rights and
General Intangibles (any and all such accounts, money, payment intangibles,
deposit accounts, contracts, contract rights, rights to the payment of money,
chattel paper, documents, documents of title, instruments, letters of credit,
letter of credit rights and General Intangibles being the "Receivables", and any
and all such security agreements, guaranties, leases, agreements and other
contracts being the "Related Contracts");
all Intellectual Property Collateral of such Grantor;
all books, correspondence, credit files, records, invoices, tapes, cards,
computer runs, writings, data bases, information in all forms, paper and
documents and other property relating to, used or useful in connection with,
evidencing, embodying, incorporating or referring to, any of the foregoing in
this Section 2.1;
all governmental approvals, permits, licenses, authorizations, consents,
rulings, tariffs, rates, certifications, waivers, exemptions, filings, claims,
orders, judgments and decrees and other Legal Requirements (each a "Governmental
Approval"), to the extent a security interest may be granted therein; provided
that any Governmental Approval that by its terms or by operation of law would be
void, voidable, terminable or revocable if mortgaged, pledged or assigned
hereunder is expressly excepted and excluded from the Liens and terms of this
Security Agreement, including the grant of security interest in this Section
2.1;
all interest rate swap agreements, interest rate cap agreements and interest
rate collar agreements, and all other agreements or arrangements designed to
protect such Grantor against fluctuations in interest rates or currency exchange
rates and all commodity hedge, commodity swap, exchange, forward, future, floor,
collar or cap agreements, fixed price agreements and all other agreements or
arrangements designed to protect such Grantor against fluctuations in commodity
prices (including, without limitation, any Hedging Arrangement);
to the extent not included in the foregoing, all bank accounts, investment
property, fixtures, supporting obligations and goods;
all Pledged Interests, Pledged Notes, Pledged Shares and any other Pledged
Property whether now or hereafter delivered to the Collateral Agent (or the
Revolving Agent as bailee for the Collateral Agent pursuant to the terms of the
Intercreditor Agreement) in connection with this Security Agreement and all
Distributions, interest, and other payments and rights with respect to such
Pledged Property;
(i) all policies of insurance now or hereafter held by or on behalf of such
Grantor, including casualty, liability, key man life insurance, business
interruption, foreign credit insurance, and any title insurance, (ii) all
proceeds of insurance, and (iii) all rights, now or hereafter held by such
Grantor to any warranties of any manufacturer or contractor of any other Person;
all accessions, substitutions, replacements, products, offspring, rents, issues,
profits, returns, income and proceeds of and from any and all of the foregoing
Collateral (including proceeds which constitute property of the types described
in clauses (a), (b), (c), (d), (e), (f), (g), (h), (i) and (j) and proceeds
deposited from time to time in any lock boxes of such Grantor, and, to the
extent not otherwise included, all payments and proceeds under insurance
(whether or not the Collateral Agent is the loss payee thereof), or any
condemnation award, indemnity, warranty or guaranty, payable by reason of loss
or damage to or otherwise with respect to any of the Collateral);

Exhibit E – Form of Pledge and Security Agreement
Page 7 of 7
NY\6271325.4

--------------------------------------------------------------------------------




any and all Liens and security interests (together with the documents evidencing
such security interests) granted to such Grantor by an obligor to secure such
obligor's obligations owing under any Instrument, Chattel Paper, or contract
that is pledged hereunder or with respect to which a security interest in such
Grantor's rights in such Instrument, Chattel Paper, or contract is granted
hereunder;
any and all guaranties given by any Person for the benefit of such Grantor which
guarantees the obligations of an obligor under any Instrument, Chattel Paper, or
contract, which are pledged hereunder; and
all of such Grantor's other property and rights of every kind and description
and interests therein, including without limitation, all other "Accounts",
"Certificated Securities", "Chattel Paper", "Commercial Tort Claims", "Commodity
Accounts", "Commodity Contracts", "Deposit Accounts", "Documents", "Equipment",
"Fixtures", "General Intangibles", "Goods", "Instruments", "Inventory",
"Investment Property", "Letter of Credit Rights", "Letters of Credit", "Money",
"Payment Intangibles", "Proceeds", "Securities", "Securities Account", "Security
Entitlements", "Supporting Obligations" and "Uncertificated Securities" as each
such terms are defined in the UCC.
Notwithstanding anything to the contrary contained in clause (a) through (n)
above, the security interest created by this Security Agreement shall not extend
to, and the term "Collateral" shall not include, any Excluded Property.
Security for Obligations.
(a)    This Security Agreement, and the Collateral in which the Collateral Agent
for the benefit of the Secured Parties is granted a security interest hereunder
by each Grantor, secures the prompt and indefeasible payment in full in cash and
performance of all Secured Obligations (as defined in the Credit Agreement).
(b)    Notwithstanding anything contained herein to the contrary, it is the
intention of each Grantor, the Collateral Agent and the other Secured Parties
that the amount of the Secured Obligation secured by each Grantor's interests in
any of its Property shall be in, but not in excess of, the maximum amount
permitted by fraudulent conveyance, fraudulent transfer and other similar law,
rule or regulation of any Governmental Authority applicable to such Grantor.
Accordingly, notwithstanding anything to the contrary contained in this Security
Agreement or in any other agreement or instrument executed in connection with
the payment of any of the Secured Obligations, the amount of the Secured
Obligations secured by each Grantor's interests in any of its Property pursuant
to this Security Agreement shall be limited to an aggregate amount equal to the
largest amount that would not render such Grantor's obligations hereunder or the
Liens and security interest granted to the Collateral Agent hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.
Continuing Security Interest; Transfer of Advances; Reinstatement. This Security
Agreement shall create continuing security interests in the Collateral and shall
(a) remain in full force and effect until the Termination Date, (b) be binding
upon each Grantor and its successors, permitted transferees and permitted
assigns, and (c) inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Collateral Agent and each other Secured
Party and its respective successors, permitted transferees and permitted
assigns, subject to the limitations as set forth in the Credit Agreement.
Without limiting the generality of the foregoing clause (c), any Lender may
assign or otherwise transfer (in whole or in part) any Note or any Advance held
by it as provided in Section 9.7 of the Credit Agreement, and any successor or
permitted assignee thereof shall thereupon become vested with all the rights and
benefits in respect thereof granted to such Secured Party under any Credit
Document (including this Security Agreement), or otherwise, subject, however, to
any contrary provisions in such assignment or transfer, and as applicable to the
provisions

Exhibit E – Form of Pledge and Security Agreement
Page 8 of 8
NY\6271325.4

--------------------------------------------------------------------------------




of Section 9.7 and Article 8 of the Credit Agreement. If at any time all or any
part of any payment theretofore applied by the Collateral Agent or any other
Secured Party to any of the Secured Obligations is or must be rescinded or
returned by the Collateral Agent or any such Secured Party for any reason
whatsoever (including, without limitation, the insolvency, bankruptcy,
reorganization or other similar proceeding of any Grantor or any other Person),
such Secured Obligations shall, for purposes of this Security Agreement, to the
extent that such payment is or must be rescinded or returned, be deemed to have
continued to be in existence, notwithstanding any application by the Collateral
Agent or such Secured Party or any termination agreement or release provided to
any Grantor, and this Security Agreement shall continue to be effective or
reinstated, as the case may be, as to such Secured Obligations, all as though
such application by the Collateral Agent or such Secured Party had not been
made.
Grantors Remain Liable. Anything herein to the contrary notwithstanding, (a)
each Grantor shall remain liable under the contracts and agreements included in
the Collateral to the extent set forth therein, and will perform all of its
duties and obligations under such contracts and agreements to the same extent as
if this Security Agreement had not been executed, (b) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under any such contracts or agreements
included in the Collateral, and (c) neither the Collateral Agent nor any other
Secured Party shall have any obligation or liability under any contracts or
agreements included in the Collateral by reason of this Security Agreement, nor
shall the Collateral Agent nor any Secured Party be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.
Delivery of Pledged Property.
Subject to Sections 3.4(d), 3.6, and 4.1(d), all certificates or instruments
representing or evidencing any Collateral, including all Pledged Shares and
Pledged Notes, delivered to and held by or on behalf of (or in the case of the
Pledged Notes, endorsed to the order of) the Collateral Agent pursuant hereto
(or the Revolving Agent as bailee for the Collateral Agent pursuant to the terms
of the Intercreditor Agreement), shall be in suitable form for transfer by
delivery, and shall be accompanied by all necessary endorsements or instruments
of transfer or assignment, duly executed in blank.
To the extent any of the Collateral constitutes an "uncertificated security" (as
defined in Section 8-102(a)(18) of the UCC) or a "security entitlement" (as
defined in Section 8-102(a)(17) of the UCC), the applicable Grantor shall take
and cause the appropriate Person (including any issuer, entitlement holder or
securities intermediary thereof) to take all actions necessary to grant
"control" (as defined in 8-106 of the UCC) to the Collateral Agent (or the
Revolving Agent as bailee for the Collateral Agent pursuant to the terms of the
Intercreditor Agreement) (in each case, for the ratable benefit of the Secured
Parties) over such Collateral.
Distributions on Pledged Shares. In the event that any Distribution with respect
to any Pledged Shares or Pledged Interests pledged hereunder is permitted to be
paid (in accordance with Section 6.9 of the Credit Agreement), such Distribution
or payment may be paid directly to the applicable Grantor. If any Distribution
is made in contravention of Section 6.9 of the Credit Agreement, the applicable
Grantor shall hold the same segregated and in trust for the Collateral Agent
until paid to the Collateral Agent in accordance with Section 4.1(e) or
otherwise pursuant to the terms of the Intercreditor Agreement.
Security Interest Absolute, etc. This Security Agreement shall in all respects
be a continuing, absolute, unconditional and irrevocable grant of security
interest, and shall remain in full force and effect

Exhibit E – Form of Pledge and Security Agreement
Page 9 of 9
NY\6271325.4

--------------------------------------------------------------------------------




until the Termination Date. All rights of the Secured Parties and the security
interests granted to the Collateral Agent (for its benefit and the ratable
benefit of each other Secured Party) hereunder, and all obligations of each
Grantor hereunder, shall, in each case, be absolute, unconditional and
irrevocable irrespective of (a) any lack of validity, legality or enforceability
of any Credit Document, (b) the failure of any Secured Party (i) to assert any
claim or demand or to enforce any right or remedy against any Grantor or any
other Person under the provisions of any Credit Document or otherwise, or (ii)
to exercise any right or remedy against any other guarantor of, or collateral
securing, any Secured Obligations, (c) any change in the time, manner or place
of payment of, or in any other term of, all or any part of the Secured
Obligations, or any other extension, compromise or renewal of any Secured
Obligations, (d) any reduction, limitation, impairment or termination of any
Secured Obligations (except in the case of the occurrence of the Termination
Date) for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Grantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligations or otherwise, (e) any
amendment to, rescission, waiver, or other modification of, or any consent to or
departure from, any of the terms of any Credit Document, (f) any addition,
exchange or release of any Collateral securing the Secured Obligations, or any
surrender or non-perfection of any collateral, or any amendment to or waiver or
release or addition to, or consent to or departure from, any other guaranty held
by any Secured Party securing any of the Secured Obligations, or (g) any other
circumstance which might otherwise constitute a defense available to, or a legal
or equitable discharge of, any Grantor or any other Obligor, any surety or any
guarantor.
Waiver of Subrogation. Until the Termination Date, each Grantor hereby agrees
not to exercise any claim or other rights which it may now or hereafter acquire
against any Obligor that arise from the existence, payment, performance or
enforcement of such Grantor's obligations under this Security Agreement or any
other Credit Document, including any right of subrogation, reimbursement,
exoneration or indemnification, any right to participate in any claim or remedy
of any Secured Party against any Obligor or any collateral which any Secured
Party now has or hereafter acquires, whether or not such claim, remedy or right
arises in equity, or under contract, statute or common law, including the right
to take or receive from any Obligor, directly or indirectly, in cash or other
property or by set-off or in any manner, payment or security on account of such
claim or other rights. If any amount shall be paid to any Grantor in violation
of the preceding sentence and the Termination Date shall not have occurred, then
such amount shall be deemed to have been paid to such Grantor for the benefit
of, and held in trust for, the Collateral Agent (on behalf of the Secured
Parties), and shall forthwith be paid to the Collateral Agent to be credited and
applied upon the Secured Obligations, whether matured or unmatured. Each Grantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Credit Agreement and that the
agreement set forth in this Section 2.8 is knowingly made in contemplation of
such benefits.
Election of Remedies. Except as otherwise provided in the Credit Agreement, if
any Secured Party may, under applicable law, proceed to realize its benefits
under any of this Security Agreement or the other Credit Documents giving any
Secured Party a Lien upon any Collateral, either by judicial foreclosure or by
non-judicial sale or enforcement, such Secured Party may, at its sole option,
determine which of its remedies or rights it may pursue without affecting any of
its rights and remedies under this Security Agreement. If, in the exercise of
any of its rights and remedies, any Secured Party shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any Obligor or any other Person, whether because of any applicable laws
pertaining to "election of remedies" or the like, each Grantor hereby consents
to such action by such Secured Party and waives any claim based upon such
action, even if such action by such Secured Party shall result in a full or
partial loss of any rights of subrogation that such Grantor might otherwise have
had but for such action by such Secured Party.

Exhibit E – Form of Pledge and Security Agreement
Page 10 of 10
NY\6271325.4

--------------------------------------------------------------------------------





REPRESENTATIONS AND WARRANTIES
In order to induce the Secured Parties to enter into the Credit Agreement and
make Advances thereunder, each Grantor represents and warrants unto each Secured
Party as set forth in this Article III.
Validity, etc. This Security Agreement and the other Credit Documents to which
such Grantor is a party constitute the legal, valid and binding obligations of
such Grantor, enforceable against such Grantor in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws at the time in effect affecting the rights of
creditors generally and by general principles of equity whether applied by a
court of law or equity.
Ownership, No Liens, etc. Such Grantor is the legal and beneficial owner of, and
has good and marketable title to (and has full right and authority to pledge,
grant and assign) the Collateral, free and clear of all Liens, except for any
Lien that is a Permitted Lien. No effective UCC financing statement or other
filing similar in effect covering all or any part of the Collateral is on file
in any recording office, except those filed in favor of the Collateral Agent
relating to this Security Agreement, in respect of Permitted Liens or as to
which a duly authorized termination statement relating to such UCC financing
statement or other instrument has been delivered to the Collateral Agent on the
Effective Date. This Security Agreement creates a valid security interest in the
Collateral, securing the payment of the Secured Obligations, and, upon the
proper filing of the applicable financing statements with the filing offices
listed on Item A-1 of Schedule II attached hereto, all filings and other actions
necessary to perfect and protect such security interest in the Collateral which
may be perfected by such filings or other actions have been duly taken and such
security interest shall be a first priority security interest.
As to Equity Interests of the Subsidiaries, Investment Property.
With respect to the Pledged Shares issued by any Subsidiary of such Grantor, all
such Pledged Shares are duly authorized and validly issued, fully paid and
non‑assessable, and represented by a certificate.
With respect to the Pledged Interests issued by any Subsidiary of such Grantor,
no such Pledged Interests (i) are dealt in or traded on securities exchanges or
in securities markets, (ii) expressly provide that such Pledged Interests are
securities governed by Article 8 of the UCC, or (iii) are held in a Securities
Account, except, with respect to this clause (b), Pledged Interests (A) for
which the Collateral Agent is the registered owner or (B) with respect to which
the Pledged Interests Issuer has agreed in an authenticated record with such
Grantor and the Collateral Agent to comply with any instructions of the
Collateral Agent without the consent of such Grantor.
Such Grantor has delivered all Certificated Securities constituting Collateral
held by such Grantor on the Effective Date to the Collateral Agent (or the
Revolving Agent as bailee for the Collateral Agent pursuant to the terms of the
Intercreditor Agreement), together with duly executed undated blank stock
powers, or other equivalent instruments of transfer reasonably acceptable to the
Collateral Agent (or the Revolving Agent, as applicable).
With respect to Uncertificated Securities constituting Collateral owned by such
Grantor, such Grantor has caused each Pledged Interests Issuer that is a
Subsidiary of such Grantor or used commercially reasonable efforts to cause each
other issuer thereof either (i) to register the Collateral Agent as the
registered owner of such security, or (ii) to agree in an authenticated record
with such Grantor and the Collateral Agent that such Pledged Interests Issuer or
other issuer will comply with

Exhibit E – Form of Pledge and Security Agreement
Page 11 of 11
NY\6271325.4

--------------------------------------------------------------------------------




instructions with respect to such security originated by the Collateral Agent
without further consent of such Grantor.
The percentage of the issued and outstanding Pledged Shares and Pledged
Interests of each Pledged Interests Issuer that is a Subsidiary of such Grantor
pledged by such Grantor hereunder on the Effective Date is as set forth on
Schedule I and the percentage of the total membership, partnership and/or other
Equity Interests in the Pledged Interest Issuer that is a Subsidiary of such
Grantor is indicated on Schedule I. All of the Pledged Shares and Pledged
Interests constitute one hundred percent (100%) of such Grantor's interest in
the applicable Pledged Interests Issuer, except in the case of outstanding
Voting Securities that are issued by First-Tier Foreign Subsidiaries with
respect to which such Grantor has pledged up to sixty-six percent (66%) of such
outstanding Voting Securities issued by such First-Tier Foreign Subsidiaries as
indicated on Schedule I.
There are no outstanding rights, rights to subscribe, options, warrants or
convertible securities outstanding or any other rights outstanding whereby any
Person would be entitled to acquire shares, member interests or units of any
Pledged Interest Issuer that is a Subsidiary of such Grantor.
In the case of each Pledged Note made by a Subsidiary of the Borrower, all of
such Pledged Notes have been duly authorized, executed, endorsed, issued and
delivered, and are the legal, valid and binding obligation of the issuers
thereof, and are not in default.
Grantor's Name, Location, etc.
Other than as otherwise permitted pursuant to any Credit Document, (i) the
jurisdiction in which such Grantor is located for purposes of Sections 9-301 and
9-307 of the UCC is set forth in Item A-1 of Schedule II hereto, (ii) the place
of business of such Grantor or, if such Grantor has more than one place of
business, the chief executive office of such Grantor and the office where such
Grantor keeps its records concerning the Receivables, and all originals of all
Chattel Paper which evidence Receivables, is set forth in Item A-2 of Schedule
II hereto, and (iii) such Grantor's federal taxpayer identification number is
set forth in Item A-3 of Schedule II hereto.
Within the five years prior to the date hereof, such Grantor has not been known
by any legal name different from the one set forth on the signature page hereto,
nor has such Grantor been the subject of any merger or other corporate
reorganization, except as set forth in Item B of Schedule II hereto.
Such Grantor does not, as of the date hereof, maintain any Deposit Accounts,
Securities Accounts or Commodity Accounts with any Person, in each case, except
as set forth on Item C of Schedule II.
None of the Receivables is evidenced by a promissory note or other instrument,
in each case which has a stated amount in excess of $500,000 individually or in
the aggregate for all such promissory notes or other instruments, other than a
promissory note or instrument that has been delivered to the Collateral Agent
(or the Revolving Agent as bailee for the Collateral Agent pursuant to the terms
of the Intercreditor Agreement) (in each case, with appropriate endorsements).
Such Grantor is not the beneficiary of any Letters of Credit, except as set
forth on Item D of Schedule II hereto (as such schedule may be amended or
supplemented from time to time). Such Grantor has obtained a legal, valid and
enforceable consent of each issuer to the assignment to the

Exhibit E – Form of Pledge and Security Agreement
Page 12 of 12
NY\6271325.4

--------------------------------------------------------------------------------




Collateral Agent of the Proceeds of any Letter of Credit which has a stated
amount in excess of $500,000.
Such Grantor does not have Commercial Tort Claims (i) in which a suit has been
filed by such Grantor, and (ii) where the amount of damages reasonably expected
to be claimed exceeds $500,000, except as set forth on Item E of Schedule II.
The name set forth on the signature page attached hereto is the true and correct
legal name (as defined in the UCC) of such Grantor as of the Effective Date.
Such Grantor has not consented to, and is otherwise unaware of, any Person
(other than the Collateral Agent pursuant hereto or the Revolving Agent as
bailee for the Collateral Agent pursuant to the terms of the Intercreditor
Agreement) having control (within the meaning of Section 9-104 or Section 8-106
of the UCC) over any Collateral, or any other interest in any of such Grantor's
rights in respect thereof.
Possession of Inventory, Control; etc. Such Grantor (a) has exclusive possession
and control, subject to Permitted Liens, of the Equipment and Inventory except
as permitted under the Credit Agreement, and (b) is the sole entitlement holder
of its Accounts and no other Person (other than the Collateral Agent pursuant to
(i) this Security Agreement with respect to any Accounts maintained with the
Collateral Agent or (ii) a Control Agreement with respect to any Accounts
maintained with a bank other than the Collateral Agent) has "control" or
"possession" of, or any other interest in, subject to Permitted Liens, any of
its Accounts or any other securities or property credited thereto except as
permitted pursuant to this Security Agreement.
Negotiable Documents, Instruments and Chattel Paper. Such Grantor has,
contemporaneously herewith, delivered to the Collateral Agent (or the Revolving
Agent as bailee for the Collateral Agent pursuant to the terms of the
Intercreditor Agreement) possession of all originals of all Documents,
Instruments, promissory notes, Pledged Notes and tangible Chattel Paper owned or
held by such Grantor (duly endorsed, in blank, if reasonably requested by the
Collateral Agent (or the Revolving Agent, as applicable)), in the case of
Documents which have a stated amount in excess of $500,000 individually or in
the aggregate for all such Documents, in the case of Instruments, promissory
notes, and Pledged Notes which have a stated amount in excess of $500,000
individually or in the aggregate for all such Instruments, promissory notes, and
Pledged Notes, and in the case of tangible Chattel Paper which has a stated
amount in excess of $500,000 individually or in the aggregate for all such
tangible Chattel Paper.
Intellectual Property Collateral. Such Grantor represents that except for any
Patent Collateral, Trademark Collateral, and Copyright Collateral specified in
Item A, Item B and Item C, respectively, of Schedule III hereto, and any and all
Trade Secrets Collateral, such Grantor does not own and has no interests in any
other material Intellectual Property Collateral as of the date hereof, other
than the Computer Hardware and Software Collateral. Such Grantor further
represents and warrants that, with respect to all Intellectual Property
Collateral which is material to such Grantor's business (a) such Intellectual
Property Collateral is valid, subsisting, unexpired and enforceable and has not
been abandoned or adjudged invalid or unenforceable, in whole or in part, (b)
such Grantor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to such Intellectual Property Collateral,
subject to Permitted Liens, and no claim has been made that the use of such
Intellectual Property Collateral does or may, conflict with, infringe,
misappropriate, dilute, misuse or otherwise violate any of the rights of any
third party in any material respects, (c) such Grantor has made all necessary
filings and recordations to protect its interest in such material Intellectual
Property Collateral, including recordations of any of its interests in the
Patent Collateral and Trademark Collateral in the United States Patent and
Trademark Office and in corresponding offices throughout the world, and its
claims to the Copyright Collateral in the United States Copyright Office

Exhibit E – Form of Pledge and Security Agreement
Page 13 of 13
NY\6271325.4

--------------------------------------------------------------------------------




and in corresponding offices throughout the world, and, to the extent necessary,
has used proper statutory notice in connection with its use of any material
patent, Trademark and copyright in any of the Intellectual Property Collateral,
(d) such Grantor has taken all reasonable steps to safeguard its Trade Secrets
and to its knowledge none of the Trade Secrets of such Grantor has been used,
divulged, disclosed or appropriated for the benefit of any other Person other
than such Grantor, (e) to such Grantor's knowledge, no third party is infringing
upon any material Intellectual Property Collateral owned or used by such Grantor
in any material respect, or any of its respective licensees, (f) no settlement
or consents, covenants not to sue, nonassertion assurances, or releases have
been entered into by such Grantor or to which such Grantor is bound that
adversely affects its rights to own or use any Intellectual Property, (g) such
Grantor has not made a previous assignment, sale, transfer or agreement
constituting a present or future assignment, sale or transfer of any
Intellectual Property for purposes of granting a security interest or as
Collateral that has not been terminated or released, (h) such Grantor uses
adequate standards of quality in the manufacture, distribution, and sale of all
products sold and in the provision of all services rendered under or in
connection with any Trademarks and has taken all commercially reasonable action
necessary to insure that any licensees of any Trademarks owned by such Grantor
use such adequate standards of quality, (i) the consummation of the transactions
contemplated by the Credit Agreement and this Security Agreement will not result
in the termination or material impairment of any material portion of the
Intellectual Property Collateral, and (j) such Grantor owns directly or is
entitled to use by license or otherwise, any patents, trademarks, tradenames,
Trade Secrets, copyrights, mask works, licenses, technology, know‑how, processes
and rights with respect to any of the foregoing used in, and necessary for the
conduct of such Grantor's business in any material respect.
Authorization, Approval, etc. Except as have been obtained or made and are in
full force and effect or as would reasonably be expected to result in a Material
Adverse Change, no Governmental Approval, authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority or any
other third party is required either (a) for the grant by such Grantor of the
security interest granted hereby or for the execution, delivery and performance
of this Security Agreement by such Grantor, (b) for the perfection or
maintenance of the security interests hereunder including the first priority
(subject to Permitted Liens) nature of such security interest (except with
respect to the financing statements or, with respect to Intellectual Property
Collateral, the recordation of any agreements with the U.S. Patent and Trademark
Office or the U.S. Copyright Office) or the exercise by the Collateral Agent of
its rights and remedies hereunder, or (c) for the exercise by the Collateral
Agent of the voting or other rights provided for in this Security Agreement,
except, in each case, (i) with respect to any Pledged Shares or Pledged
Interests, as may be required in connection with a disposition of such Pledged
Shares or Pledged Interests by laws affecting the offering and sale of
securities generally, the remedies in respect of the Collateral pursuant to this
Security Agreement and (ii) any "change of control" or similar filings required
by state licensing agencies.
Best Interests. It is in the best interests of each Grantor to execute this
Security Agreement in as much as such Grantor will, as a result of being the
Borrower or a Subsidiary of the Borrower, derive substantial direct and indirect
benefits from (a) the Advances made to the Borrower by the Lenders pursuant to
the Credit Agreement, (b) the Hedging Arrangements entered into with the Swap
Counterparties, and (c) the Banking Services provided by the Lenders or their
Affiliates, and each Grantor agrees that the Secured Parties are relying on this
representation in agreeing to make such Advances pursuant to the Credit
Agreement to the Borrower.
Reaffirmation of Representations and Warranties. All of the representations and
warranties made by the Borrower or any other Obligor regarding any Grantor in
the Credit Agreement or in any other Credit Document are incorporated herein in
their entirety and made by such Grantor.

Exhibit E – Form of Pledge and Security Agreement
Page 14 of 14
NY\6271325.4

--------------------------------------------------------------------------------





COVENANTS
Each Grantor covenants and agrees that, until the Termination Date, it will
perform, comply with and be bound by the obligations set forth below.
As to Investment Property, etc.
Equity Interests of Subsidiaries. No Grantor shall allow or permit any of its
Subsidiaries (i) that is a corporation, business trust, joint stock company or
similar Person, to issue Uncertificated Securities constituting Collateral,
unless such Person promptly takes the actions set forth in Section 4.1(b)(y)
with respect to any such Uncertificated Securities, (ii) that is a partnership
or limited liability company, to (A) issue Equity Interests constituting
Collateral that are to be dealt in or traded on securities exchanges or in
securities markets, (B) expressly provide in its organizational documents that
its Equity Interests are securities governed by Article 8 of the UCC, or
(C) place such Subsidiary's Equity Interests constituting Collateral in a
Securities Account, unless such Person promptly takes the actions set forth in
Section 4.1(b)(y) with respect to any such Equity Interests, and (iii) to issue
Equity Interests in addition to or in substitution for the Pledged Property or
any other Equity Interests pledged hereunder, except for additional Equity
Interests issued to such Grantor; provided that (A) such Equity Interests are
immediately pledged and delivered to the Collateral Agent (or the Revolving
Agent as bailee for the Collateral Agent pursuant to the terms of the
Intercreditor Agreement), and (B) such Grantor delivers a supplement to Schedule
I to the Collateral Agent identifying such new Equity Interests as Pledged
Property, in each case pursuant to the terms of this Security Agreement. No
Grantor shall permit any of its Subsidiaries to issue any warrants, options,
contracts or other commitments or other securities that are convertible to any
of the foregoing or that entitle any Person to purchase any of the foregoing,
and except for this Security Agreement or any other Credit Document, shall not,
and shall not permit any of its Subsidiaries to, enter into any agreement
creating any restriction or condition upon the transfer, voting or control of
any Pledged Property.
Investment Property (other than Certificated Securities). With respect to any
Deposit Accounts, Securities Accounts, Commodity Accounts, Commodity Contracts
or Security Entitlements constituting Investment Property which is part of the
Collateral owned or held by any Grantor, such Grantor will, unless otherwise
permitted under the Credit Agreement, upon the Collateral Agent's reasonable
request either (i) cause the intermediary maintaining such Investment Property
to execute a Control Agreement relating to such Investment Property pursuant to
which such intermediary agrees to comply with the Collateral Agent's
instructions with respect to such Investment Property without further consent by
such Grantor, or (ii) transfer such Investment Property to intermediaries that
have or will agree to execute such Control Agreements. With respect to any
Uncertificated Securities (other than Uncertificated Securities credited to a
Securities Account) constituting Investment Property which is part of the
Collateral owned or held by any Grantor, such Grantor will cause each Pledged
Interests Issuer that is a Subsidiary of such Grantor or use commercially
reasonable efforts to cause each other issuer of such securities to either (x)
register the Collateral Agent as the registered owner thereof on the books and
records of the issuer, or (y) execute a Control Agreement relating to such
Investment Property pursuant to which the Pledged Interests Issuer or other
issuer agrees to comply with the Collateral Agent's instructions with respect to
such Uncertificated Securities without further consent by such Grantor.
Certificated Securities (Stock Powers). Each Grantor agrees that all Pledged
Shares constituting Collateral that are Certificated Securities (and all other
certificated shares of Equity

Exhibit E – Form of Pledge and Security Agreement
Page 15 of 15
NY\6271325.4

--------------------------------------------------------------------------------




Interests constituting Collateral) delivered by such Grantor pursuant to this
Security Agreement will be accompanied by duly endorsed undated blank stock
powers, or other equivalent instruments of transfer reasonably acceptable to the
Collateral Agent. Each Grantor will promptly deliver to the Collateral Agent (or
the Revolving Agent as bailee for the Collateral Agent pursuant to the terms of
the Intercreditor Agreement) such stock powers, instruments and similar
documents, reasonably satisfactory in form and substance to the Collateral
Agent, with respect to the Collateral as the Collateral Agent may reasonably
request and will, from time to time upon the reasonable request of the
Collateral Agent during the occurrence of any Event of Default, promptly
transfer any Pledged Shares, Pledged Interests or other shares of Equity
Interests constituting Collateral into the name of any nominee designated by the
Collateral Agent.
Continuous Pledge. Each Grantor agrees that it will, promptly (but in any event
no later than ten (10) Business Days) following receipt thereof, deliver to the
Collateral Agent (or the Revolving Agent as bailee for the Collateral Agent
pursuant to the terms of the Intercreditor Agreement) possession of all
originals of Pledged Interests, Pledged Shares, Pledged Notes and any other
Pledged Property, negotiable Documents, Instruments, promissory notes and
Chattel Paper, in each case constituting Collateral and, in the case of
Documents which have a stated amount in excess of $500,000 individually or in
the aggregate for all such Documents, in the case of Instruments, promissory
notes, and Pledged Notes which have a stated amount in excess of $500,000
individually or in the aggregate for all such Instruments, promissory notes, and
Pledged Notes, and in the case of Chattel Paper which has a stated amount in
excess of $500,000 individually or in the aggregate for all such Chattel Paper,
that it acquires following the Effective Date and shall deliver to the
Collateral Agent a supplement to Schedule I identifying any such new Pledged
Interests, Pledged Shares, Pledged Notes or other Pledged Property.
Voting Rights; Dividends, etc. Each Grantor agrees:
that promptly upon receipt of notice of the occurrence and continuance of an
Event of Default from the Administrative Agent or Collateral Agent and upon
request therefor by the Collateral Agent, so long as such Event of Default shall
continue, to deliver (properly endorsed where required hereby or requested by
the Collateral Agent) to the Collateral Agent all Distributions with respect to
Investment Property constituting Collateral, all interest principal and other
cash payments on Payment Intangibles, the Pledged Property and all Proceeds of
such Pledged Property or any other Collateral, in case thereafter received by
such Grantor, all of which shall be held by the Collateral Agent as additional
Collateral; and
if an Event of Default shall have occurred and be continuing and the Collateral
Agent has notified such Grantor of the Collateral Agent's intention to exercise
its voting power under this Section 4.1(e)(ii),
(A) the Collateral Agent may exercise (to the exclusion of such Grantor) the
voting power and all other incidental rights of ownership with respect to any
Pledged Shares, Investment Property or other Equity Interests constituting
Collateral. EACH GRANTOR HEREBY GRANTS THE COLLATERAL AGENT AN IRREVOCABLE PROXY
(WHICH IRREVOCABLE PROXY SHALL CONTINUE IN EFFECT UNTIL SUCH EVENT OF DEFAULT
SHALL HAVE BEEN CURED OR WAIVED) EXERCISABLE UNDER SUCH CIRCUMSTANCES, TO VOTE
THE PLEDGED SHARES, PLEDGED INTERESTS, INVESTMENT PROPERTY AND SUCH OTHER
COLLATERAL; AND

Exhibit E – Form of Pledge and Security Agreement
Page 16 of 16
NY\6271325.4

--------------------------------------------------------------------------------




(B) promptly to deliver to the Collateral Agent such additional proxies and
other documents as may be necessary to allow the Collateral Agent to exercise
such voting power.
All Distributions, interest, principal, cash payments, Payment Intangibles and
Proceeds that may at any time and from time to time be held by any Grantor but
which such Grantor is then obligated to deliver to the Collateral Agent, shall,
until delivery to the Collateral Agent, be held by such Grantor separate and
apart from its other property in trust for the Collateral Agent. The Collateral
Agent agrees that unless an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have given the notice referred to in
Section 4.1(e), each Grantor shall be entitled to receive and retain all
Distributions and shall have the exclusive voting power, and is granted a proxy,
with respect to any Equity Interests (including any of the Pledged Shares)
constituting Collateral. Collateral Agent shall, upon the written request of any
Grantor, promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by such Grantor which are necessary to allow such Grantor
to exercise that voting power with respect to any such Equity Interests
(including any of the Pledged Shares) constituting Collateral; provided,
however, that no vote shall be cast, or consent, waiver, or ratification given,
or action taken by such Grantor that would violate any provision of the Credit
Agreement or any other Credit Document (including this Security Agreement).
Organizational Documents; Change of Name, etc. No Grantor will change its state
of incorporation, formation or organization or its name, identity,
organizational identification number or corporate structure unless such Grantor
shall have (a) given the Collateral Agent at least ten (10) days' prior notice
of such change and (b) taken all actions necessary or as requested by the
Collateral Agent to ensure that the Liens on the Collateral granted in favor of
the Collateral Agent for the benefit of the Secured Parties remain perfected,
first-priority Liens (subject to Permitted Liens) subject to the terms hereof.
As to Accounts.
Each Grantor shall have the right to collect all Accounts so long as no Event of
Default shall have occurred and be continuing and delivery of notice in writing
by the Collateral Agent.
Upon (i) the occurrence and continuance of an Event of Default and (ii) the
delivery of notice in writing by the Collateral Agent to each Grantor, all
Proceeds of Collateral received by any Grantor shall be delivered in kind to the
Collateral Agent for deposit in a Deposit Account of such Grantor (A) maintained
with the Collateral Agent or (B) maintained at a depositary bank other than the
Collateral Agent to which such Grantor, the Collateral Agent and the depositary
bank have entered into a Control Agreement in form and substance acceptable to
the Collateral Agent in its sole discretion providing that the depositary bank
will comply with the instructions originated by the Collateral Agent directing
disposition of the funds in the account without further consent by such Grantor
(any such Deposit Accounts, together with any other Accounts pursuant to which
any portion of the Collateral is deposited with the Collateral Agent, a
"Collateral Account," and collectively, the "Collateral Accounts"), and such
Grantor shall not commingle any such Proceeds, and shall hold separate and apart
from all other property, all such Proceeds in express trust for the benefit of
the Collateral Agent until delivery thereof is made to the Collateral Agent.
Upon the cure or waiver of all Events of Default, all funds in the Collateral
Account shall be returned to the applicable Grantors.
Following the delivery of notice pursuant to clause (b)(ii), the Collateral
Agent shall have the right to apply any amount in the Collateral Account to the
payment of any Secured Obligations which are due and payable or in accordance
with the Credit Documents.

Exhibit E – Form of Pledge and Security Agreement
Page 17 of 17
NY\6271325.4

--------------------------------------------------------------------------------




With respect to each of the Collateral Accounts, it is hereby confirmed and
agreed that (i) deposits in such Collateral Account are subject to a security
interest as contemplated hereby, (ii) such Collateral Account shall be under the
control of the Collateral Agent, provided that the Collateral Agent shall have
entered into a Control Agreement with respect to any Accounts that are
maintained with a bank other than the Collateral Agent and (iii) the Collateral
Agent (or the Revolving Agent pursuant to the terms of the Intercreditor
Agreement) shall have the sole right of withdrawal over such Collateral Account;
provided that withdrawals shall only be made during the existence of an Event of
Default.
No Grantor shall adjust, settle, or compromise the amount or payment of any
Receivable, nor release wholly or partly any account debtor or obligor thereof,
nor allow any credit or discount thereon; provided that, a Grantor may make such
adjustments, settlements or compromises and release wholly or partly any account
debtor or obligor thereof and allow any credit or discounts thereon so long as
(i) no Event of Default has occurred and is continuing, (ii) such action is
taken in the ordinary course of business and consistent with past practices, and
(iii) such action is, in such Grantor's good faith business judgment,
commercially reasonable.
As to Grantor's Use of Collateral.
Subject to clause (b), each Grantor (i) may in the ordinary course of its
business, at its own expense, sell, lease or furnish under the contracts of
service any of the Inventory normally held by such Grantor for such purpose, and
use and consume, in the ordinary course of its business, any raw materials, work
in process or materials normally held by such Grantor for such purpose, (ii)
shall, at its own expense, endeavor to collect, as and when due, all amounts due
with respect to any of the Collateral, including the taking of such action with
respect to such collection as the Collateral Agent may reasonably request
following the occurrence and during the continuance of an Event of Default or,
in the absence of such request, as such Grantor may deem advisable, and (iii)
may grant, in the ordinary course of business, to any party obligated on any of
the Collateral, any rebate, refund or allowance to which such party may be
lawfully entitled, and may accept, in connection therewith, the return of Goods,
the sale or lease of which shall have given rise to such Collateral.
At any time following the occurrence and during the continuance of an Event of
Default, whether before or after the maturity of any of the Secured Obligations,
the Collateral Agent may (i) revoke any or all of the rights of any Grantor set
forth in clause (a), (ii) notify any parties obligated on any of the Collateral
to make payment to the Collateral Agent of any amounts due or to become due
thereunder, and (iii) enforce collection of any of the Collateral by suit or
otherwise and surrender, release, or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder or evidenced thereby.
Upon request of the Collateral Agent following the occurrence and during the
continuance of an Event of Default, each Grantor will, at its own expense,
notify any parties obligated on any of the Collateral to make payment to the
Collateral Agent of any amounts due or to become due thereunder.
At any time following the occurrence and during the continuation of an Event of
Default, the Collateral Agent may endorse, in the name of the applicable
Grantor, any item, howsoever received by the Collateral Agent, representing any
payment on or other Proceeds of any of the Collateral.

Exhibit E – Form of Pledge and Security Agreement
Page 18 of 18
NY\6271325.4

--------------------------------------------------------------------------------




As to Equipment and Inventory and Goods. Each Grantor hereby agrees that it
shall keep all of the Equipment and Inventory (other than Inventory sold in the
ordinary course of business) and Goods material to the conduct of such Grantor's
business located in a jurisdiction within the United States of America or its
offshore waters where all representations and warranties set forth in Article
III shall be true and correct, and all action required pursuant to the second
sentence of Section 4.12 shall have been taken with respect to the Equipment and
Inventory and Goods. Notwithstanding the foregoing, the Grantors may continue to
keep Equipment and Inventory and Goods located in a jurisdiction outside of the
United States of America or its offshore waters as of the Closing Date but may
not move any Collateral to a jurisdiction outside of the United States of
America or its offshore waters without the written consent of the Collateral
Agent. Each Grantor agrees to take such action (or cause its Subsidiaries to
take such action), including endorsing certificates of title or executing
applications for transfer of title, as is reasonably required by the Collateral
Agent to enable it to properly perfect and protect its Lien on all Certificated
Equipment (other than any such item of Certificated Equipment with a book value
of less than $200,000 individually and $1,000,000 in the aggregate for all such
Certificated Equipment) and to transfer the same.
As to Intellectual Property Collateral. Each Grantor covenants and agrees to
comply with the following provisions as such provisions relate to any
Intellectual Property Collateral material to the operations or business of such
Grantor:
such Grantor will not (i) do or fail to perform any act whereby any material
Patent Collateral may lapse or become abandoned or dedicated to the public or
unenforceable, (ii) permit any of its licensees to (A) fail to continue to use
any of the Trademark Collateral in order to maintain all of the Trademark
Collateral in full force, free from any claim of abandonment for non‑use, (B)
fail to maintain as in the past the quality of products and services offered
under all of the Trademark Collateral, (C) fail to employ all of the Trademark
Collateral registered with any federal or state or foreign authority with an
appropriate notice of such registration, (D) adopt or use any other Trademark
which is confusingly similar or a colorable imitation of any of the Trademark
Collateral, (E) use any of the Trademark Collateral registered with any federal,
state or foreign authority except for the uses for which registration or
application for registration of all of the Trademark Collateral has been made,
or (F) do or permit any act or knowingly omit to do any act whereby any of the
Trademark Collateral may lapse or become invalid or unenforceable, or (iii) do
or permit any act or knowingly omit to do any act whereby any of the Copyright
Collateral or any of the Trade Secrets Collateral may lapse or become invalid or
unenforceable or placed in the public domain except upon expiration of the end
of an unrenewable term of a registration thereof, unless, in the case of any of
the foregoing requirements in clauses (i), (ii) and (iii), such Grantor shall
reasonably and in good faith determine that any of such Intellectual Property
Collateral is of negligible economic value to such Grantor;
such Grantor shall promptly notify the Collateral Agent if it knows that any
application or registration relating to any material item of the Intellectual
Property Collateral may become abandoned or dedicated to the public or placed in
the public domain or invalid or unenforceable, or of any adverse determination
or development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any foreign counterpart thereof or any
court) regarding such Grantor's ownership of any of the Intellectual Property
Collateral, its right to register the same or to keep and maintain and enforce
the same;
in no event will such Grantor or any of its agents, employees, designees or
licensees file an application for the registration of any material Intellectual
Property Collateral with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, unless it promptly informs the
Collateral

Exhibit E – Form of Pledge and Security Agreement
Page 19 of 19
NY\6271325.4

--------------------------------------------------------------------------------




Agent, and upon request of the Collateral Agent (subject to the terms of the
Credit Agreement), executes and delivers all agreements, instruments and
documents as the Collateral Agent may reasonably request to evidence the
Collateral Agent's security interest in such Intellectual Property Collateral;
such Grantor will take all necessary steps, including in any proceeding before
the United States Patent and Trademark Office, the United States Copyright
Office or (subject to the terms of the Credit Agreement) any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue any application (and to obtain the relevant registration) filed with
respect to, and to maintain any registration of, each material Intellectual
Property Collateral, including the filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition, interference
and cancellation proceedings and the payment of fees and taxes (except to the
extent that dedication, abandonment or invalidation is permitted under the
foregoing clause (a) or (b));
upon obtaining an interest in any material Intellectual Property by such
Grantor, such Grantor shall deliver a supplement to Schedule II identifying such
new Intellectual Property; and
upon obtaining an interest in any material Intellectual Property by such Grantor
or, following the occurrence and during the continuance of an Event of Default,
upon the request of the Collateral Agent, such Grantor shall deliver all
agreements, instruments and documents the Collateral Agent may reasonably
request to evidence the Collateral Agent's security interest in such
Intellectual Property Collateral and as may otherwise be required to acknowledge
or register or perfect the Collateral Agent's interest in any part of such item
of Intellectual Property Collateral unless such Grantor shall determine in good
faith (with the consent of the Collateral Agent) that any Intellectual Property
Collateral is of negligible economic value to such Grantor.
As to Letter of Credit Rights.
(a)    Each Grantor, by granting a security interest in its Letter of Credit
Rights to the Collateral Agent, intends to (and hereby does) collaterally assign
to the Collateral Agent its rights (including its contingent rights ) to the
Proceeds of all Letter of Credit Rights of which it is or hereafter becomes a
beneficiary or assignee. Promptly following the date on which any Grantor
obtains any Letter of Credit Rights after the date hereof, such Grantor shall
(i) deliver a supplement to Schedule II identifying such new Letter of Credit
Right and (ii) with respect to Letter of Credit Rights in excess of $500,000,
cause the issuer of each Letter of Credit and each nominated person (if any)
with respect thereto to consent to such assignment of the Proceeds thereof in a
consent agreement in form and substance reasonably satisfactory to the
Collateral Agent and deliver written evidence of such consent to the Collateral
Agent.
(b)    During the existence of an Event of Default, each Grantor will, promptly
upon request by the Collateral Agent, (i) notify (and each Grantor hereby
authorizes the Collateral Agent to notify) the issuer and each nominated person
with respect to each of the Letters of Credit that the Proceeds thereof have
been assigned to the Collateral Agent hereunder and that any payments due or to
become due in respect thereof are to be made directly to the Collateral Agent
and (ii) arrange for the Collateral Agent to become the transferee beneficiary
of each Letter of Credit.
As to Commercial Tort Claims. Each Grantor covenants and agrees that, until the
Termination Date, with respect to any Commercial Tort Claim in excess of
$500,000 individually or in the aggregate hereafter

Exhibit E – Form of Pledge and Security Agreement
Page 20 of 20
NY\6271325.4

--------------------------------------------------------------------------------




arising, it shall deliver to the Collateral Agent a supplement to Schedule II in
form and substance reasonably satisfactory to the Collateral Agent, identifying
such new Commercial Tort Claims.
As to Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any electronic Chattel Paper or any
"transferable record," as that term is defined in Section 201 of the U.S.
Federal Electronic Signatures in Global and National Commerce Act, or in Section
16 of the U.S. Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, with a value in excess of $500,000 in the aggregate, such Grantor
shall promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, shall take such action as the Collateral Agent may request to
vest in the Collateral Agent control (for the ratable benefit of Secured
Parties) under Section 9-105 of the UCC of such electronic Chattel Paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Collateral Agent agrees with each Grantor that the
Collateral Agent will arrange, pursuant to procedures reasonably satisfactory to
the Collateral Agent and so long as such procedures will not result in the
Collateral Agent's loss of control, for such Grantor to make alterations to the
electronic Chattel Paper or transferable record permitted under Section 9-105 of
the UCC or, as the case may be, Section 201 of the U.S. Federal Electronic
Signatures in Global and National Commerce Act or Section 16 of the U.S. Uniform
Electronic Transactions Act for a party in control to allow without loss of
control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
electronic Chattel Paper or transferable record.
As to Certificated Equipment. Each Grantor shall cause all Certificated
Equipment to be properly titled in the name of the appropriate Grantor and to
have the Collateral Agent's Lien granted hereunder on such Certificated
Equipment (other than any such item of Certificated Equipment with a book value
of less than $200,000 individually and $1,000,000 in the aggregate for all such
Certificated Equipment) properly noted on the certificate of title with respect
thereof as required under the Credit Agreement.
Transfers and Other Liens. No Grantor shall: (a) sell, assign (by operation of
law or otherwise) or otherwise dispose of any of the Collateral, except
Inventory in the ordinary course of business or as specifically permitted by the
Credit Agreement, or (b) create or suffer to exist any Lien or other charge or
encumbrance upon or with respect to any of the Collateral to secure Debt of any
Person or entity, except for the security interest created by this Security
Agreement and except for Liens specifically permitted by the Credit Agreement.
Further Assurances, etc. Each Grantor shall warrant and defend the right and
title herein granted unto the Collateral Agent in and to the Collateral (and all
right, title and interest represented by the Collateral) against the claims and
demands of all Persons whomsoever, subject to Permitted Liens. Each Grantor
agrees that, from time to time at its own expense, it will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or that the Collateral Agent may reasonably request, in order
to perfect, preserve and protect any security interest granted or purported to
be granted hereby or to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral subject to the
terms hereof. Each Grantor agrees that, upon the acquisition after the date
hereof by such Grantor of any Collateral, with respect to which the security
interest granted hereunder is not perfected automatically upon such acquisition,
to take such actions with respect to such Collateral or any part thereof as
required by the Credit Documents. Without limiting the generality of the
foregoing, each Grantor will:
from time to time upon the request of the Collateral Agent, promptly deliver to
the Collateral Agent such stock powers, instruments and similar documents,
reasonably satisfactory in form and substance to the Collateral Agent, with
respect to such Collateral as the Collateral Agent may

Exhibit E – Form of Pledge and Security Agreement
Page 21 of 21
NY\6271325.4

--------------------------------------------------------------------------------




reasonably request and will, from time to time upon the request of the
Collateral Agent, after the occurrence and during the continuance of any Event
of Default, (i) promptly transfer any securities constituting Collateral into
the name of any nominee designated by the Collateral Agent and (ii) if any
Collateral shall be evidenced by an Instrument, negotiable Document, promissory
note or tangible Chattel Paper, pledge to the Collateral Agent hereunder and
deliver to the Collateral Agent (or the Revolving Agent as bailee for the
Collateral Agent pursuant to the terms of the Intercreditor Agreement) such
Instrument, negotiable Document, promissory note, Pledged Note or tangible
Chattel Paper duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to the Collateral
Agent;
file (and hereby authorize the Collateral Agent to file) such filing statements
or continuation statements, or amendments thereto, and such other instruments or
notices (including any assignment of claim form under or pursuant to the federal
assignment of claims statute, 31 U.S.C. § 3726, any successor or amended version
thereof or any regulation promulgated under or pursuant to any version thereof),
as may be necessary or that the Collateral Agent may request in order to perfect
and preserve the security interests and other rights granted or purported to be
granted to the Collateral Agent hereby. The authorization contained in this
Section 4.13 shall be irrevocable and continuing until the Termination Date;
deliver to the Collateral Agent (or the Revolving Agent as bailee for the
Collateral Agent pursuant to the terms of the Intercreditor Agreement) and at
all times keep pledged to the Collateral Agent pursuant hereto, on a
first‑priority, perfected basis (except for Permitted Liens), at the request of
the Collateral Agent, all Investment Property constituting Collateral, all
Distributions with respect thereto (which shall only be delivered to the
Collateral Agent during the continuance of a Default), and all interest and
principal with respect to promissory notes, and all Proceeds and rights from
time to time received by or distributable to such Grantor in respect of any of
the foregoing Collateral;
not take or omit to take any action the taking or the omission of which would
result in any impairment or alteration of any obligation of the maker of any
Payment Intangible or other Instrument constituting Collateral, except as
provided in Section 4.4;
not create any tangible Chattel Paper without placing a legend on such tangible
Chattel Paper reasonably acceptable to the Collateral Agent indicating that the
Collateral Agent has a security interest in such Chattel Paper;
furnish to the Collateral Agent, from time to time at the Collateral Agent's
request, statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Collateral Agent may reasonably request, all in reasonable detail; and
do all things reasonably requested by the Collateral Agent in accordance with
this Security Agreement in order to enable the Collateral Agent to have and
maintain control over the Collateral consisting of Investment Property, Deposit
Accounts, Letter of Credit Rights and Electronic Chattel Paper.
Each Grantor agrees that a carbon, photographic or other reproduction of this
Security Agreement or any UCC financing statement covering the Collateral or any
part thereof shall be sufficient as a UCC financing statement where permitted by
law. Each Grantor hereby authorizes the Collateral Agent to file financing
statements describing as the collateral covered thereby "all of the debtor's
personal property or assets" or words to that effect, notwithstanding that such
wording may be broader in scope than the Collateral described in this Security
Agreement.

Exhibit E – Form of Pledge and Security Agreement
Page 22 of 22
NY\6271325.4

--------------------------------------------------------------------------------





THE COLLATERAL AGENT
Collateral Agent Appointed Attorney‑in‑Fact. Each Grantor hereby irrevocably
appoints the Collateral Agent its attorney‑in‑fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
from time to time in the Collateral Agent's discretion, following the occurrence
and during the continuance of an Event of Default, to take any action and to
execute any instrument which the Collateral Agent may deem necessary or
advisable to accomplish the purposes of this Security Agreement, including (a)
to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral, (b) to receive, endorse, and collect any drafts or other
Instruments, Documents and Chattel Paper, in connection with clause (a) above,
(c) to file any claims or take any action or institute any proceedings which the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral, and (d) to perform the affirmative obligations
of such Grantor hereunder. EACH GRANTOR HEREBY ACKNOWLEDGES, CONSENTS AND AGREES
THAT THE POWER OF ATTORNEY GRANTED PURSUANT TO THIS SECTION 5.1 IS IRREVOCABLE
AND COUPLED WITH AN INTEREST AND SHALL BE EFFECTIVE UNTIL THE TERMINATION DATE.
Collateral Agent May Perform. If any Grantor fails to perform any agreement
contained herein the Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by such Grantor pursuant to Section 9.1 of
the Credit Agreement and the Collateral Agent may from time to time take any
other action which the Collateral Agent reasonably deems necessary for the
maintenance, preservation or protection of any of the Collateral or of its
security interest therein.
Collateral Agent Has No Duty. The powers conferred on the Collateral Agent
hereunder are solely to protect its interest (on behalf of the Secured Parties)
in the Collateral and shall not impose any duty on it to exercise any such
powers. Except for reasonable care of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral or responsibility for (a) ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Investment Property and any other
Pledged Property, whether or not the Collateral Agent has or is deemed to have
knowledge of such matters, or (b) taking any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral.
Reasonable Care. The Collateral Agent is required to exercise reasonable care in
the custody and preservation of any of the Collateral in its possession;
provided, that the Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any of the Collateral (a) if such
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own personal property, or (b) if the Collateral
Agent takes such action for that purpose as any Grantor reasonably requests in
writing at times other than upon the occurrence and during the continuance of an
Event of Default; provided, further, that failure of the Collateral Agent to
comply with any such request at any time shall not in itself be deemed a failure
to exercise reasonable care.

REMEDIES
Certain Remedies. If any Event of Default shall have occurred and be continuing,
subject to the terms of the Intercreditor Agreement:

Exhibit E – Form of Pledge and Security Agreement
Page 23 of 23
NY\6271325.4

--------------------------------------------------------------------------------




The Collateral Agent may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the UCC (whether or
not the UCC applies to the affected Collateral) and also may (i) take possession
of any Collateral not already in its possession without demand and without legal
process, (ii) require any Grantor to, and each Grantor hereby agrees that it
will, at its expense and upon request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place to be designated by the
Collateral Agent that is reasonably convenient to both parties, (iii) subject to
applicable law or agreements with landlords, enter onto the property where any
Collateral is located and take possession thereof without demand and without
legal process, and (iv) without notice except as specified below, lease,
license, sell or otherwise dispose of the Collateral or any part thereof in one
or more parcels at public or private sale, at any of the Collateral Agent's
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Collateral Agent may deem commercially reasonable. Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days' prior notice to the applicable Grantor of the time and
place of any public sale or the time of any private sale is to be made shall
constitute reasonable notification; provided, however, that with respect to
Collateral that is (x) perishable or threatens to decline speedily in value, or
(y) is of a type customarily sold on a recognized market (including but not
limited to, Investment Property), no notice of sale or disposition need be
given. For purposes of this Article VI, notice of any intended sale or
disposition of any Collateral may be given by first-class mail, hand-delivery
(through a delivery service or otherwise), facsimile or email, and shall be
deemed to have been "sent" upon deposit in the U.S. Mails with adequate postage
properly affixed, upon delivery to an express delivery service or upon
electronic submission through telephonic or internet services, as applicable.
The Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.
Each Grantor that is or may become a fee estate owner of property where any
Collateral is located agrees and acknowledges that (i) Collateral Agent may
remove the Collateral or any part thereof from such property in accordance with
statutory law appertaining thereto without objection, delay, hindrance or
interference by such Grantor and in such case such Grantor will make no claim or
demand whatsoever against the Collateral, (ii)  it will (x) cooperate with
Collateral Agent in its efforts to assemble and/or remove all of the Collateral
located on the such property; (y) permit Collateral Agent and its agents to
enter upon such property and occupy the property at any or all times to conduct
an auction or sale, and/or to inspect, audit, examine, safeguard, assemble,
appraise, display, remove, maintain, prepare for sale or lease, repair, lease,
transfer, auction and/or sell the Collateral; and (z) not hinder Collateral
Agent's actions in enforcing its security interest in the Collateral.
Each Grantor agrees and acknowledges that a commercially reasonable disposition
of Inventory, Equipment, Goods, Computer Hardware and Software Collateral, or
Intellectual Property may be by lease or license of, in addition to the sale of,
such Collateral. Each Grantor further agrees and acknowledges that the following
shall be deemed a reasonable commercial disposition: (i) a disposition made in
the usual manner on any recognized market, (ii) a disposition at the price
current in any recognized market at the time of disposition, and (iii) a
disposition in conformity with reasonable commercial practices among dealers in
the type of property subject to the disposition.

Exhibit E – Form of Pledge and Security Agreement
Page 24 of 24
NY\6271325.4

--------------------------------------------------------------------------------




All cash Proceeds received by the Collateral Agent in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral
shall be applied by the Collateral Agent against, all or any part of the Secured
Obligations as set forth in Section 7.6 of the Credit Agreement. The Collateral
Agent shall not be obligated to apply or pay over for application noncash
proceeds of collection or enforcement unless (i) the failure to do so would be
commercially unreasonable, and (ii) the affected party has provided the
Collateral Agent with a written demand to apply or pay over such noncash
proceeds on such basis.
The Collateral Agent may do any or all of the following: (i) transfer all or any
part of the Collateral into the name of the Collateral Agent or its nominee,
with or without disclosing that such Collateral is subject to the Lien
hereunder, (ii) notify the parties obligated on any of the Collateral to make
payment to the Collateral Agent of any amount due or to become due thereunder,
(iii) withdraw, or cause or direct the withdrawal, of all funds with respect to
the Collateral Account, (iv) enforce collection of any of the Collateral by suit
or otherwise, and surrender, release or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any obligations of any nature of any party with respect
thereto, (v) endorse any checks, drafts, or other writings in the applicable
Grantor's name to allow collection of the Collateral, (vi) take control of any
Proceeds of the Collateral, or (vii) execute (in the name, place and stead of
the applicable Grantor) endorsements, assignments, stock powers and other
instruments of conveyance or transfer with respect to all or any of the
Collateral.
Compliance with Restrictions. Each Grantor agrees that in any sale of any of the
Collateral whenever an Event of Default shall have occurred and be continuing,
the Collateral Agent is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable law (including
compliance with such procedures as may restrict the number of prospective
bidders and purchasers, require that such prospective bidders and purchasers
have certain qualifications, and restrict such prospective bidders and
purchasers to Persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and each
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Collateral Agent be liable nor accountable to such Grantor for any
discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.
Indemnity. EACH GRANTOR HEREBY INDEMNIFIES AND HOLDS HARMLESS THE COLLATERAL
AGENT AND EACH LENDER AND EACH OF THEIR AFFILIATES AND EACH THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ADVISORS (EACH, AN "INDEMNITEE")
FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS, AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS' FEES) THAT MAY BE
INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNITEE, IN EACH CASE ARISING
OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN
CONNECTION WITH ANY INVESTIGATION, LITIGATION, OR PROCEEDING OR PREPARATION OF
DEFENSE IN CONNECTION THEREWITH) THIS SECURITY AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE APPLICABLE INDEMNITEE, EXCEPT TO THE EXTENT SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT

Exhibit E – Form of Pledge and Security Agreement
Page 25 of 25
NY\6271325.4

--------------------------------------------------------------------------------




JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
Warranties. The Collateral Agent may sell the Collateral without giving any
warranties or representations as to the Collateral. The Collateral Agent may
disclaim any warranties of title or the like. Each Grantor agrees that this
procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

MISCELLANEOUS PROVISIONS
Credit Document. This Security Agreement is a Credit Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Article 9 thereof.
Binding on Successors, Transferees and Assigns; Assignment. This Security
Agreement shall remain in full force and effect until the Termination Date has
occurred, shall be binding upon each Grantor and its successors, permitted
transferees and permitted assigns and, subject to the limitations set forth in
the Credit Agreement, shall inure to the benefit of and be enforceable by each
Secured Party and its successors, permitted transferees and permitted assigns;
provided that, no Grantor shall assign any of its obligations hereunder (unless
otherwise permitted under the terms of the Credit Agreement or this Security
Agreement).
Amendments, etc. No amendment to or waiver of any provision of this Security
Agreement, nor consent to any departure by any Grantor from its obligations
under this Security Agreement, shall in any event be effective unless the same
shall be in writing and signed by the Collateral Agent (on behalf of the Lenders
or the Majority Lenders, as the case may be, pursuant to Section 9.3 of the
Credit Agreement) and such Grantor and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
Notices. Except as otherwise provided in this Security Agreement, all notices
and other communications provided for hereunder shall be made in accordance with
the terms of Section 9.9 of the Credit Agreement. Except as otherwise provided
in this Security Agreement, all such notices and communications shall be
effective when delivered.
No Waiver; Remedies. In addition to, and not in limitation of Section 2.7, no
failure on the part of any Secured Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
Headings. The various headings of this Security Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Security Agreement or any provisions thereof.
Severability. Any provision of this Security Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

Exhibit E – Form of Pledge and Security Agreement
Page 26 of 26
NY\6271325.4

--------------------------------------------------------------------------------




Counterparts. This Security Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Security Agreement by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Security Agreement.
Consent as Holder of Equity and as Pledged Interest Issuer. Each Grantor hereby
(a) consents to the execution by each other Grantor of this Security Agreement
and grant by each other Grantor of a security interest, encumbrance, pledge and
hypothecation in all Pledged Interests and other Collateral of such other
Grantor to the Collateral Agent pursuant hereto, (b) without limiting the
generality of the foregoing, consents to the transfer of any Pledged Interest to
the Collateral Agent or its nominee following an Event of Default and to the
substitution of the Collateral Agent or its nominee as a partner under the
limited partnership agreement or as a member under the limited liability company
agreement, in any case, as heretofore and hereafter amended, and (c) to the
extent such Grantor is also a Pledged Interest Issuer, agrees to comply with
instructions with respect to the applicable Pledged Interests originated by the
Collateral Agent without further consent of any other Grantor without further
consent of any other Grantor if an Event of Default has occurred and is
continuing. Furthermore, each Grantor as the holder of any Equity Interests in a
Pledged Interests Issuer that is a Subsidiary of such Grantor hereby, hereby (i)
waives all rights of first refusal, rights to purchase, and rights to consent to
transfer (to any Secured Party or to any purchaser resulting from the exercise
of a Secured Party's remedy provided hereunder or under applicable law) and (ii)
if required by the organizational documents of such Pledged Interests Issuer,
agrees to cause such Pledged Interests Issuer to register the Lien granted
hereunder and encumbering such Equity Interests in the registry books of such
Pledged Interests Issuer.
Additional Grantors. Additional Domestic Subsidiaries of Borrower may from time
to time enter into this Security Agreement as a Grantor. Upon execution and
delivery after the date hereof by the Collateral Agent and such Subsidiary of an
instrument in the form of Annex 1, such Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of any instrument adding an additional
Grantor as a party to this Security Agreement shall not require the consent of
any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Security Agreement.
Conflicts with Credit Agreement. To the fullest extent possible, the terms and
provisions of the Credit Agreement shall be read together with the terms and
provisions of this Security Agreement so that the terms and provisions of this
Security Agreement do not conflict with the terms and provisions of the Credit
Agreement; provided, however, notwithstanding the foregoing, in the event that
any of the terms or provisions of this Security Agreement conflict with any
terms or provisions of the Credit Agreement, the terms or provisions of the
Credit Agreement shall govern and control for all purposes; provided that the
inclusion in this Security Agreement of terms and provisions, supplemental
rights or remedies in favor of the Collateral Agent not addressed in the Credit
Agreement shall not be deemed to be in conflict with the Credit Agreement and
all such additional terms, provisions, supplemental rights or remedies contained
herein shall be given full force and effect.
Governing Law; Service of Process THIS SECURITY AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
7.4. NOTHING IN THIS SECURITY AGREEMENT WILL AFFECT THE RIGHT

Exhibit E – Form of Pledge and Security Agreement
Page 27 of 27
NY\6271325.4

--------------------------------------------------------------------------------




OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.
Submission to Jurisdiction. EACH OF THE PARTIES TO THIS SECURITY AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS SECURITY AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT
ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN
THE COURTS OF ANY JURISDICTION.
Waiver of Jury. THE GRANTORS HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED
BY AND HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
THIS SECURITY AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT REFERRED TO IN THIS SECURITY AGREEMENT, REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of this page intentionally left blank. Signature pages to follow.]

Exhibit E – Form of Pledge and Security Agreement
Page 28 of 28
NY\6271325.4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Responsible Officer as of the
date first above written.
GRANTORS


HI-CRUSH PARTNERS LP
By: Hi-Crush GP LLC, its general partner


By:______________________________________    
Name:                            
Title:                            




HI-CRUSH WYEVILLE LLC




By:______________________________________    
Name:                            
Title:                            




HI-CRUSH CHAMBERS LLC




By:______________________________________    
Name:                            
Title:                            




HI-CRUSH OPERATING LLC




By:______________________________________    
Name:                            
Title:                            




HI-CRUSH RAILROAD LLC




By:______________________________________    
Name:                            
Title:                            









Exhibit E – Form of Pledge and Security Agreement
Page 29 of 29
NY\6271325.4

--------------------------------------------------------------------------------








D & I SILICA, LLC.




By:______________________________________    
Name:                            
Title:                            




HI-CRUSH FINANCE CORP.




By:______________________________________    
Name:                            
Title:                            




HI-CRUSH AUGUSTA ACQUISITION CO. LLC






By:______________________________________    
Name:                            
Title:                            




HI-CRUSH AUGUSTA LLC






By:______________________________________    
Name:                            
Title:                            



Exhibit E – Form of Pledge and Security Agreement
    



--------------------------------------------------------------------------------




COLLATERAL AGENT:

MORGAN STANLEY SENIOR FUNDING, INC.


By:______________________________________    
Name:                            
Title:                            







Exhibit E – Form of Pledge and Security Agreement
    



--------------------------------------------------------------------------------




EXHIBIT F
#4534111.4
FORM OF NOTE


$__________________                                ______________, ___


For value received, the undersigned HI-CRUSH PARTNERS LP, a Delaware limited
partnership ("Borrower"), hereby promises to pay to ______________ ("Payee") and
its registered assigns the principal amount of _________________________ No/100
Dollars ($_________________) or, if less, the aggregate outstanding principal
amount of the Advances (as defined in the Credit Agreement referred to below)
made by the Payee (or predecessor in interest) to the Borrower, together with
interest on the unpaid principal amount of the Advances from the date of such
Advances until such principal amount is paid in full, at such interest rates,
and at such times, as are specified in the Credit Agreement (as hereunder
defined). The Borrower may make prepayments on this Note in accordance with the
terms of the Credit Agreement.


This Note is one of the Notes referred to in, and is entitled to the benefits
of, and is subject to the terms of, the Credit Agreement dated as of April 28,
2014 (as the same may be amended, restated, amended and restated, supplement or
otherwise modified from time to time, the "Credit Agreement"), among the
Borrower, the lenders party thereto (the "Lenders"), and Morgan Stanley Senior
Funding, Inc., as administrative agent (the "Administrative Agent") and
collateral agent for the Lenders. Capitalized terms used in this Note that are
defined in the Credit Agreement and not otherwise defined in this Note have the
meanings assigned to such terms in the Credit Agreement. The Credit Agreement,
among other things, (a) provides for the making of the Advances by the Payee to
the Borrower in an aggregate amount not to exceed at any time outstanding the
Dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Note, and (b) contains provisions
for acceleration of the maturity of this Note upon the happening of certain
events stated in the Credit Agreement.


Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the location or address specified by the
Administrative Agent to the Borrower in same day funds. The Payee shall record
payments of principal made under this Note, but no failure of the Payee to make
such recordings shall affect the Borrower's repayment obligations under this
Note.


This Note is secured by the Security Documents and guaranteed pursuant to the
terms of the Guaranty.


This Note is made expressly subject to the terms of Section 9.10 and Section
9.11 of the Credit Agreement.


[This Note is given in renewal, extension, and modification, but not in
discharge or novation, of that certain note dated [____], 2014 in the principal
amount of $[__________] made by the Borrower payable to the Payee.]


Except as specifically provided in the Credit Agreement and the other Credit
Documents, the Borrower hereby waives presentment, demand, protest, notice of
intent to accelerate, notice of acceleration, and any other notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder of this Note shall operate as a waiver of such rights.


This Note may not be assigned except in compliance with the Credit Agreement.



Exhibit F – Form of Note



--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.


THIS NOTE AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


HI-CRUSH PARTNERS LP


By: Hi-Crush GP LLC, its general partner


By:                        
Name:                        
Title:                        







Exhibit F – Form of Note



--------------------------------------------------------------------------------




Exhibit G
FORM OF SOLVENCY CERTIFICATE


HI-CRUSH PARTNERS LP
April 28, 2014
Reference is hereby made to that certain Credit Agreement (the “Term Loan
Agreement”), dated as of the date hereof, by and among Hi-Crush Partners LP, a
Delaware limited partnership (the “Company”) each lender from time to time party
thereto (the “Lenders”), Morgan Stanley Senior Funding, Inc., as Administrative
Agent (the “Administrative Agent”) and Collateral Agent. Capitalized terms used
herein without definition shall have the meanings ascribed to them in the Term
Loan Agreement.
The undersigned, Laura C. Fulton, Chief Financial Officer of (i) Hi-Crush GP
LLC, a Delaware limited liability company, the general partner of the Company
and (ii) each of the other Credit Parties, hereby certifies on behalf of the
Company, in such capacity and not individually, as follows as of the date hereof
that (a) the fair value of the Property of the Credit Parties, taken as a whole,
is greater than the total amount of debts and other liabilities (including
contingent liabilities) of the Credit Parties, taken as a whole; (b) the present
fair salable value of the assets of the Credit Parties, taken as a whole, is not
less than the amount that will be required to pay the probable liabilities of
the Credit Parties, taken as a whole, on their debts and other liabilities
(including contingent liabilities) as they become absolute and matured; (c) the
Credit Parties, taken as a whole, are able to realize upon their assets and pay
their debts and other liabilities (including contingent liabilities) as they
mature in the normal course of business; (d) the Credit Parties, taken as a
whole, do not intend to, and do not believe that they will, incur debts or
liabilities (including contingent liabilities) beyond their ability to pay as
such debts and liabilities mature; (e) the Credit Parties are not engaged in,
and are not about to engage in, business or a transaction for which their
Property, taken as a whole, would constitute unreasonably small capital; and (f)
the Credit Parties have not transferred, concealed or removed any Property with
intent to hinder, delay or defraud any of their creditors.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Solvency Certificate to
be effective as of the date first above written.


    ________________________________
    Laura C. Fulton
    Chief Financial Officer




Signature Page to Solvency Certificate

